Exhibit 10.1

 

Conformed Copy

 

 

 

Published CUSIP Number:  89189EAA3

 

CREDIT AGREEMENT

 

Dated as of January 1, 2010

 

among

 

TOWERS WATSON & CO. (1)

and

CERTAIN SUBSIDIARIES,

as Borrowers,

 

BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender
and
an L/C Issuer,

 

PNC BANK, NATIONAL ASSOCIATION,

as Syndication Agent,

 

HSBC BANK USA, NATIONAL ASSOCIATION,

SUNTRUST BANK

and

U.S. BANK, NATIONAL ASSOCIATION,

as Co-Documentation Agents

 

and

 

The Other Lenders Party Hereto

 

BANC OF AMERICA SECURITIES LLC,

and

PNC CAPITAL MARKETS, LLC

as

Joint Lead Arrangers and Joint Book Managers

 

 

 

--------------------------------------------------------------------------------

(1) Formerly known as Jupiter Saturn Holding Company.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

Page

 

 

 

 

 

ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS

 

 

 

 

 

 

 

 

 

 

1.01

Defined Terms

 

1

 

 

 

 

1.02

Other Interpretive Provisions

 

29

 

 

 

 

1.03

Accounting Terms

 

30

 

 

 

 

1.04

Rounding

 

31

 

 

 

 

1.05

Exchange Rates; Currency Equivalents

 

31

 

 

 

 

1.06

Additional Alternative Currencies

 

32

 

 

 

 

1.07

Change of Currency

 

32

 

 

 

 

1.08

Times of Day

 

33

 

 

 

 

1.09

Letter of Credit Amounts

 

33

 

 

 

 

1.10

Accounting Adjustments

 

33

 

 

 

 

 

ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS

 

 

 

 

 

 

2.01

Revolving Loans

 

34

 

 

 

 

2.02

Borrowings, Conversions and Continuations of Revolving Loans

 

34

 

 

 

 

2.03

Letters of Credit

 

36

 

 

 

 

2.04

Swing Line Loans

 

47

 

 

 

 

2.05

Prepayments

 

50

 

 

 

 

2.06

Termination or Reduction of Commitments

 

51

 

 

 

 

2.07

Repayment of Loans

 

52

 

 

 

 

2.08

Interest

 

52

 

 

 

 

2.09

Fees

 

53

 

 

 

 

2.10

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

 

53

 

 

 

 

2.11

Evidence of Debt

 

54

 

 

 

 

2.12

Payments Generally; Administrative Agent’s Clawback

 

54

 

 

 

 

2.13

Sharing of Payments by Lenders

 

56

 

 

 

 

2.14

Designated Borrowers

 

57

 

 

 

 

2.15

Increase in Commitments

 

59

 

 

 

 

2.16

Cash Collateral and Other Credit Support

 

60

 

 

 

 

2.17

Defaulting Lenders

 

61

 

i

--------------------------------------------------------------------------------


 

 

ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY

 

 

 

 

 

 

3.01

Taxes

 

63

 

 

 

 

3.02

Illegality

 

68

 

 

 

 

3.03

Inability to Determine Rates

 

68

 

 

 

 

3.04

Increased Costs; Reserves on Eurocurrency Rate Loans

 

69

 

 

 

 

3.05

Compensation for Losses

 

71

 

 

 

 

3.06

Mitigation Obligations; Replacement of Lenders

 

72

 

 

 

 

3.07

Survival

 

72

 

 

 

 

 

ARTICLE IV.
CONDITIONS PRECEDENT TO EFFECTIVENESS AND CREDIT EXTENSIONS

 

 

 

 

 

 

4.01

Conditions to Effectiveness of this Agreement

 

72

 

 

 

 

4.02

Conditions to Initial Funding

 

74

 

 

 

 

4.03

Conditions to All Credit Extensions

 

78

 

 

 

 

 

ARTICLE V.
REPRESENTATIONS AND WARRANTIES

 

 

 

 

 

 

5.01

Existence, Qualification and Power

 

79

 

 

 

 

5.02

Authorization; No Contravention

 

79

 

 

 

 

5.03

Governmental Authorization; Other Consents

 

79

 

 

 

 

5.04

Binding Effect

 

79

 

 

 

 

5.05

Financial Statements; No Material Adverse Effect

 

80

 

 

 

 

5.06

Litigation

 

81

 

 

 

 

5.07

No Default

 

81

 

 

 

 

5.08

Ownership of Property; Liens

 

81

 

 

 

 

5.09

Environmental Compliance

 

81

 

 

 

 

5.10

Insurance

 

81

 

 

 

 

5.11

Taxes

 

81

 

 

 

 

5.12

ERISA Compliance

 

82

 

 

 

 

5.13

Subsidiaries; Equity Interests

 

82

 

 

 

 

5.14

Margin Regulations; Investment Company Act

 

83

 

 

 

 

5.15

Disclosure

 

83

 

 

 

 

5.16

Compliance with Laws

 

83

 

 

 

 

5.17

Taxpayer Identification Number; Other Identifying Information

 

83

 

ii

--------------------------------------------------------------------------------


 

5.18

Intellectual Property; Licenses, Etc

 

84

 

 

 

 

5.19

Solvency

 

84

 

 

 

 

5.20

Casualty, Etc.

 

84

 

 

 

 

5.21

Labor Relations

 

84

 

 

 

 

5.22

OFAC

 

84

 

 

 

 

5.23

Representations as to Foreign Obligors

 

85

 

 

 

 

 

ARTICLE VI.
AFFIRMATIVE COVENANTS

 

 

 

 

 

 

6.01

Financial Statements

 

86

 

 

 

 

6.02

Certificates; Other Information

 

87

 

 

 

 

6.03

Notices

 

88

 

 

 

 

6.04

Payment of Obligations

 

89

 

 

 

 

6.05

Preservation of Existence, Etc.

 

89

 

 

 

 

6.06

Maintenance of Properties

 

90

 

 

 

 

6.07

Maintenance of Insurance

 

90

 

 

 

 

6.08

Compliance with Laws

 

90

 

 

 

 

6.09

Books and Records

 

90

 

 

 

 

6.10

Inspection Rights

 

90

 

 

 

 

6.11

Additional Subsidiary Guarantors

 

91

 

 

 

 

6.12

Initial Funding Date

 

91

 

 

 

 

6.13

Senior Subordinated Notes

 

91

 

 

 

 

6.14

Additional Equity Interests

 

91

 

 

 

 

6.15

Further Assurances

 

91

 

 

 

 

6.16

Foreign Subsidiary Ownership

 

91

 

 

 

 

 

ARTICLE VII.
NEGATIVE COVENANTS

 

 

 

 

 

 

7.01

Liens

 

92

 

 

 

 

7.02

Investments

 

93

 

 

 

 

7.03

Indebtedness

 

95

 

 

 

 

7.04

Fundamental Changes

 

97

 

 

 

 

7.05

Dispositions

 

97

 

 

 

 

7.06

Restricted Payments

 

99

 

 

 

 

7.07

Change in Nature of Business

 

100

 

iii

--------------------------------------------------------------------------------


 

7.08

Transactions with Affiliates

 

100

 

 

 

 

7.09

Burdensome Agreements

 

100

 

 

 

 

7.10

Use of Proceeds

 

101

 

 

 

 

7.11

Sale and Leaseback Transactions

 

101

 

 

 

 

7.12

Amendment to Material Documents

 

101

 

 

 

 

7.13

Modification of Certain Documents

 

101

 

 

 

 

7.14

Company Activities

 

101

 

 

 

 

7.15

Financial Covenants

 

101

 

 

 

 

7.16

Approvals and Authorizations

 

102

 

 

 

 

7.17

Changes in Accounting Practices

 

102

 

 

 

 

7.18

Post-Funding Deliveries

 

102

 

 

 

 

 

ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES

 

 

 

 

 

 

8.01

Events of Default

 

102

 

 

 

 

8.02

Remedies Upon Event of Default

 

105

 

 

 

 

8.03

Application of Funds

 

105

 

 

 

 

 

ARTICLE IX.
ADMINISTRATIVE AGENT

 

 

 

 

 

 

9.01

Appointment and Authority

 

106

 

 

 

 

9.02

Rights as a Lender

 

107

 

 

 

 

9.03

Exculpatory Provisions

 

107

 

 

 

 

9.04

Reliance by Administrative Agent

 

108

 

 

 

 

9.05

Delegation of Duties

 

108

 

 

 

 

9.06

Resignation of Administrative Agent

 

109

 

 

 

 

9.07

Non-Reliance on Administrative Agent and Other Lenders

 

110

 

 

 

 

9.08

No Other Duties, Etc.

 

110

 

 

 

 

9.09

Administrative Agent May File Proofs of Claim

 

110

 

 

 

 

9.10

Collateral and Guaranty Matters

 

111

 

 

 

 

9.11

Secured Cash Management Agreements and Secured Hedge Agreements

 

111

 

 

 

 

 

ARTICLE X.
MISCELLANEOUS

 

 

 

 

 

 

10.01

Amendments, Etc.

 

112

 

 

 

 

10.02

Notices; Effectiveness; Electronic Communication

 

113

 

iv

--------------------------------------------------------------------------------


 

10.03

No Waiver; Cumulative Remedies; Enforcement

 

115

 

 

 

 

10.04

Expenses; Indemnity; Damage Waiver

 

116

 

 

 

 

10.05

Payments Set Aside

 

118

 

 

 

 

10.06

Successors and Assigns

 

118

 

 

 

 

10.07

Treatment of Certain Information; Confidentiality

 

123

 

 

 

 

10.08

Right of Setoff

 

124

 

 

 

 

10.09

Interest Rate Limitation

 

124

 

 

 

 

10.10

Counterparts; Integration; Effectiveness

 

125

 

 

 

 

10.11

Survival of Representations and Warranties

 

125

 

 

 

 

10.12

Severability

 

125

 

 

 

 

10.13

Replacement of Lenders

 

126

 

 

 

 

10.14

Governing Law; Jurisdiction; Etc.

 

126

 

 

 

 

10.15

Waiver of Jury Trial

 

128

 

 

 

 

10.16

No Advisory or Fiduciary Responsibility

 

128

 

 

 

 

10.17

Electronic Execution of Assignments and Certain Other Documents

 

128

 

 

 

 

10.18

USA PATRIOT Act Notice

 

129

 

 

 

 

10.19

Judgment Currency

 

129

 

 

 

 

SIGNATURES

 

S-1

 

v

--------------------------------------------------------------------------------


 

SIGNING DATE SCHEDULES

 

1.01A

 

Mandatory Cost Formulae

2.01

 

Commitments and Applicable Percentages

4.01(a)(iii)

 

Jurisdictions of Existence

5.11

 

Tax Sharing Agreements

5.13

 

Subsidiaries; Other Equity Investments

5.17

 

Identification Numbers for Designated Borrowers that are Foreign Subsidiaries

7.01

 

Existing Liens

7.02

 

Existing Investments

7.03(c)

 

Existing Indebtedness

7.03(f)

 

Existing Guarantees of Operating Leases

10.02

 

Administrative Agent’s Office; Certain Addresses for Notices

 

INITIAL FUNDING DATE SCHEDULES

 

1.01B

 

Existing Letters of Credit

4.02(b)(v)

 

Jurisdictions of Existence

5.05

 

Supplement to Interim Financial Statements

5.11

 

Tax Sharing Agreements

5.13

 

Subsidiaries; Other Equity Investments

5.17

 

Identification Numbers for Designated Borrowers that are Foreign Subsidiaries

7.01

 

Existing Liens

7.02

 

Existing Investments

7.03(c)

 

Existing Indebtedness

7.03(f)

 

Existing Guarantees of Operating Leases

7.18

 

Post Funding Deliveries

 

EXHIBITS

 

Form of

 

A

 

Revolving Loan Notice

B

 

Swing Line Loan Notice

C

 

Note

D

 

Compliance Certificate

E-1

 

Assignment and Assumption

E-2

 

Administrative Questionnaire

F

 

Company Guaranty

G

 

Subsidiary Guaranty

H

 

Designated Borrower Request and Assumption Agreement

I

 

Designated Borrower Notice

J

 

Report of Letter of Credit Information

K

 

Pledge Agreement

 

vi

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (“Agreement”) is entered into as of January 1, 2010, among
TOWERS WATSON & CO. (f/k/a Jupiter Saturn Holding Company), a Delaware
corporation (the “Company”), certain Subsidiaries of the Company party hereto
pursuant to Section 2.14 (each a “Designated Borrower” and, together with the
Company, the “Borrowers” and, each a “Borrower”), each lender from time to time
party hereto (collectively, the “Lenders” and individually, a “Lender”), and
BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender and an L/C
Issuer.

 

The Company has requested that the Lenders provide a revolving credit facility,
and the Lenders have indicated their willingness to lend and each L/C Issuer has
indicated its willingness to issue letters of credit, in each case on the terms
and conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS

 

1.01        Defined Terms.  As used in this Agreement, the following terms shall
have the meanings set forth below:

 

“Acquired Indebtedness” has the meaning specified in Section 7.03(l).

 

“Acquisition”, by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions, of all or any substantial
portion of the property of another Person or at least a majority of the voting
stock of another Person, in each case whether or not involving a merger or
consolidation with such other Person and whether for cash, property, services,
assumption of Indebtedness, securities or otherwise.

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent
appointed pursuant to Section 9.06.

 

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Company and the Lenders pursuant to Section 10.02.

 

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

1

--------------------------------------------------------------------------------


 

“Agreement” means this Credit Agreement.

 

“Alternative Currency” means each of Euro, Sterling, Yen, Canadian Dollars,
Australian Dollars, New Zealand Dollars, Hong Kong Dollars and each other
currency (other than Dollars) that is approved in accordance with Section 1.06.

 

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent at such time on
the basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of such Alternative Currency with Dollars.

 

“Alternative Currency Sublimit” means an amount equal to $250,000,000.  The
Alternative Currency Sublimit is part of, and not in addition to, the Aggregate
Commitments.

 

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time.  If the commitment of each
Lender to make Loans and the obligation of each L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02 or if the Aggregate
Commitments have expired, then the Applicable Percentage of each Lender shall be
determined based on the Applicable Percentage of such Lender most recently in
effect, giving effect to any subsequent assignments.  The initial Applicable
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.

 

“Applicable Rate” means the following percentages per annum, based upon the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(b):

 

Applicable Rate

 

Pricing
Level

 

Consolidated Leverage Ratio

 

Commitment
Fee

 

Eurocurrency Rate
Loans and Letters of
Credit

 

Base Rate
Loans

 

1

 

Less than 1.00 to 1.00

 

0.500

%

2.500

%

1.500

%

2

 

Greater than or equal to 1.00 to 1.00 but less than 1.50 to 1.00

 

0.625

%

3.000

%

2.000

%

3

 

Greater than or equal to 1.50

 

0.750

%

3.250

%

2.250

%

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then, upon the request of
the Required Lenders, Pricing Level 3 shall apply as of the first Business Day
after the date on which such Compliance Certificate was required to have been
delivered and shall remain in effect until the date on which such Compliance
Certificate is

 

2

--------------------------------------------------------------------------------


 

delivered; provided further that at any time an Event of Default exists and is
continuing, if the Company delivers a Compliance Certificate that demonstrates a
Consolidated Leverage Ratio that would result in a decrease in the Applicable
Rate, such decrease shall not take effect until such Event of Default has been
cured or waived in accordance with the terms hereof.  The Applicable Rate in
effect from the Signing Date through the Initial Funding Date shall be
determined based upon Pricing Level 1.  The Applicable Rate in effect from the
Initial Funding Date through the first Business Day immediately following the
date the first Compliance Certificate is delivered pursuant to
Section 6.02(b) shall be determined based upon the Consolidated Leverage Ratio
set forth in the Compliance Certificate delivered pursuant to
Section 4.02(b)(xiii).

 

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).

 

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent, the
applicable L/C Issuer or the applicable or Existing L/C Issuer, as the case may
be, to be necessary for timely settlement on the relevant date in accordance
with normal banking procedures in the place of such borrowing or payment.

 

“Applicant Borrower” has the meaning specified in Section 2.14.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means Banc of America Securities LLC and PNC Capital Markets, LLC,
in their capacity as joint lead arrangers and joint book managers.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E-1 or any other form approved by the
Administrative Agent.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

 

“Australian Dollar” or “Aus $” means the lawful currency of Australia.

 

“Availability Period” means the period from and including the Initial Funding
Date to the earliest of (a) the Maturity Date, (b) the date of termination of
the Aggregate Commitments

 

3

--------------------------------------------------------------------------------


 

pursuant to Section 2.06, and (c) the date of termination of the commitment of
each Lender to make Loans and of the obligation of each L/C Issuer to make L/C
Credit Extensions pursuant to Section 8.02.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurocurrency Rate (determined in accordance with
clause (b) of the definition thereof) plus 1.00%.  The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate.  Any change in such “prime rate” announced by Bank
of America shall take effect at the opening of business on the day specified in
the public announcement of such change.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.  All
Base Rate Loans shall be denominated in Dollars.

 

“Base Rate Revolving Loan” means a Revolving Loan that is a Base Rate Loan.

 

“Borrower” and “Borrowers” each has the meaning specified in the introductory
paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrowing” means a Revolving Borrowing or a Swing Line Borrowing, as the
context may require.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:

 

(a)           if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in Dollars, any fundings, disbursements,
settlements and payments in Dollars in respect of any such Eurocurrency Rate
Loan, or any other dealings in Dollars to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan, means any such day that
is also a London Banking Day;

 

(b)           if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in Euro, any fundings, disbursements,
settlements and payments in Euro in respect of any such Eurocurrency Rate Loan,
or any other dealings in Euro to be carried out pursuant to this Agreement in
respect of any such Eurocurrency Rate Loan, means a TARGET Day;

 

4

--------------------------------------------------------------------------------


 

(c)           if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in a currency other than Dollars or Euro,
means any such day on which dealings in deposits in the relevant currency are
conducted by and between banks in the London or other applicable offshore
interbank market for such currency; and

 

(d)           if such day relates to any fundings, disbursements, settlements
and payments in a currency other than Dollars or Euro in respect of a
Eurocurrency Rate Loan denominated in a currency other than Dollars or Euro, or
any other dealings in any currency other than Dollars or Euro to be carried out
pursuant to this Agreement in respect of any such Eurocurrency Rate Loan (other
than any interest rate settings), means any such day on which banks are open for
foreign exchange business in the principal financial center of the country of
such currency.

 

“Canadian Dollar” or “Can $” means the lawful currency of Canada.

 

“Canadian Loan Program” shall mean Watson Wyatt’s employee loan program
established for the benefit of its Canadian employees.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the respective L/C Issuers, Existing
L/C Issuers or the Swing Line Lender (as applicable) and the Lenders, as
collateral for L/C Obligations, Obligations in respect of Swing Line Loans, or
obligations of Lenders to fund participations in respect of either thereof (as
the context may require), cash or deposit account balances pursuant to
documentation in form and substance reasonably satisfactory to (a) the
Administrative Agent and (b) the respective L/C Issuers, Existing L/C Issuers or
the Swing Line Lender (as applicable). “Cash Collateral” shall have a meaning
correlative to the foregoing.  Notwithstanding anything to the contrary
contained in this Agreement, neither the Company nor any other Loan Party shall
be required to pledge and deposit, and the terms “Cash Collateralize” and “Cash
Collateral” shall be deemed not to refer to, cash or deposit account balances
subject to existing restrictions or encumbrances.

 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit, purchasing or debit
card, electronic funds transfer and other cash management arrangements.

 

“Cash Management Bank” means any Person that, (a) at the time it enters into a
Cash Management Agreement, is a Lender, or (b) at the time it becomes a Lender,
is a party to a Cash Management Agreement with a Loan Party in each case in its
capacity as a party to such Cash Management Agreement.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

 

“Change of Control” means an event or series of events by which:

 

5

--------------------------------------------------------------------------------


 

(a)           any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, but excluding any
employee benefit plan of such person or its subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire, whether such right is
exercisable immediately or only after the passage of time (such right, an
“option right”)), directly or indirectly, of 25% or more of the equity
securities of the Company entitled to vote for members of the board of directors
or equivalent governing body of the Company on a fully-diluted basis (and taking
into account all such securities that such person or group has the right to
acquire pursuant to any option right);

 

(b)           during any period of twelve (12) consecutive months, a majority of
the members of the board of directors or other equivalent governing body of the
Company (other than vacant seats) cease to be composed of individuals (i) who
were members of that board or equivalent governing body on the first day of such
period, (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body (other than vacant seats) or (iii) whose election or
nomination to that board or other equivalent governing body was approved by
individuals referred to in clauses (i) and (ii) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body (other than vacant seats) (excluding, in the case of both clause
(ii) and clause (iii), any individual whose initial nomination for, or
assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); provided, however, that if the total
number of seats of that board of directors or equivalent governing body (other
than vacant seats) is reduced by a corporate or other organizational resolution
or action, then, for purposes of this definition, the determination of majority
during any twelve (12) month period in which such reduction has occurred shall
be made by reference to the composition and number of seats of such board of
directors or equivalent governing body prior to such reduction; or

 

(c)           any Person or two or more Persons acting in concert shall have
acquired by contract or otherwise the power to exercise, directly or indirectly,
a controlling influence over the management or policies of the Company, or
control over the equity securities of the Company entitled to vote for members
of the board of directors or equivalent governing body of the Company on a
fully-diluted basis (and taking into account all such securities that such
Person or group has the right to acquire pursuant to any option right)
representing 25% or more of the combined voting power of such securities.

 

For the avoidance of doubt, none of the Merger, the Transaction nor any other
transaction permitted by Section 7.04 shall constitute a Change of Control.

 

6

--------------------------------------------------------------------------------


 

“Code” means the Internal Revenue Code of 1986.

 

“Collateral Documents” means, collectively, the Pledge Agreement (and any Pledge
Joinder Agreement), each Uniform Commercial Code financing statement, any
control agreement and any other agreement or instrument related thereto pursuant
to which the Company or any other Loan Party grants or purports to grant a
security interest in the Pledged Interests to the Administrative Agent for the
benefit of the Lenders securing all or part of the Obligations, each of which
shall be in form and substance reasonably satisfactory to Administrative Agent.

 

“Commitment” means, as to each Lender, its obligation to (a) make Revolving
Loans to the Borrowers pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the Dollar
amount set forth opposite such Lender’s name on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement.

 

“Commitment Fee Period” means the period from and including the Signing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, (c) the date of termination of
the commitment of each Lender to make Loans and of the obligation of each L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.02.

 

“Commitment Letter” has the meaning specified in Section 4.02(b)(xiii).

 

“Company” has the meaning specified in the introductory paragraph hereto.

 

“Company Guaranty” means the Company Guaranty Agreement made by the Company in
favor of the Guaranteed Parties in connection with the addition of one or more
Designated Borrowers pursuant to Section 2.14, substantially in the form of
Exhibit F.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

“Consolidated EBITDA” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income and without duplication:  (i) Consolidated Interest
Charges for such period, (ii) income tax for such period, (iii) depreciation and
amortization expense for such period, (iv) transaction fees, costs and expenses
incurred on or prior to the Initial Funding Date in connection with the
Transaction, provided that in no event shall all such fees, costs and expenses
added back pursuant to this clause (iv) exceed $60,000,000 in the aggregate,
(v) actual pretax expenses resulting from Transaction-related headcount
reductions and enhanced administrative efficiencies incurred during such period,
provided that in no event shall all such expenses added back pursuant to this
clause (v) exceed $80,000,000 in the aggregate during the term of this
Agreement, (vi) only with respect to the consolidated results of operations
prior to the Initial Funding Date of Towers Perrin and its Subsidiaries, the
aggregate amount of bonus-based employee compensation accrued during such
period, minus 45% of the gross contribution during such period, (vii) in each of
the first four fiscal quarters preceding the Initial Funding Date, 25% of
Qualified

 

7

--------------------------------------------------------------------------------


 

Retirement Savings, (viii) non-cash extraordinary losses, and (ix) other
expenses of the Company and its Subsidiaries reducing such Consolidated Net
Income which do not represent a cash item in such period or any future period,
including non-cash, stock-based compensation expense for such period and minus
(b) the following to the extent included in calculating such Consolidated Net
Income and without duplication:  (i) extraordinary Federal, state, local and
foreign income tax credits of the Company and its Subsidiaries for such period,
(ii) all extraordinary gains and (iii) extraordinary all non-cash items
increasing Consolidated Net Income for such period.

 

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Company and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and the outstanding
principal amount all obligations evidenced by bonds, debentures, notes, loan
agreements or other similar instruments, (b) all purchase money Indebtedness,
(c) all direct obligations arising under letters of credit (including standby
and commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments, (d) all obligations in respect of the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business), (e) Attributable Indebtedness in respect of capital leases and
Synthetic Lease Obligations, (f) without duplication, all Guarantees with
respect to outstanding Indebtedness of the types specified in clauses
(a) through (e) above of Persons other than the Company or any Subsidiary, and
(g) all Indebtedness of the types referred to in clauses (a) through (f) above
of any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which the Company or a Subsidiary
is a general partner or joint venturer, unless such Indebtedness is expressly
made non-recourse to the Company or such Subsidiary.

 

“Consolidated Interest Charges” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, total interest expense, including without
limitation the interest component of any payments during such period in respect
of capital lease obligations capitalized or expensed during such period.

 

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of the four consecutive
fiscal quarters most recently ended to (b) Consolidated Interest Charges for
such period.

 

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the period of the four consecutive fiscal quarters most recently
ended.

 

“Consolidated Net Income” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the net income of the Company and its
Subsidiaries (excluding the net income attributable to minority interests) for
that period.

 

“Consolidated Tangible Assets” means, as of the date of determination, the total
assets of the Company and its Subsidiaries, which are shown on the consolidated
balance sheet of the Company and its Subsidiaries as of the most recent date for
which such a balance sheet is available, minus Intangible Assets, each of the
foregoing determined on a consolidated basis in accordance with GAAP.

 

8

--------------------------------------------------------------------------------


 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling,” “Controlled” and “under common Control” have meanings correlative
thereto.

 

“Credit Extension” means each of the following:  (a) a Borrowing and (b) an L/C
Credit Extension.

 

“CSAP” shall mean Watson Wyatt’s Canadian Separation Allowance Plan established
for the benefit of Watson Wyatt’s Canadian employees in connection with the
Canadian Loan Program.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate and any Mandatory Cost) otherwise applicable to such Loan plus
2% per annum, and (b) when used with respect to Letter of Credit Fees, a rate
equal to the Applicable Rate plus 2% per annum.

 

“Defaulting Lender” means any Lender that, as determined by the Administrative
Agent, (with notice to the Company of such determination) (a) has failed to
perform its obligation to fund any portion of its Loans (or participations in
respect of Letters of Credit or Swing Line Loans) within three Business Days of
the date required to be funded by it hereunder, (b) has notified any Borrower,
the Administrative Agent or any Lender in writing that it does not intend to
comply with any of its funding obligations under this Agreement or has made a
public statement that it does not intend to comply with its funding obligations
under this Agreement or generally under other agreements in which it commits to
extend credit, (c) has failed, within three Business Days after written request
by the Administrative Agent, to confirm in a manner satisfactory to the
Administrative Agent, the Swing Line Lender and the L/C Issuers that it will
comply with the terms of this Agreement relating to its obligations to fund
prospective Loans (or participations in respect of Letters of Credit or Swing
Line Loans), (d) otherwise has failed to pay over to the Administrative Agent or
any other Lender any other amount required to be paid by it hereunder within
three Business Days of the date when due, or (e) has, or has a direct or

 

9

--------------------------------------------------------------------------------


 

indirect parent company that has, (i) become the subject of a proceeding under
any Debtor Relief Law, (ii) had a receiver, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or a custodian appointed for it,
or (iii) taken any action in furtherance of, or indicated its consent to,
approval of or acquiescence in any such proceeding or appointment; provided that
a Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Equity Interest in such Lender or any direct or indirect
parent company thereof by a Governmental Authority.  A Lender that has become a
Defaulting Lender because of an event referenced in this definition may cure
such status and shall no longer constitute a Defaulting Lender as provided in
the last paragraph of Section 2.17.

 

“Designated Borrower” has the meaning specified in the introductory paragraph
hereto.

 

“Designated Borrower Sublimit” means an amount equal to $200,000,000.  The
Designated Borrower Sublimit is part of, and not in addition to, the Aggregate
Commitments.

 

“Designated Borrower Notice” has the meaning specified in Section 2.14.

 

“Designated Borrower Request and Assumption Agreement” has the meaning specified
in Section 2.14.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent, the applicable L/C Issuer or
the applicable Existing L/C Issuer, as the case may be, at such time on the
basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of Dollars with such Alternative Currency.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

 

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.

 

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

 

10

--------------------------------------------------------------------------------


 

“Environmental Laws” means any and all applicable Federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any Hazardous Materials into the environment.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
except for incidental quantities that may be lawfully generated, used, handled,
transported, stored, treated and/or disposed of in connection with routine
building operation, maintenance and repair activities (c) exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment or (e) any contract or agreement pursuant to
which liability is assumed or imposed with respect to any of the foregoing,
except for such liability as would not reasonably be expected to have a Material
Adverse Effect.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” shall mean (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of any Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate or the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which might reasonably constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan of any Borrower or any ERISA
Affiliate; (g) the determination that any Pension Plan is considered an at-risk
plan or a plan in endangered or critical status within the meaning of Sections
430, 431 and 432 of the Code or

 

11

--------------------------------------------------------------------------------


 

Sections 303, 304 and 305 of ERISA; or (h) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon any Borrower or any ERISA Affiliate.

 

“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

 

“Eurocurrency Rate” means,

 

(a) for any Interest Period with respect to a Eurocurrency Rate Loan, the rate
per annum equal to (i) the British Bankers Association LIBOR Rate (“BBA LIBOR”),
as published by Reuters (or such other commercially available source providing
quotations of BBA LIBOR as may be designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two London Banking Days
prior to the commencement of such Interest Period, for deposits in the relevant
currency (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period, or (ii) if such rate is not available at
such time for any reason, the rate per annum determined by the Administrative
Agent to be the rate at which deposits in the relevant currency for delivery on
the first day of such Interest Period in Same Day Funds in the approximate
amount of the Eurocurrency Rate Loan being made, continued or converted by Bank
of America and with a term equivalent to such Interest Period would be offered
by Bank of America’s London Branch (or other Bank of America branch or
Affiliate) to major banks in the London or other offshore interbank market for
such currency at their request at approximately 11:00 a.m. (London time) two
London Banking Days prior to the commencement of such Interest Period; and

 

(b)                                 for any interest calculation with respect to
a Base Rate Loan on any date, the rate per annum equal to (i) BBA LIBOR, at
approximately 11:00 a.m., London time determined two London Banking Days prior
to such date for Dollar deposits being delivered in the London interbank market
for a term of one month commencing that day or (ii) if such published rate is
not available at such time for any reason, the rate per annum determined by the
Administrative Agent to be the rate at which deposits in Dollars for delivery on
the date of determination in Same Day Funds in the approximate amount of the
Base Rate Loan being made or maintained with a term equal to one month would be
offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at the date and time of
determination.

 

“Eurocurrency Rate Loan” means a Revolving Loan that bears interest at a rate
determined by reference to subsection (a) of the definition of Eurocurrency
Rate.  Eurocurrency Rate Loans may be denominated in Dollars or in an
Alternative Currency.  All Revolving Loans denominated in an Alternative
Currency must be Eurocurrency Rate Loans.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuers, the Existing L/C Issuers or any other recipient of any payment
to be made by or on account of any obligation of any Borrower hereunder,
(a) taxes imposed on or measured by its overall net income (however
denominated), and franchise taxes imposed on it (in lieu of net

 

12

--------------------------------------------------------------------------------


 

income taxes), by the jurisdiction (or any political subdivision thereof) under
the Laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable Lending Office
is located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which such Borrower is located,
(c) any backup withholding tax that is required by the Code to be withheld from
amounts payable to a Lender that has failed to comply with clause (A) of
Section 3.01(e)(ii), and (d) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Company under Section 10.13), any United
States withholding tax that (i) is required to be imposed on amounts payable to
such Foreign Lender pursuant to the Laws in force at the time such Foreign
Lender becomes a party hereto (or designates a new Lending Office) or (ii) is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with clause (B) of Section 3.01(e)(ii),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new Lending Office (or assignment), to
receive additional amounts from such Borrower with respect to such withholding
tax pursuant to Section 3.01(a)(i) or Section 3.01(c).  Notwithstanding anything
to the contrary contained in this definition, “Excluded Taxes” shall not include
any withholding tax imposed at any time on payments made by or on behalf of a
Foreign Obligor to any Lender hereunder or under any other Loan Document,
provided that such Lender shall have complied with Section 3.01(e)(i).

 

“Existing Debt Retirement” means the repayment and cancellation of all
indebtedness of (i) Watson Wyatt under the Existing Watson Wyatt Credit
Agreement, and (ii) Towers Perrin under the Existing Towers Perrin Credit
Agreement, and, in each case, the termination of all documentation related
thereto and release of all Liens and guaranties thereunder, to occur on the
Initial Funding Date.

 

“Existing L/C Issuer” means each Lender (other than Bank of America and PNC)
that has issued an Existing Letter of Credit, in its capacity as issuer of such
Existing Letter of Credit.

 

“Existing Letters of Credit” means those standby letters of credit outstanding
on the Initial Funding Date and set forth Schedule 1.01B delivered pursuant to
Section 4.02(b)(viii).

 

“Existing Towers Perrin Credit Agreement” means that certain Credit Agreement
dated as of November 8, 2006, among Towers Perrin, as borrower, the lenders
party thereto and PNC, as administrative agent, as amended.

 

“Existing Watson Wyatt Credit Agreement” means that certain Amended and Restated
Revolving Credit Agreement dated as of July 11, 2005, among Watson Wyatt, as
borrower, the lenders party thereto and SunTrust Bank, as administrative agent,
as amended.

 

“Facility Termination Date” means the date as of which all of the following
shall have occurred:  (a) the Aggregate Commitments have terminated, (b) all
Obligations have been paid in full (other than indemnities and other similar
contingent obligations surviving the termination of this Agreement for which no
claim has been made and which are unknown and not calculable at the time of
termination and those obligations under any Swap Contract), and (c) all Letters
of Credit have terminated or expired (other than Letters of Credit as to which
other arrangements with respect thereto satisfactory to the Administrative Agent
and the applicable L/C Issuer shall have been made).

 

13

--------------------------------------------------------------------------------


 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

 

“Fee Letters” means (i) the letter agreement, dated October 5, 2009, among
Towers Perrin, Watson Wyatt, the Administrative Agent, PNC and the Arrangers
(the “Joint Fee Letter”), (ii) the letter agreement, dated October 5, 2009,
among Towers Perrin, Watson Wyatt, the Administrative Agent and Banc of America
Securities LLC, and (iii) the letter agreement, dated October 5, 2009, among
Towers Perrin, Watson Wyatt, PNC and PNC Capital Markets, LLC.

 

“Final Senior Subordinated Indenture” means that certain Indenture relating to
the Senior Subordinated Notes, which will be entered into by and between the
Company and Wilmington Trust FSB on or about the closing date of the Merger in
substantially the form attached as Exhibit C to the Merger Agreement.

 

“Foreign Lender” means, with respect to any Borrower, any Lender that is
organized under the Laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes (including such a Lender when acting in
the capacity of an L/C Issuer).  For purposes of this definition, the United
States, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.

 

“Foreign Obligor” means a Loan Party that is a Foreign Subsidiary.

 

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to an L/C Issuer or an Existing L/C Issuer, such Defaulting Lender’s
Applicable Percentage of the outstanding L/C Obligations held by such L/C Issuer
other than L/C Obligations as to which (i) such Defaulting Lender’s
participation obligation has been reallocated pursuant to Section 2.17(d), or
(ii) Cash Collateral acceptable to such L/C Issuer or Existing L/C Issuer, as
applicable, shall have been provided in accordance with Section 2.03, and
(b) with respect to the Swing Line Lender, such Defaulting Lender’s Applicable
Percentage of Swing Line Loans other than Swing Line Loans as to which (i) such
Defaulting Lender’s participation obligation has

 

14

--------------------------------------------------------------------------------


 

been reallocated pursuant to Section 2.17(d), or (ii) Cash Collateral acceptable
to the Swing Line Lender shall have been provided in accordance with
Section 2.04.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee” means, as to any Person, any obligation, contingent or otherwise, of
such Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness or other obligation payable or performable by another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation, (ii) to purchase or lease property, securities or services for
the purpose of assuring the obligee in respect of such Indebtedness or other
obligation of the payment or performance of such Indebtedness or other
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such Indebtedness
or other obligation, or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness or other obligation of
the payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part); provided, that the term “Guarantee” shall
not include endorsements for collection or deposits in the ordinary course of
business.  The amount of any Guarantee shall be deemed to be an amount equal to
the stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith.  The term “Guarantee” as a
verb has a corresponding meaning.

 

“Guaranteed Cash Management Agreement” means any Cash Management Agreement that
(a) exists between any Loan Party and any Cash Management Bank at the time such
Cash Management Bank becomes a Lender or (b) is entered into by and between any
Loan Party and any Cash Management Bank.

 

15

--------------------------------------------------------------------------------


 

“Guaranteed Hedge Agreement” means any Swap Contract permitted under Article VII
that is entered into by and between any Loan Party and any Hedge Bank.

 

“Guaranteed Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuers, the Hedge Banks, the Cash Management Banks, and each co-agent
or sub-agent appointed by the Administrative Agent pursuant to Section 9.05.

 

“Guaranties” means, collectively, the Company Guaranty and the Subsidiary
Guaranty.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedge Bank” means any Person that, (a) at the time it enters into a Swap
Contract permitted by Article VII, is a Lender, or (b) at the time it becomes a
Lender, is a party to a Swap Contract, in each case in its capacity as a party
to such Swap Contract.

 

“Hong Kong Dollar” or “HK $” means the lawful currency of Hong Kong.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)                                  the principal amount of all obligations of
such Person for borrowed money and the principal amount of all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

 

(b)                                 all direct or contingent obligations of such
Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;

 

(c)                                  net obligations of such Person under any
Swap Contract;

 

(d)                                 all obligations of such Person to pay the
deferred purchase price of property or services (other than trade accounts
payable in the ordinary course of business);

 

(e)                                  indebtedness (excluding prepaid interest
thereon) secured by a Lien on property owned or being purchased by such Person
(including indebtedness arising under conditional sales or other title retention
agreements), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse;

 

(f)                                    (i) capital leases and (ii) Synthetic
Lease Obligations;

 

(g)                                 all obligations of such Person to purchase,
redeem, retire, defease or otherwise make any payment in respect of any Equity
Interest in such Person or any other

 

16

--------------------------------------------------------------------------------


 

Person, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; and

 

(h)                                 all Guarantees of such Person in respect of
any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.  The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitees” has the meaning specified in Section 10.04(b).

 

“Information” has the meaning specified in Section 10.07.

 

“Initial Funding Date” means the first date all the conditions precedent in
Section 4.02 are satisfied or waived in accordance with Section 4.02 or 10.01
and the initial Credit Extensions are made hereunder.

 

“Initial Funding Date Material Adverse Effect” means, with respect to any
Person, any Material Adverse Effect with respect to such Person other than:  any
event, change, circumstance, occurrence, effect or state of facts reflecting or
resulting from (a) any event, change, circumstance, occurrence, effect or state
of facts generally affecting the human capital, risk and financial services,
reinsurance or insurance consulting services industries, (b) any event, change,
circumstance, occurrence, effect or state of facts generally affecting the
economy or the financial, securities or credit markets, interest rates or
political or regulatory conditions, in the United States or any other
jurisdiction in which the Company, Watson Wyatt, Towers Perrin and their
respective Subsidiaries have substantial business operations, (c) any outbreak
or escalation of hostilities or acts of war or terrorism, (d) changes in
applicable laws or generally accepted accounting principles, (e) any change
attributable to the negotiation, execution, announcement or pendency of the Loan
Documents or the Transaction, including any litigation resulting therefrom,
(f) with respect only to Watson Wyatt, any change in the price or trading volume
of Watson Wyatt’s common stock, and (g) any failure by the Company, Watson Wyatt
or Towers Perrin to meet internal or, with respect only to Watson Wyatt,
published projections, forecasts or revenue or earnings predictions, in and of
itself; provided further that, with respect to clauses (a), (b), (c) and (d),
the impact of such event, change, circumstances, occurrence, effect or state of
facts is not disproportionately adverse to Towers Perrin and its Subsidiaries,
taken as a whole, relative to the adverse impact on Watson Wyatt and its
Subsidiaries, taken as a whole, or vice versa.

 

“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, computer software, copyrights,
trade names, trademarks, patents, franchises, licenses, unamortized deferred
charges, unamortized debt discount and capitalized research and development
costs.

 

17

--------------------------------------------------------------------------------


 

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurocurrency Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan (including a Swing Line Loan), the first
Business Day after the end of each March, June, September and December and the
Maturity Date.

 

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, as selected by the Company in its Revolving Loan
Notice; provided that:

 

(i)                                     any Interest Period that would otherwise
end on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day;

 

(ii)                                  any Interest Period that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

 

(iii)                               no Interest Period shall extend beyond the
Maturity Date.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of all or
substantially all of the assets of another Person or any business unit thereof. 
For purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.

 

“IP Rights” has the meaning specified in Section 5.18.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by an L/C Issuer or an Existing L/C Issuer, as applicable, and the Company
(or any Subsidiary) or the applicable

 

18

--------------------------------------------------------------------------------


 

Designated Borrower or in favor of such L/C Issuer or such Existing L/C Issuer,
as applicable, and relating to such Letter of Credit.

 

“Joint Fee Letter” has the meaning specified in the definition of Fee Letter.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.
All L/C Advances shall be denominated in (x) with respect to Letters of Credit
issued in Dollars, Dollars and (x) with respect to Letters of Credit issued in
an Alternative Currency, the Dollar Equivalent of the applicable Alternative
Currency.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Borrowing. All L/C Borrowings shall be denominated in
(x) with respect to Letters of Credit issued in Dollars, Dollars and (x) with
respect to Letters of Credit issued in an Alternative Currency, the Dollar
Equivalent of the applicable Alternative Currency.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means Bank of America, PNC, each in its capacity as issuer of
Letters of Credit hereunder, or any successor issuer of Letters of Credit
hereunder.  L/C Issuer shall also include any Lender appointed by the Company
(with the consent of the Administrative Agent, which consent shall not be
unreasonably withheld, conditioned or delayed) as an “L/C Issuer” by notice to
the Lenders as a replacement for any L/C Issuer who is at the time of such
appointment a Defaulting Lender.  All singular references to the L/C Issuer
shall mean any L/C Issuer, the L/C Issuer that has issued the applicable Letter
of Credit or all L/C Issuers, as the context may require.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.09.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

 

19

--------------------------------------------------------------------------------


 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices, branches or Affiliates as a Lender may from time to time
notify the Company and the Administrative Agent.

 

“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letters of Credit.  Letters of Credit may be issued in
Dollars or in an Alternative Currency.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer or Existing L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

 

“Letter of Credit Sublimit” means an amount equal to $50,000,000.  The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Revolving Loan or a Swing Line Loan.

 

“Loan Documents” means this Agreement, each Designated Borrower Request and
Assumption Agreement, each Note, the Company Guaranty, the Subsidiary Guaranty
(including any Subsidiary Guaranty Joinder Agreement), the Collateral Documents,
each Issuer Document, any agreement creating or perfecting rights in Cash
Collateral pursuant to the provisions of Section 2.16 of this Agreement and the
Fee Letters (to the extent the terms of such Fee Letters survive the execution
of this Agreement).

 

“Loan Parties” means, collectively, the Company, each Designated Borrower, each
Subsidiary Guarantor and each Domestic Subsidiary pledging collateral to the
Administrative Agent for the benefit of the Guaranteed Parties.

 

“London Banking Day” means any day on which dealings in Dollar deposits or the
applicable Alternative Currency are conducted by and between banks in the London
interbank eurodollar market.

 

“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01A.

 

20

--------------------------------------------------------------------------------


 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent) or condition (financial or otherwise) of (i) Watson Wyatt
and its Subsidiaries, taken as a whole, (ii) Towers Perrin and its Subsidiaries,
taken as a whole, or (iii) the Company and its Subsidiaries, taken as a whole;
(b) a material impairment of the rights and remedies of the Administrative Agent
or any Lender under any Loan Document, or of the ability of the Company or any
other Loan Party to perform its obligations under any Loan Document to which it
is a party; or (c) a material adverse effect upon any substantial portion of the
collateral under the Collateral Documents or the legality, validity, binding
effect or enforceability against the Company or any other Loan Party of any Loan
Document to which it is a party.

 

“Maturity Date” means December 31, 2012; provided, however, that if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.

 

“Merger” means the merger of Watson Wyatt and Towers Perrin through one or more
merger Subsidiaries to occur on or before the Initial Funding Date which, in any
event, shall be consummated in material accordance with the terms of the Merger
Agreement.

 

“Merger Agreement” means that certain Agreement and Plan of Merger dated as of
June 26, 2009 (as amended by Amendment No. 1 dated as of October 19, 2009), by
and among the Company, Watson Wyatt, Towers Perrin and their respective merger
Subsidiaries (including all exhibits and schedules thereto), pursuant to which
Wyatt Watson and Towers Perrin shall become wholly-owned direct Subsidiaries of
the Company.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Multiple Employer Plan” shall mean a Plan which has two or more contributing
sponsors (including any Borrower or any ERISA Affiliate) at least two of whom
are not under common Control, as such a plan is described in Section 4064 of
ERISA.

 

“New Zealand Dollar” or “NZ $” means the lawful currency of New Zealand.

 

“Note” means a promissory note made by a Borrower in favor of a Lender
evidencing Loans made by such Lender to such Borrower, substantially in the form
of Exhibit C.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, Guaranteed Cash Management
Agreement or Guaranteed Hedge Agreement, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.

 

21

--------------------------------------------------------------------------------


 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

“Outstanding Amount” means (i) with respect to Revolving Loans on any date, the
Dollar Equivalent amount of the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of such
Revolving Loans occurring on such date; (ii) with respect to Swing Line Loans on
any date, the aggregate outstanding principal amount thereof after giving effect
to any borrowings and prepayments or repayments of such Swing Line Loans
occurring on such date; and (iii) with respect to any L/C Obligations on any
date, the Dollar Equivalent amount of the aggregate outstanding amount of such
L/C Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Company of Unreimbursed Amounts.

 

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the applicable L/C Issuer, the
applicable Existing L/C Issuer or the Swing Line Lender, as the case may be, in
accordance with banking industry rules on interbank compensation, and (b) with
respect to any amount denominated in an Alternative Currency, the rate of
interest per annum at which overnight deposits in the applicable Alternative
Currency, in an amount approximately equal to the amount with respect to which
such rate is being determined, would be offered for such day by a branch or
Affiliate of Bank of America in the applicable offshore interbank market for
such currency to major banks in such interbank market.

 

“Participant” has the meaning specified in Section 10.06(d).

 

“Participating Member State” means each state so described in any EMU
Legislation.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“PCIC” means Professional Consultants Insurance Company, Inc., a Vermont
corporation.

 

“Pension Act” shall mean the Pension Protection Act of 2006.

 

22

--------------------------------------------------------------------------------


 

“Pension Plan” shall mean any employee pension benefit plan (including a
Multiple Employer Plan and a Multiemployer Plan) that is covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code and is maintained or is contributed to by any Borrower and any ERISA
Affiliate.

 

“Pension Funding Rules” shall mean the rules of the Code and ERISA regarding
minimum required contributions (including any installment payment thereof) to
Pension Plans and set forth in, with respect to plan years ending prior to the
effective date of the Pension Act, Section 412 of the Code and Section 302 of
ERISA, each as in effect prior to the Pension Act and, thereafter, Sections 412,
430, 431, 432 and 436 of the Code and Sections 302, 303, 304, 305, 306 and 307
of ERISA.

 

“Permitted Acquisition” means any purchase or other acquisition of Equity
Interests or property permitted by Section 7.02(k).

 

“Permitted CSAP Loan” shall mean a loan extended under the Canadian Loan Program
to one of Watson Wyatt’s Canadian employees for which a Separation Allowance
Account is maintained having a balance not in excess of 90% of the dollar amount
credited from time to time to such account.

 

“Permitted Investments” shall mean:

 

(i)            Investments consisting of stock, obligations, securities or other
property received in settlement receivable (created in the ordinary course of
business) from bankrupt obligors;

 

(ii)           Permitted CSAP Loans in an aggregate amount not to exceed
CAN$3,500,000 at any outstanding;

 

(iii)          Investments in PCIC or any other captive insurance professional
liability insurance for the Company and its Subsidiaries in an aggregate amount
not to exceed $100,000,000 at any time outstanding;

 

(iv)          Investments in the form of short term marketable debt securities;
and

 

(v)           any other Investments contemplated, made in connection with, or
permitted by the short-term investment policy of the Company and its
Subsidiaries.

 

“Permitted Lien” means any Lien permitted by Section 7.01.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Platform” has the meaning specified in Section 6.02.

 

“Pledge Agreement” means that certain Securities Pledge Agreement among certain
Domestic Subsidiaries of the Company as own Pledged Interests in favor of the
Administrative Agent for the benefit of the Guaranteed Parties substantially in
the form of Exhibit K hereto, as

 

23

--------------------------------------------------------------------------------


 

supplemented from time to by the execution and delivery of Pledge Joinder
Agreements pursuant to Section 6.14, as the same may be otherwise supplemented
(including by Pledge Agreement Supplement).

 

“Pledge Agreement Supplement” means, with respect to the Pledge Agreement, the
Pledge Agreement Supplement in the form affixed as an Exhibit to the Pledge
Agreement.

 

“Pledge Joinder Agreement” means each Pledge Joinder Agreement, substantially in
the form thereof attached to the Pledge Agreement, executed and delivered by the
Company or a Domestic Subsidiary, as applicable, to the Administrative Agent
pursuant to Section 6.14 hereof or otherwise.

 

“Pledged Interests” means (i) 65% of the Voting Interests of TP Luxembourg (or
if the relevant Person shall own less than 65% of such Voting Interests, then
100% of the Voting Interests of TP Luxembourg owned by such Person so long as
the aggregate amount of such Voting Interests of TP Luxembourg pledged by the
Company and its Subsidiaries does not exceed 65% of the aggregate amount of such
Voting Interests of) and (ii) 100% of the nonvoting Equity Interests (at all
times exclusive of the meaning of “stock entitled to vote” as described in
Treasury Regulation Section 1.956-2(c)(2)) of TP Luxembourg.

 

“PNC” means PNC Bank, National Association.

 

“Pro Forma Financial Statements” has the meaning specified in
Section 4.02(b)(x)(B).

 

“Public Lender” has the meaning specified in Section 6.02.

 

“Qualified Retirement Savings” means, for each of the first four fiscal quarters
preceding the Initial Funding Date, actual pretax cash savings resulting from
the retirement of Towers Perrin employees that retire within three (3) months of
the Initial Funding Date; provided that Qualified Retirement Savings shall not
exceed $41,000,000 in the aggregate.

 

“Reference Financial Statements” means (i) the audited consolidated balance
sheet of Watson Wyatt and its Subsidiaries for the fiscal year ended June 30,
2009, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal year of Watson Wyatt and its
Subsidiaries, including the notes thereto (the “Reference Watson Wyatt Financial
Statements”) and (ii) the unaudited consolidated balance sheet of Towers Perrin
and its Subsidiaries for the six months ended June 30, 2009 and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal period of Towers Perrin and its Subsidiaries, including
the notes thereto.

 

“Reference Watson Wyatt Financial Statements” has the meaning set forth in the
definition of “Reference Financial Statements”.

 

“Register” has the meaning specified in Section 10.06(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

 

24

--------------------------------------------------------------------------------


 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than (a) events for which the 30 day notice period has been waived,
(b) a merger, in accordance with the requirements of ERISA and the Code, of two
or more Pensions Plans maintained by any Borrower or any ERISA Affiliate as of
the Initial Funding Date and (c) the substitution of any Borrower or any ERISA
Affiliate as the sponsor of a Pension Plan maintained by any Borrower or any
ERISA Affiliate as of the Initial Funding Date.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Loans, a Revolving Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.

 

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans and the obligation of each L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 8.02, Lenders holding in the aggregate
more than 50% of the Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition); provided that the Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan
Party.  Any document delivered hereunder that is signed by a Responsible Officer
of a Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Company or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the Company’s stockholders, partners or members (or the
equivalent Person thereof).

 

“Revaluation Date” means (a) with respect to any Loan, each of the following: 
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and
(iii) such additional dates as the Administrative Agent shall determine or the
Required Lenders shall require; and (b) with respect to any Letter of Credit,
each of the following:  (i) each date of issuance of a Letter of Credit
denominated in an Alternative Currency, (ii) each date of an amendment of any
such Letter of Credit having the effect of increasing the amount thereof (solely
with respect to the increased amount), (iii) each date of any payment by the
applicable L/C Issuer or Existing L/C Issuer under any Letter of Credit
denominated in an Alternative Currency, (iv) in the case of any Existing Letters
of Credit

 

25

--------------------------------------------------------------------------------


 

denominated in an Alternative Currency, the Initial Funding Date and (v) such
additional dates as the Administrative Agent shall determine or the Required
Lenders shall require.

 

“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type, in the same currency and, in the case of Eurocurrency
Rate Loans, having the same Interest Period made by each of the Lenders pursuant
to Section 2.01.

 

“Revolving Loan” has the meaning specified in Section 2.01.

 

“Revolving Loan Notice” means a notice of (a) a Revolving Borrowing, (b) a
conversion of Revolving Loans from one Type to the other, or (c) a continuation
of Eurocurrency Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A.

 

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent, the applicable L/C Issuer or the
applicable Existing L/C Issuer, as the case may be, to be customary in the place
of disbursement or payment for the settlement of international banking
transactions in the relevant Alternative Currency.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Senior Note Indebtedness” means all Indebtedness outstanding under the Senior
Subordinated Notes and the Final Senior Subordinated Indenture.

 

“Senior Subordinated Notes” means those certain up to $200,000,000 senior
subordinated unsecured notes issued by the Company pursuant to the Final Senior
Subordinated Indenture and due within one year of the issuance thereof.

 

“Separation Allowance Account” shall mean the account established for Watson
Wyatt’s qualified Canadian employees to which, from time to time, Watson Wyatt
may credit Dollar amounts allocated to such employee based on such employee’s
share in the CSAP.  For the avoidance of doubt, no such account shall be funded
with actual Dollars, but the dollar amount credited thereto shall be reflected
as a liability on the balance sheet of Watson Wyatt.

 

“Signing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s

 

26

--------------------------------------------------------------------------------


 

property would constitute an unreasonably small capital, and (e) such Person is
able to pay its debts and liabilities, contingent obligations and other
commitments as they mature in the ordinary course of business.  The amount of
contingent liabilities at any time shall be computed as the amount that, in the
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.

 

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

 

“Spot Rate” for a currency means the rate determined by the Administrative
Agent, the applicable L/C Issuer or the applicable Existing L/C Issuer, as
applicable, to be the rate quoted by the Person acting in such capacity as the
spot rate for the purchase by such Person of such currency with another currency
through its principal foreign exchange trading office at approximately
11:00 a.m. on the date two Business Days prior to the date as of which the
foreign exchange computation is made; provided that the Administrative Agent or
the applicable L/C Issuer may obtain such spot rate from another financial
institution designated by the Administrative Agent, the applicable L/C Issuer or
the applicable Existing L/C Issuer if the Person acting in such capacity does
not have as of the date of determination a spot rate for the purchase of any
such currency; and provided further that the applicable L/C Issuer or Existing
L/C Issuer may use such spot rate quoted on the date as of which the foreign
exchange computation is made in the case of any Letter of Credit denominated in
an Alternative Currency.

 

“Sterling” and “£” mean the lawful currency of the United Kingdom.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Company.

 

“Subsidiary Guarantors” means, collectively, each Domestic Subsidiary (other
than PCIC) executing the Subsidiary Guaranty on the Initial Funding Date and
each other Domestic Subsidiary that enters into a Subsidiary Guaranty Joinder
Agreement as required by the terms and conditions of this Agreement.

 

“Subsidiary Guaranty” means the Subsidiary Guaranty Agreement made by the
Subsidiary Guarantors in favor of the Guaranteed Parties, substantially in the
form of Exhibit G, as supplemented from time to time by execution and delivery
of Subsidiary Guaranty Joinder Agreements pursuant to Section 6.11.

 

“Subsidiary Guaranty Joinder Agreement” means each Subsidiary Guaranty Joinder
Agreement, substantially in the form thereof attached to the Subsidiary
Guaranty, executed and delivered by a Domestic Subsidiary to the Administrative
Agent pursuant to Section 6.11.

 

27

--------------------------------------------------------------------------------


 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $30,000,000 and
(b) the Aggregate Commitments.  The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system

 

28

--------------------------------------------------------------------------------


 

ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Threshold Amount” means $25,000,000.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Towers Perrin” means Towers Watson Pennsylvania Inc. (f/k/a Towers, Perrin,
Forster & Crosby, Inc.), a Pennsylvania corporation.

 

“TP Luxembourg” means Towers Perrin Luxembourg Holdings S.A.R.L., a Luxembourg
societe a responsabilite limitee.

 

“Transaction” means, collectively, (i) the Merger, (ii) the entering into of
this Agreement and the initial Credit Extensions provided hereunder on the
Initial Funding Date, (iii) the Existing Debt Retirement, (iv) the issuance and
sale of the Senior Subordinated Notes, (v) the issuance of Class A Holding
Company Stock, Class B-1 Restricted Common Stock, Class B-2 Restricted Common
Stock, Class B-3 Restricted Common Stock, Class B-4 Restricted Common Stock,
Class F Restricted Holding Company Stock, Class R Restricted Holding Company
Stock and Class S Restricted Holding Company Stock (as each such term in this
clause (v) is defined in the Merger Agreement) and (vi) all related
transactions.

 

“Type” means, with respect to a Revolving Loan, its character as a Base Rate
Loan or a Eurocurrency Rate Loan.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“Voting Interests” means Equity Interests issued by any other Person, the
holders of which are ordinarily, in the absence of contingencies, entitled to
vote for the election of directors (or persons performing similar functions) of
such Person, even if the right so to vote has been suspended by the happening of
such a contingency, and in any event, this definition shall at all times be
consistent with the meaning of “stock entitled to vote” as described in Treasury
Regulation Section 1.956-2(c)(2).

 

“Watson Wyatt” means Towers Watson Delaware Inc. (f/k/a Watson Wyatt
Worldwide, Inc.), a Delaware corporation.

 

“Yen” and “¥” mean the lawful currency of Japan.

 

1.02        Other Interpretive Provisions.  With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

 

29

--------------------------------------------------------------------------------


 

(a)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.”  The word “will” shall be
construed to have the same meaning and effect as the word “shall.”  Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and permitted assigns, (iii) the
words “herein,” “hereof” and “hereunder,” and words of similar import when used
in any Loan Document, shall be construed to refer to such Loan Document in its
entirety and not to any particular provision thereof, (iv) all references in a
Loan Document to Articles, Sections, Exhibits and Schedules shall be construed
to refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

 

(b)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(c)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 

1.03        Accounting Terms.  (a)  Generally.  All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Reference Watson Wyatt Financial Statements, except as otherwise
specifically prescribed herein.  Notwithstanding the foregoing, for purposes of
determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness of the Company and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.

 

(b)          Changes in GAAP.  If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Company or the Required Lenders shall so request, the
Administrative Agent, the Lenders and

 

30

--------------------------------------------------------------------------------


 

the Company shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders, not to be unreasonably withheld,
conditioned or delayed); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Company shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.

 

(c)           Consolidation of Variable Interest Entities.  All references
herein to consolidated financial statements of the Company and its Subsidiaries
or to the determination of any amount for the Company and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Company is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein (provided that such entity shall not be deemed to
be a Subsidiary hereunder for any other purpose.

 

1.04        Rounding.  Any financial ratios required to be maintained by the
Company pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

1.05        Exchange Rates; Currency Equivalents.

 

(a)           The Administrative Agent, an L/C Issuer or an Existing L/C Issuer,
as applicable, shall determine the Spot Rates as of each Revaluation Date (and
shall give the Company or the applicable Designated Borrower prompt written
notice thereof) to be used for calculating Dollar Equivalent amounts of Credit
Extensions and Outstanding Amounts denominated in Alternative Currencies.  Such
Spot Rates shall become effective as of such Revaluation Date and shall be the
Spot Rates employed in converting any amounts between the applicable currencies
until the next Revaluation Date to occur.  Except for purposes of financial
statements delivered by Loan Parties hereunder or calculating financial
covenants hereunder or except as otherwise provided herein, the applicable
amount of any currency (other than Dollars) for purposes of the Loan Documents
shall be such Dollar Equivalent amount as so determined by the Administrative
Agent, such L/C Issuer or such Existing L/C Issuer, as applicable.

 

(b)          Wherever in this Agreement in connection with a Revolving
Borrowing, conversion, continuation or prepayment of a Eurocurrency Rate Loan or
the issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such Revolving
Borrowing, Eurocurrency Rate Loan or Letter of Credit is denominated in an
Alternative Currency, such amount shall be the relevant Alternative Currency
Equivalent of such Dollar amount (rounded to the nearest unit of such
Alternative Currency, with 0.5 of a unit being rounded upward), as determined by
the Administrative Agent, such L/C Issuer or such Existing L/C Issuer, as the
case may be.

 

31

--------------------------------------------------------------------------------


 

1.06        Additional Alternative Currencies.

 

(a)           The Company or the applicable Designated Borrower may from time to
time request that Eurocurrency Rate Loans be made and/or Letters of Credit be
issued in a currency other than those specifically listed in the definition of
“Alternative Currency”; provided that such requested currency is a lawful
currency (other than Dollars) that is readily available and freely transferable
and convertible into Dollars.  In the case of any such request with respect to
the making of Eurocurrency Rate Loans, such request shall be subject to the
consent of the Administrative Agent and the Lenders, which consent shall not be
unreasonably withheld, conditioned or delayed but shall be subject to each
Lender’s then-existing capability to offer such currency generally to its
corporate borrowers; and in the case of any such request with respect to the
issuance of Letters of Credit, such request shall be subject to the consent of
the Administrative Agent and the applicable L/C Issuer.

 

(b)          Any such request shall be made to the Administrative Agent not
later than 11:00 a.m., ten (10) Business Days prior to the date of the desired
Credit Extension (or such other time or date as may be agreed by the
Administrative Agent and, in the case of any such request pertaining to Letters
of Credit, the applicable L/C Issuer, in its or their sole discretion).  In the
case of any such request pertaining to Eurocurrency Rate Loans, the
Administrative Agent shall promptly notify each Lender thereof; and in the case
of any such request pertaining to Letters of Credit, the Administrative Agent
shall promptly notify such L/C Issuer thereof.  Each Lender (in the case of any
such request pertaining to Eurocurrency Rate Loans) or the applicable L/C Issuer
(in the case of a request pertaining to Letters of Credit) shall notify the
Administrative Agent, not later than 11:00 a.m., five (5) Business Days after
receipt of such request whether it consents to the making of Eurocurrency Rate
Loans or the issuance of Letters of Credit, as the case may be, in such
requested currency.

 

(c)           Any failure by a Lender or an L/C Issuer, as the case may be, to
respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such Lender or such L/C Issuer, as
the case may be, to permit Eurocurrency Rate Loans to be made or Letters of
Credit to be issued in such requested currency.  If the Administrative Agent and
all the Lenders consent to making Eurocurrency Rate Loans in such requested
currency, the Administrative Agent shall promptly so notify the Company and such
currency shall thereupon be deemed for all purposes to be an Alternative
Currency hereunder for purposes of any Revolving Borrowings of Eurocurrency Rate
Loans; and if the Administrative Agent and the applicable L/C Issuer consent to
the issuance of Letters of Credit in such requested currency, the Administrative
Agent shall promptly so notify the Company and such currency shall thereupon be
deemed for all purposes to be an Alternative Currency hereunder for purposes of
any Letter of Credit issuances by such L/C Issuer. If the Administrative Agent
shall fail to obtain consent to any request for an additional currency under
this Section 1.06, the Administrative Agent shall promptly so notify the
Company.

 

1.07        Change of Currency.  (a) Each obligation of the Borrowers to make a
payment denominated in the national currency unit of any member state of the
European Union that adopts the Euro as its lawful currency after the date hereof
shall be redenominated into Euro at the time of such adoption (in accordance
with the EMU Legislation).  If, in relation to the currency of any such member
state, the basis of accrual of interest expressed in this Agreement in respect
of that currency shall be inconsistent with any convention or practice in the
London interbank market for the basis of accrual of interest in respect of the
Euro, such expressed basis

 

32

--------------------------------------------------------------------------------


 

shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Revolving Borrowing in the currency of such member state is outstanding
immediately prior to such date, such replacement shall take effect, with respect
to such Revolving Borrowing, at the end of the then current Interest Period.

 

(b)          Each provision of this Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify in a written notice to the Company or the applicable Designated
Borrower to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.

 

(c)           Each provision of this Agreement also shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect a change in currency of any other
country and any relevant market conventions or practices relating to the change
in currency.

 

1.08        Times of Day.  Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

 

1.09        Letter of Credit Amounts.  Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the Dollar Equivalent of the maximum stated amount
of such Letter of Credit after giving effect to all such increases, whether or
not such maximum stated amount is in effect at such time.

 

1.10        Accounting Adjustments.

 

(a)           With respect to the computation of financial covenants or
components thereof that includes any period (the “Pro-Forma Period”) prior to
the Initial Funding Date, the financial condition and results of operation (as
applicable) of the Company and its Subsidiaries for the relevant Pro-Forma
Period shall be deemed to be those obtained by combining the respective
consolidated financial conditions and results of operations of Towers Perrin and
Watson Wyatt and their respective Subsidiaries, giving effect to only such
adjustments as are expressly provided for herein.

 

(b)          For each period of four fiscal quarters ending next following the
date of any Acquisition, for purposes of determining the Consolidated Leverage
Ratio, the consolidated results of operations of the Company and its
Subsidiaries shall include the results of operations of the Person or assets
subject to such Acquisition on a historical pro forma basis to the extent
information in sufficient detail concerning such historical results of such
Person or assets is reasonably available, and which amounts shall include only
adjustments reasonably satisfactory to Administrative Agent and shall not
include any synergies resulting from such Acquisition other than those permitted
pursuant to Regulation S-X of the SEC.

 

33

--------------------------------------------------------------------------------


 

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01        Revolving Loans.  Subject to the terms and conditions set forth
herein, each Lender severally agrees to make loans (each such loan, a “Revolving
Loan”) to the Borrowers in Dollars or in one or more Alternative Currencies from
time to time, on any Business Day during the Availability Period, in an
aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Commitment; provided, however, that after giving effect to any
Revolving Borrowing, (i) the Total Outstandings shall not exceed the Aggregate
Commitments, (ii) the aggregate Outstanding Amount of the Revolving Loans of any
Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount of
all L/C Obligations, plus such Lender’s Applicable Percentage of the Outstanding
Amount of all Swing Line Loans shall not exceed such Lender’s Commitment,
(iii) the aggregate Outstanding Amount of all Revolving Loans made to the
Designated Borrowers shall not exceed the Designated Borrower Sublimit, and
(iv) the aggregate Outstanding Amount of all Revolving Loans denominated in
Alternative Currencies shall not exceed the Alternative Currency Sublimit. 
Within the limits of each Lender’s Commitment, and subject to the other terms
and conditions hereof, the Borrowers may borrow under this Section 2.01, prepay
under Section 2.05, and reborrow under this Section 2.01.  Revolving Loans may
be Base Rate Loans or Eurocurrency Rate Loans, as further provided herein.

 

2.02        Borrowings, Conversions and Continuations of Revolving Loans.

 

(a)           Each Revolving Borrowing, each conversion of Revolving Loans from
one Type to the other, and each continuation of Eurocurrency Rate Loans shall be
made upon the Company’s or the applicable Designated Borrower’s irrevocable
notice to the Administrative Agent, which may be given by telephone.  Each such
notice must be received by the Administrative Agent not later than 11:00 a.m.
(i) three Business Days prior to the requested date of any Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans denominated in Dollars
or of any conversion of Eurocurrency Rate Loans denominated in Dollars to Base
Rate Revolving Loans, (ii) four Business Days (or five Business Days in the case
of a Special Notice Currency) prior to the requested date of any Borrowing or
continuation of Eurocurrency Rate Loans denominated in Alternative Currencies,
and (iii) on the requested date of any Borrowing of Base Rate Revolving Loans.
Each telephonic notice by the Company or the applicable Designated Borrower
pursuant to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Revolving Loan Notice, appropriately completed
and signed by a Responsible Officer of the Company or the applicable Designated
Borrower.  Each Borrowing of, conversion to or continuation of Eurocurrency Rate
Loans shall be in a principal amount of $2,000,000 or a whole multiple of
$500,000 in excess thereof.  Except as provided in Sections 2.03(c) and 2.04(c),
each Revolving Borrowing of or conversion to Base Rate Revolving Loans shall be
in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof.  Each Revolving Loan Notice (whether telephonic or written) shall
specify (i) whether the Company or the applicable Designated Borrower is
requesting a Revolving Borrowing, a conversion of Revolving Loans from one Type
to the other, or a continuation of Eurocurrency Rate Loans, (ii) the requested
date of the Borrowing, conversion or continuation, as the case may be (which
shall be a Business Day), (iii) the principal amount of Revolving Loans to be
borrowed, converted or continued, (iv) the Type of Revolving Loans to be
borrowed or to

 

34

--------------------------------------------------------------------------------


 

which existing Revolving Loans are to be converted, (v) if applicable, the
duration of the Interest Period with respect thereto, (vi) the currency of the
Revolving Loans to be borrowed, and (vii) if applicable and if such notice is
submitted by the Company on behalf of a Designated Borrower, the Designated
Borrower.  If the Company or the applicable Designated Borrower fails to specify
a currency in a Revolving Loan Notice requesting a Borrowing, then the Revolving
Loans so requested shall be made in Dollars.  If the Company fails to specify
the Borrower to whom the Revolving Loans shall be made in a Revolving Loan
Notice requesting a Borrowing, then the Revolving Loans so requested shall be
made to the Company.  If the Company or the applicable Designated Borrower fails
to specify a Type of Revolving Loan in a Revolving Loan Notice or if the Company
fails to give a timely notice requesting a conversion or continuation, then the
applicable Revolving Loans shall be made as, or converted to, Base Rate Loans;
provided, however, that in the case of a failure to timely request a
continuation of Revolving Loans denominated in an Alternative Currency, such
Loans shall be continued as Eurocurrency Rate Loans in their original currency
with an Interest Period of one month.  Any automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurocurrency Rate Loans.  If the Company
or the applicable Designated Borrower requests a Borrowing of, conversion to, or
continuation of Eurocurrency Rate Loans in any such Revolving Loan Notice, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month.  No Revolving Loan may be converted into or
continued as a Revolving Loan denominated in a different currency, but instead
must be prepaid in the original currency of such Revolving Loan and reborrowed
in the other currency.

 

(b)          Following receipt of a Revolving Loan Notice, the Administrative
Agent shall promptly notify each Lender of the amount (and currency) of its
Applicable Percentage of the applicable Revolving Loans, and if no timely notice
of a conversion or continuation is provided by the Company or the applicable
Designated Borrower, the Administrative Agent shall notify each Lender of the
details of any automatic conversion to Base Rate Loans or continuation of
Revolving Loans denominated in a currency other than Dollars, in each case as
described in the preceding subsection.  In the case of a Revolving Borrowing,
each Lender shall make the amount of its Revolving Loan available to the
Administrative Agent in Same Day Funds at the Administrative Agent’s Office for
the applicable currency not later than 1:00 p.m., in the case of any Revolving
Loan denominated in Dollars, and not later than the Applicable Time specified by
the Administrative Agent in the case of any Revolving Loan in an Alternative
Currency, in each case on the Business Day specified in the applicable Revolving
Loan Notice.  Each Lender may, at its option, make any Loan available to any
Designated Borrower that is a Foreign Subsidiary by causing any foreign or
domestic branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of such Designated
Borrower that is a Foreign Subsidiary to repay such Loan in accordance with the
terms of this Agreement or any obligation of such Lender hereunder or the rights
of any other party to the Credit Agreement in respect of such Lender.  Upon
satisfaction of the applicable conditions set forth in Section 4.03 (and, if
such Borrowing is the initial Credit Extension, Sections 4.01 and 4.02), the
Administrative Agent shall make all funds so received available to the Company
or the applicable Designated Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of such Borrower on the
books of the Administrative Agent with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) the Administrative Agent by the Company or the
applicable Designated Borrower; provided, however, that if, on the date the

 

35

--------------------------------------------------------------------------------


 

Revolving Loan Notice with respect to such Borrowing denominated in Dollars is
given by the Company or the applicable Designated Borrower, there are L/C
Borrowings outstanding, then the proceeds of such Borrowing, first, shall be
applied to the payment in full of any such L/C Borrowings, and, second, shall be
made available to the applicable Borrower as provided above.

 

(c)           Except as otherwise provided herein, a Eurocurrency Rate Loan may
be continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan.  During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurocurrency Rate Loans (whether in
Dollars or any Alternative Currency) without the consent of the Required
Lenders, and the Required Lenders may demand that any or all of the then
outstanding Eurocurrency Rate Loans denominated in an Alternative Currency be
prepaid, or redenominated into Dollars in the amount of the Dollar Equivalent
thereof, on the last day of the then current Interest Period with respect
thereto.

 

(d)          The Administrative Agent shall promptly notify the Company or the
applicable Designated Borrower and the Lenders of the interest rate applicable
to any Interest Period for Eurocurrency Rate Loans upon determination of such
interest rate.  At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Company or the applicable Designated
Borrower and the Lenders of any change in Bank of America’s “prime rate” used in
determining the Base Rate promptly following the public announcement of such
change.

 

(e)           After giving effect to all Revolving Borrowings, all conversions
of Revolving Loans from one Type to the other, and all continuations of
Revolving Loans as the same Type, there shall not be more than twelve (12)
Interest Periods in effect with respect to Revolving Loans.

 

2.03        Letters of Credit.

 

(a)           The Letter of Credit Commitment.

 

(i)            Subject to the terms and conditions set forth herein, (A) each
L/C Issuer, and for purposes of clause (2) each Existing L/C Issuer, agrees, in
reliance upon the agreements of the Lenders set forth in this Section 2.03,
(1) from time to time on any Business Day during the period from the Initial
Funding Date until the Letter of Credit Expiration Date, to issue Letters of
Credit denominated in Dollars or in one or more Alternative Currencies for the
account of the Company or its Subsidiaries, and to amend or extend Letters of
Credit previously issued by it, in accordance with subsection (b) below, and
(2) to honor drawings under the Letters of Credit; and (B) the Lenders severally
agree to participate in Letters of Credit issued for the account of the Company
or its Subsidiaries and any drawings thereunder; provided that after giving
effect to any L/C Credit Extension with respect to any Letter of Credit, (x) the
Total Outstandings shall not exceed the Aggregate Commitments, (y) the aggregate
Outstanding Amount of the Revolving Loans of any Lender, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all L/C Obligations, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all Swing Line
Loans shall not exceed such Lender’s Commitment, and (z) the Outstanding Amount
of the L/C Obligations shall not exceed the Letter of Credit Sublimit.  Each
request by the Company or the applicable Designated

 

36

--------------------------------------------------------------------------------


 

Borrower for the issuance or amendment of a Letter of Credit shall be deemed to
be a representation by the Company or the applicable Designated Borrower that
the L/C Credit Extension so requested complies with the conditions set forth in
the proviso to the preceding sentence.  Within the foregoing limits, and subject
to the terms and conditions hereof, the ability of the Company or the applicable
Designated Borrower to obtain Letters of Credit shall be fully revolving, and
accordingly the Company or the applicable Designated Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.  On the Initial
Funding Date, all Existing Letters of Credit shall be deemed to have been issued
pursuant hereto, and from and after the Initial Funding Date, shall be subject
to and governed by the terms and conditions hereof.  Within sixty (60) days
following the Initial Funding Date, the Company will cause each Existing Letter
of Credit issued by SunTrust Bank to be returned to SunTrust Bank with
instructions from the applicable beneficiaries to cancel such Existing Letter of
Credit.  The Company agrees to promptly notify the Administrative Agent of the
designation of any Lender or Affiliate of a Lender as an L/C Issuer.

 

(ii)           No L/C Issuer shall issue any Letter of Credit, if:

 

(A)          subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the Required Lenders have approved such expiry date;
or

 

(B)           the expiry date of such requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless all the Lenders have approved
such expiry date.

 

(iii)          No L/C Issuer shall be under any obligation to issue any Letter
of Credit if:

 

(A)          any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such L/C Issuer from
issuing such Letter of Credit, or any Law applicable to such L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such L/C Issuer shall prohibit, or
request that such L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such L/C Issuer is not otherwise compensated hereunder)
not in effect on the Initial Funding Date, or shall impose upon such L/C Issuer
any unreimbursed loss, cost or expense which was not applicable on the Initial
Funding Date and which such L/C Issuer in good faith deems material to it (it
being understood that the applicable L/C Issuer shall promptly notify the
Company and the Administrative Agent of any of the foregoing events or
circumstances);

 

(B)           the issuance of such Letter of Credit would violate one or more
policies of such L/C Issuer applicable to letters of credit generally;

 

37

--------------------------------------------------------------------------------


 

(C)           except as otherwise agreed by the Administrative Agent and such
L/C Issuer, such Letter of Credit is in an initial stated amount less than
$250,000;

 

(D)          except as otherwise agreed by the Administrative Agent and such L/C
Issuer, such Letter of Credit is to be denominated in a currency other than
Dollars or an Alternative Currency;

 

(E)           such L/C Issuer does not as of the issuance date of such requested
Letter of Credit issue Letters of Credit in the requested currency;

 

(F)           such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder; or

 

(G)           any Lender is at such time a Defaulting Lender, unless (x) such
L/C Issuer (in its sole discretion) has entered into arrangements satisfactory
to such L/C Issuer with the Company or the applicable Designated Borrower or
such Defaulting Lender to eliminate such L/C Issuer’s actual or potential
Fronting Exposure with respect to such Defaulting Lender as to the Letter of
Credit then proposed to be issued or (y) each L/C Issuer having actual or
potential Fronting Exposure with respect to issued Letters of Credit has entered
into arrangements satisfactory to each such L/C Issuer as to Letters of Credit
issued by it (in its sole discretion) with the Company, the applicable
Designated Borrower or such Defaulting Lender to eliminate such actual or
potential risk.

 

(iv)          Neither any L/C Issuer nor any Existing L/C Issuer shall amend any
Letter of Credit if such L/C Issuer or Existing L/C Issuer, as applicable, would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

 

(v)           Neither any L/C Issuer nor any Existing L/C Issuer shall be under
any obligation to amend any Letter of Credit if (A) such L/C Issuer or Existing
L/C Issuer, as applicable, would not have any obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

 

(vi)          Each L/C Issuer and each Existing L/C Issuer shall act on behalf
of the Lenders with respect to any Letters of Credit issued by it and the
documents associated therewith, and each L/C Issuer and Existing L/C Issuer
shall have all of the benefits and immunities (A) provided to the Administrative
Agent in Article IX with respect to any acts taken or omissions suffered by such
L/C Issuer or Existing L/C Issuer, as applicable, in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included each L/C Issuer and Existing L/C Issuer
with respect to such acts or omissions, and (B) as additionally provided herein
with respect to each L/C Issuer and Existing L/C Issuer.

 

38

--------------------------------------------------------------------------------


 

(b)                                 Procedures for Issuance and Amendment of
Letters of Credit; Auto-Extension Letters of Credit.

 

(i)                                     Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the Company or the applicable
Designated Borrower delivered to the applicable L/C Issuer or Existing L/C
Issuer (with a copy to the Administrative Agent) in the form of a Letter of
Credit Application, appropriately completed and signed by a Responsible Officer
of the Company or the applicable Designated Borrower.  Such Letter of Credit
Application must be received by the applicable L/C Issuer or Existing L/C Issuer
and the Administrative Agent not later than 11:00 a.m. at least two Business
Days (or such later date and time as the Administrative Agent and such L/C
Issuer or Existing L/C Issuer, as applicable, may agree in a particular instance
in their sole discretion) prior to the proposed issuance date or date of
amendment, as the case may be.  In the case of a request for an initial issuance
of a Letter of Credit, such Letter of Credit Application shall specify in form
and detail satisfactory to the applicable L/C Issuer:  (A) the proposed issuance
date of the requested Letter of Credit (which shall be a Business Day); (B) the
amount and currency thereof; (C) the expiry date thereof; (D) the name and
address of the beneficiary thereof; (E) the documents to be presented by such
beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as the applicable L/C Issuer may reasonably require.  In
the case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail satisfactory to
the applicable L/C Issuer or Existing L/C Issuer (A) the Letter of Credit to be
amended; (B) the proposed date of amendment thereof (which shall be a Business
Day); (C) the nature of the proposed amendment; and (D) such other matters as
the applicable L/C Issuer or Existing L/C Issuer may reasonably require. 
Additionally, the Company shall furnish to the applicable L/C Issuer or Existing
L/C Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as such L/C Issuer or Existing L/C Issuer, as applicable,
or the Administrative Agent may reasonably require.

 

(ii)                                  Promptly after receipt of any Letter of
Credit Application, the applicable L/C Issuer or Existing L/C Issuer will
confirm with the Administrative Agent (by telephone or in writing) (a) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Company or the applicable Designated Borrower and, if not, such L/C
Issuer or Existing L/C Issuer, as applicable, will provide the Administrative
Agent with a copy thereof and (b) the Outstanding Amount of all L/C Obligations
as of such date.  Unless the applicable L/C Issuer or Existing L/C Issuer has
received written notice from any Lender, the Administrative Agent, the Company
or a Designated Borrower, at least one (1) Business Day prior to the requested
date of issuance or amendment of the applicable Letter of Credit, that one or
more applicable conditions contained in Article IV shall not then be satisfied,
then, subject to the terms and conditions hereof, such L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Company, the
applicable Designated Borrower, or other applicable Subsidiary or such L/C
Issuer or Existing L/C Issuer, as applicable, shall enter into the applicable
amendment, as the case may be, in each case in accordance with such

 

39

--------------------------------------------------------------------------------


 

L/C Issuer’s or Existing L/C Issuer’s, as applicable, usual and customary
business practices.  Immediately upon the issuance of each Letter of Credit (and
upon the Initial Funding Date with respect to each Existing Letter of Credit),
each Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the applicable L/C Issuer or Existing L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Lender’s Applicable Percentage times the amount of such Letter of Credit.

 

(iii)                               If the Company or the applicable Designated
Borrower so requests in any applicable Letter of Credit Application, the
applicable L/C Issuer may, in its sole and absolute discretion, agree to issue a
Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit such L/C Issuer to prevent any such extension at least
once in each twelve-month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the “Non-Extension Notice Date”) in each such twelve-month period to
be agreed upon at the time such Letter of Credit is issued.  Unless otherwise
directed by the applicable L/C Issuer, neither the Company nor the applicable
Designated Borrower shall be required to make a specific request to such L/C
Issuer for any such extension.  Once an Auto-Extension Letter of Credit has been
issued, the Lenders shall be deemed to have authorized (but may not require) the
applicable L/C Issuer to permit the extension of such Letter of Credit at any
time to an expiry date not later than the Letter of Credit Expiration Date;
provided, however, that such L/C Issuer shall not permit any such extension if
(A) such L/C Issuer has determined that it would not be permitted, or would have
no obligation, at such time to issue such Letter of Credit in its revised form
(as extended) under the terms hereof (by reason of the provisions of clause
(ii) or (iii) of Section 2.03(a) or otherwise), or (B) it has received notice
(which may be by telephone or in writing) on or before the day that is seven
Business Days before the Non-Extension Notice Date (1) from the Administrative
Agent that the Required Lenders have elected not to permit such extension or
(2) from the Administrative Agent, any Lender, the Company or any Designated
Borrower that one or more of the applicable conditions specified in Section 4.03
is not then satisfied, and in each such case directing such L/C Issuer not to
permit such extension.

 

(iv)                              Promptly after its delivery of any Letter of
Credit or any amendment to a Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, the applicable L/C Issuer will also
deliver to the Company or the applicable Designated Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

 

(v)                                 Notwithstanding anything to the contrary
contained herein, the Existing L/C Issuers may (but shall be under no obligation
to) amend Existing Letters of Credit (subject to the restrictions on such
amendment set forth above) but shall not issue any Letters of Credit hereunder.

 

40

--------------------------------------------------------------------------------


 

(c)                                  Drawings and Reimbursements; Funding of
Participations.

 

(i)                                     Upon receipt from the beneficiary of any
Letter of Credit of any notice of a drawing under such Letter of Credit, the
applicable L/C Issuer or Existing L/C Issuer shall notify the Company or the
applicable Designated Borrower and the Administrative Agent thereof.  In the
case of a Letter of Credit denominated in an Alternative Currency, the Company
or the applicable Designated Borrower shall reimburse the applicable L/C Issuer
or Existing L/C Issuer in such Alternative Currency, unless (A) the applicable
L/C Issuer or Existing L/C Issuer (at its option) shall have specified in such
notice that it will require reimbursement in Dollars, or (B) in the absence of
any such requirement for reimbursement in Dollars, the Company or the applicable
Designated Borrower shall have notified the applicable L/C Issuer or Existing
L/C Issuer promptly following receipt of the notice of drawing that the Company
or the applicable Designated Borrower will reimburse such L/C Issuer or Existing
L/C Issuer, as applicable, in Dollars.  In the case of any such reimbursement in
Dollars of a drawing under a Letter of Credit denominated in an Alternative
Currency, the applicable L/C Issuer or Existing L/C Issuer shall notify the
Company or the applicable Designated Borrower of the Dollar Equivalent of the
amount of the drawing promptly following the determination thereof.  Not later
than 11:00 a.m. on the date of any payment by the applicable L/C Issuer or
Existing L/C Issuer under a Letter of Credit to be reimbursed in Dollars, or the
Applicable Time on the date of any payment by the applicable L/C Issuer or
Existing L/C Issuer under a Letter of Credit to be reimbursed in an Alternative
Currency (each such date, an “Honor Date”), the Company or the applicable
Designated Borrower shall reimburse such L/C Issuer or Existing L/C Issuer, as
applicable, through the Administrative Agent in an amount equal to the amount of
such drawing and in the applicable currency.  If the Company or the applicable
Designated Borrower fails to so reimburse the applicable L/C Issuer or Existing
L/C Issuer by such time, the Administrative Agent shall promptly notify each
Lender of the Honor Date, the amount of the unreimbursed drawing (expressed in
Dollars in the amount of the Dollar Equivalent thereof in the case of a Letter
of Credit denominated in an Alternative Currency) (the “Unreimbursed Amount”),
and the amount of such Lender’s Applicable Percentage thereof.  In such event,
the Company or the applicable Designated Borrower shall be deemed to have
requested a Revolving Borrowing of Base Rate Loans to be disbursed on the Honor
Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans, but subject to the amount of the unutilized portion of the Aggregate
Commitments and the conditions set forth in Section 4.03 (other than the
delivery of a Revolving Loan Notice).  Any notice given by the applicable L/C
Issuer, the applicable Existing L/C Issuer or the Administrative Agent pursuant
to this Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

 

(ii)                                  Each Lender shall upon any notice pursuant
to Section 2.03(c)(i) make funds available (including for this purpose the
application of available Cash Collateral provided for this purpose pursuant to
Section 2.03(a)(iii)(G)) to the Administrative Agent for the account of the
applicable L/C Issuer or Existing L/C Issuer, in Dollars, at the Administrative
Agent’s Office for Dollar-denominated payments in an amount equal to

 

41

--------------------------------------------------------------------------------


 

its Applicable Percentage of the Unreimbursed Amount not later than 1:00 p.m. on
the Business Day specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of Section 2.03(c)(iii), each Lender that
so makes funds available shall be deemed to have made a Base Rate Revolving Loan
to the Company or the applicable Designated Borrower in such amount.  The
Administrative Agent shall remit the funds so received to the applicable L/C
Issuer or Existing L/C Issuer in Dollars.

 

(iii)                               With respect to any Unreimbursed Amount that
is not fully refinanced by a Revolving Borrowing of Base Rate Loans because the
conditions set forth in Section 4.03 cannot be satisfied or for any other
reason, the Company or the applicable Designated Borrower shall be deemed to
have incurred from the applicable L/C Issuer or Existing L/C Issuer an L/C
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due and payable on demand (together with interest)
and shall bear interest at the Default Rate.  In such event, each Lender’s
payment to the Administrative Agent for the account of the applicable L/C Issuer
or Existing L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment
in respect of its participation in such L/C Borrowing and shall constitute an
L/C Advance from such Lender in satisfaction of its participation obligation
under this Section 2.03.

 

(iv)                              Until each Lender funds its Revolving Loan or
L/C Advance pursuant to this Section 2.03(c) to reimburse the applicable L/C
Issuer or Existing L/C Issuer for any amount drawn under any Letter of Credit,
interest in respect of such Lender’s Applicable Percentage of such amount shall
be solely for the account of the applicable L/C Issuer or Existing L/C Issuer.

 

(v)                                 Each Lender’s obligation to make Revolving
Loans or L/C Advances to reimburse the applicable L/C Issuer or Existing L/C
Issuer for amounts drawn under Letters of Credit, as contemplated by this
Section 2.03(c), shall be absolute and unconditional and shall not be affected
by any circumstance, including (A) any setoff, counterclaim, recoupment, defense
or other right which such Lender or any other Person may have against the
applicable L/C Issuer or Existing L/C Issuer, the Company, any Subsidiary or any
other Person for any reason whatsoever; (B) the occurrence or continuance of a
Default or the termination of the Commitments, or (C) any other occurrence,
event or condition, whether or not similar to any of the foregoing; provided,
however, that each Lender’s obligation to make Revolving Loans pursuant to this
Section 2.03(c) is subject to the conditions set forth in Section 4.03 (other
than delivery by the Company or the applicable Designated Borrower of a
Revolving Loan Notice).  No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Company or the applicable Designated
Borrower to reimburse the applicable L/C Issuer or Existing L/C Issuer for the
amount of any payment made by such L/C Issuer or Existing L/C Issuer, as
applicable, under any Letter of Credit, together with interest as provided
herein.

 

(vi)                              If any Lender fails to make available to the
Administrative Agent for the account of the applicable L/C Issuer or Existing
L/C Issuer any amount required to be paid by such Lender pursuant to the
foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), then, without limiting the other provisions of this

 

42

--------------------------------------------------------------------------------


 

Agreement, such L/C Issuer or Existing L/C Issuer, as applicable, shall be
entitled to recover from such Lender (acting through the Administrative Agent),
on demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to such L/C Issuer or Existing L/C Issuer, as applicable, at a rate per annum
equal to the applicable Overnight Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by such L/C
Issuer or Existing L/C Issuer, as applicable, in connection with the foregoing. 
If such Lender pays such amount (with interest and fees as aforesaid), the
amount so paid shall constitute such Lender’s Revolving Loan included in the
relevant Revolving Borrowing or L/C Advance in respect of the relevant L/C
Borrowing, as the case may be.  A certificate of the applicable L/C Issuer or
Existing L/C Issuer submitted to any Lender (through the Administrative Agent)
with respect to any amounts owing under this clause (vi) shall be conclusive
absent manifest error.

 

(d)                                 Repayment of Participations.

 

(i)                                     At any time after the applicable L/C
Issuer or Existing L/C Issuer has made a payment under any Letter of Credit and
has received from any Lender such Lender’s L/C Advance in respect of such
payment in accordance with Section 2.03(c), if the Administrative Agent receives
for the account of such L/C Issuer or Existing L/C Issuer, as applicable, any
payment in respect of the related Unreimbursed Amount or interest thereon
(whether directly from the Company or otherwise, including proceeds of Cash
Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Applicable Percentage thereof in
Dollars and in the same funds as those received by the Administrative Agent.

 

(ii)                                  If any payment received by the
Administrative Agent for the account of the applicable L/C Issuer or Existing
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by such L/C Issuer or Existing L/C Issuer, as
applicable, in its discretion), each Lender shall pay to the Administrative
Agent for the account of such L/C Issuer or Existing L/C Issuer, as applicable,
its Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the applicable Overnight
Rate from time to time in effect.  The obligations of the Lenders under this
clause shall survive the payment in full of the Obligations and the termination
of this Agreement.

 

(e)                                  Obligations Absolute.  The obligation of
the Company or the applicable Designated Borrower to reimburse the applicable
L/C Issuer or Existing L/C Issuer for each drawing under each Letter of Credit
and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

 

(i)                                     any lack of validity or enforceability
of such Letter of Credit, this Agreement, or any other Loan Document;

 

43

--------------------------------------------------------------------------------


 

(ii)                                  the existence of any claim, counterclaim,
setoff, defense or other right that the Company, any Designated Borrower or any
other Subsidiary of the Company may have at any time against any beneficiary or
any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the applicable L/C Issuer,
the applicable Existing L/C Issuer or any other Person, whether in connection
with this Agreement, the transactions contemplated hereby or by such Letter of
Credit or any agreement or instrument relating thereto, or any unrelated
transaction;

 

(iii)                               any draft, demand, certificate or other
document presented under such Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;

 

(iv)                              any payment by the applicable L/C Issuer or
Existing L/C Issuer under such Letter of Credit against presentation of a draft
or certificate that does not strictly comply with the terms of such Letter of
Credit; or any payment made by such L/C Issuer or Existing L/C Issuer, as
applicable, under such Letter of Credit to any Person purporting to be a trustee
in bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;

 

(v)                                 any adverse change in the relevant exchange
rates or in the availability of the relevant Alternative Currency to the
Company, any Designated Borrower or any other Subsidiary of the Company or in
the relevant currency markets generally; or

 

(vi)                              any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing, including any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, the Company, any Designated Borrower or any other Subsidiary of
the Company.

 

The Company or the applicable Designated Borrower shall promptly examine a copy
of each Letter of Credit and each amendment thereto that is delivered to it and,
in the event of any claim of noncompliance with the instructions of the Company
or the applicable Designated Borrower or other irregularity, the Company or the
applicable Designated Borrower will immediately notify the applicable L/C Issuer
or Existing L/C Issuer.  The Company or the applicable Designated Borrower shall
be conclusively deemed to have waived any such claim against the applicable L/C
Issuer or Existing L/C Issuer and its correspondents unless such notice is given
as aforesaid.

 

(f)                                    Role of L/C Issuer.  Each Lender, the
Company and each Designated Borrower agree that, in paying any drawing under a
Letter of Credit, the applicable L/C Issuer or Existing L/C Issuer shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit or a
related sight draft) or to ascertain or inquire as to the validity or accuracy
of any such document or the authority of the Person executing or delivering any
such document.  None of the applicable L/C Issuer, the

 

44

--------------------------------------------------------------------------------


 

applicable Existing L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or permitted
assignee of the applicable L/C Issuer or Existing L/C Issuer shall be liable to
any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document.  The Company and each Designated Borrower hereby assumes all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the Company’s or the applicable Designated
Borrower’s pursuing such rights and remedies as it may have against the
beneficiary or transferee at law or under any other agreement.  None of the
applicable L/C Issuer, applicable Existing L/C Issuer, the Administrative Agent,
any of their respective Related Parties nor any correspondent, participant or
assignee of such L/C Issuer or Existing L/C Issuer, as applicable, shall be
liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Company or the applicable Designated Borrower may
have a claim against such L/C Issuer or Existing L/C Issuer, as applicable, and
such L/C Issuer or Existing L/C Issuer, as applicable, may be liable to the
Company or the applicable Designated Borrower, as the case may be, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Company or the applicable Designated Borrower
which the Company or the applicable Designated Borrower proves were caused by
such L/C Issuer’s or Existing L/C Issuer’s, as applicable, willful misconduct or
gross negligence as determined by a court of competent jurisdiction by a final
and nonappealable judgment or such L/C Issuer’s or Existing L/C Issuer’s, as
applicable, willful or grossly negligent failure to pay under any Letter of
Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit.  In furtherance and not in limitation of the foregoing, the applicable
L/C Issuer or Existing L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and such L/C Issuer or Existing L/C
Issuer, as applicable, shall not be responsible for the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
a Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

 

(g)                                 Applicability of ISP.  Unless otherwise
expressly agreed by the applicable L/C Issuer or Existing L/C Issuer and the
Company or the applicable Designated Borrower when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit), the
rules of the ISP shall apply to each Letter of Credit.

 

(h)                                 Letter of Credit Fees.  The Company shall,
on and after the Initial Funding Date, pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, in Dollars,
a Letter of Credit fee (the “Letter of Credit Fee”) for each Letter of Credit
equal to the Applicable Rate times the Dollar Equivalent of the actual daily
amount available to be drawn under such Letter of Credit; provided, however, any
Letter of Credit Fees otherwise payable for the account of a Defaulting Lender
with respect to any Letter of Credit as to which such Defaulting Lender has not
provided Cash Collateral arrangements satisfactory to the applicable L/C Issuer
or Existing L/C Issuer pursuant to this Section 2.03 shall be payable, to the

 

45

--------------------------------------------------------------------------------


 

maximum extent permitted by applicable Laws, to the other Lenders in accordance
with the upward adjustments in their respective Applicable Percentages allocable
to such Letter of Credit pursuant to Section 2.17(d), with the balance of such
fee, if any, payable to such L/C Issuer or Existing L/C Issuer, as applicable,
for its own account.  For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.09.  Letter of Credit Fees shall be
(i) due and payable on the first Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit (or the Initial Funding Date with respect to
each Existing Letter of Credit), on the Letter of Credit Expiration Date and
thereafter on demand and (ii) computed on a quarterly basis in arrears.  If
there is any change in the Applicable Rate during any quarter, the actual daily
amount available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.  Notwithstanding anything to the
contrary contained herein, upon the request of the Required Lenders, while any
Event of Default exists, all Letter of Credit Fees shall accrue at the Default
Rate.

 

(i)                                     Fronting Fee and Documentary and
Processing Charges Payable to L/C Issuer.  The Company or the applicable
Designated Borrower shall, on and after the Initial Funding Date, pay directly
to each L/C Issuer for its own account, in Dollars, a fronting fee with respect
to each Letter of Credit (other than Existing Letters of Credit), at the rate
per annum specified in the Joint Fee Letter, computed on the Dollar Equivalent
of the actual daily amount available to be drawn under such Letter of Credit on
a quarterly basis in arrears.  Such fronting fee shall be due and payable on the
tenth Business Day after the end of each March, June, September and December in
respect of the most recently-ended quarterly period (or portion thereof, in the
case of the first payment), commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand.  For purposes of computing the actual daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.09.  In addition, the
Company or the applicable Designated Borrower shall, on and after the Initial
Funding Date, pay directly to each L/C Issuer for its own account, in Dollars,
the customary issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of such L/C Issuer relating to letters of
credit as from time to time in effect with respect to each Letter of Credit. 
The Company or applicable Subsidiary shall have paid or will pay directly to
each Existing L/C Issuer for its own account a fronting fee with respect to each
applicable Existing Letter of Credit in accordance with the terms agreed with
such Existing L/C Issuer.  In addition, the Company or applicable Subsidiary
shall pay directly to each Existing L/C Issuer for its own account the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of such Existing L/C Issuer relating to letters of credit as
from time to time in effect.  Such customary fees and standard costs and charges
are due and payable on demand and are nonrefundable.

 

(j)                                     Conflict with Issuer Documents.  In the
event of any conflict between the terms hereof and the terms of any Issuer
Document, the terms hereof shall control.

 

(k)                                  Letters of Credit Issued for Subsidiaries. 
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, a

 

46

--------------------------------------------------------------------------------


 

Designated Borrower or other Subsidiary of the Company, the Company shall be
obligated to reimburse the applicable L/C Issuer or Existing L/C Issuer
hereunder for any and all drawings under such Letter of Credit.  The Company
hereby acknowledges that the issuance of Letters of Credit for the account of
Designated Borrowers and other if its Subsidiaries inures to the benefit of the
Company, and that the Company’s business derives substantial benefits from the
businesses of such Designated Borrowers and such other of its Subsidiaries.

 

(l)                                     Letters of Credit Reports.  For so long
as any Letter of Credit issued by an L/C Issuer or Existing L/C Issuer is
outstanding, such L/C Issuer or Existing L/C Issuer, as applicable, shall
deliver to the Administrative Agent on the last Business Day of each calendar
month, and on each date that an L/C Credit Extension occurs with respect to any
such Letter of Credit, a report in the form of Exhibit J hereto, appropriately
completed with the information for every outstanding Letter of Credit issued by
such L/C Issuer or Existing L/C Issuer.  The Administrative Agent shall deliver
to the Lenders on a monthly basis a report of all outstanding Letters of Credit.

 

2.04                        Swing Line Loans.

 

(a)                                  The Swing Line.  Subject to the terms and
conditions set forth herein, the Swing Line Lender, in reliance upon the
agreements of the other Lenders set forth in this Section 2.04, may in its sole
discretion make loans in Dollars (each such loan, a “Swing Line Loan”) to the
Company from time to time on any Business Day during the Availability Period in
an aggregate amount not to exceed at any time outstanding the amount of the
Swing Line Sublimit, notwithstanding the fact that such Swing Line Loans, when
aggregated with the Applicable Percentage of the Outstanding Amount of Revolving
Loans and L/C Obligations of the Lender acting as Swing Line Lender, may exceed
the amount of such Lender’s Commitment; provided, however, that after giving
effect to any Swing Line Loan, (i) the Total Outstandings shall not exceed the
Aggregate Commitments, and (ii) the aggregate Outstanding Amount of the
Revolving Loans of any Lender, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Commitment, and provided, further, that the Company shall not use
the proceeds of any Swing Line Loan to refinance any outstanding Swing Line
Loan.  Within the foregoing limits, and subject to the other terms and
conditions hereof, the Company may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04.  Each Swing Line Loan shall
be a Base Rate Loan.  Immediately upon the making of a Swing Line Loan, each
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Lender’s Applicable Percentage times
the amount of such Swing Line Loan.

 

(b)                                 Borrowing Procedures.  Each Swing Line
Borrowing shall be made upon the Company’s irrevocable notice to the Swing Line
Lender and the Administrative Agent, which may be given by telephone. Each such
notice must be received by the Swing Line Lender and the Administrative Agent
not later than 1:00 p.m. on the requested borrowing date, and shall specify
(i) the amount to be borrowed, which shall be a minimum of $100,000 or a whole
multiple of $50,000 in excess thereof, and (ii) the requested borrowing date,
which shall be a Business Day.  Each such telephonic notice must be confirmed
promptly by delivery to the Swing Line Lender

 

47

--------------------------------------------------------------------------------


 

and the Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Company.  Promptly after
receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice, the
Swing Line Lender will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has also received such Swing Line Loan
Notice and, if not, the Swing Line Lender will notify the Administrative Agent
(by telephone or in writing) of the contents thereof.  Unless the Swing Line
Lender has received notice (by telephone or in writing) from the Administrative
Agent (including at the request of any Lender) prior to 2:00 p.m. on the date of
the proposed Swing Line Borrowing (A) directing the Swing Line Lender not to
make such Swing Line Loan as a result of the limitations set forth in the first
proviso to the first sentence of Section 2.04(a), or (B) that one or more of the
applicable conditions specified in Article IV is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender will,
following its determination in its discretion to make such Swing Line Loan, not
later than 3:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the Company at its
office by crediting the account of the Company on the books of the Swing Line
Lender in Same Day Funds.

 

(c)                                  Refinancing of Swing Line Loans.

 

(i)                                     The Swing Line Lender at any time in its
sole and absolute discretion may request, on behalf of the Company (which hereby
irrevocably authorizes the Swing Line Lender to so request on its behalf), that
each Lender make a Base Rate Revolving Loan in an amount equal to such Lender’s
Applicable Percentage of the amount of Swing Line Loans then outstanding.  Such
request shall be made in writing (which written request shall be deemed to be a
Revolving Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Aggregate Commitments and the conditions set forth
in Section 4.03.  The Swing Line Lender shall furnish the Company with a copy of
the applicable Revolving Loan Notice promptly after delivering such notice to
the Administrative Agent.  Each Lender shall make an amount equal to its
Applicable Percentage of the amount specified in such Revolving Loan Notice
available (which may be by release of Cash Collateral previously provided by
such Lender in accordance with Section 2.04(c)(v)) to the Administrative Agent
in Same Day Funds for the account of the Swing Line Lender at the Administrative
Agent’s Office for Dollar-denominated payments not later than 1:00 p.m. on the
day specified in such Revolving Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Revolving Loan to the Company in such amount.  The
Administrative Agent shall remit the funds so received to the Swing Line Lender.

 

(ii)                                  If for any reason any Swing Line Loan
cannot be refinanced by such a Revolving Borrowing in accordance with
Section 2.04(c)(i), the request for Base Rate Revolving Loans submitted by the
Swing Line Lender as set forth herein shall be deemed to be a request by the
Swing Line Lender that each of the Lenders fund its risk participation in the
relevant Swing Line Loan and each Lender’s payment to the Administrative Agent
for the account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be
deemed payment in respect of such participation.

 

48

--------------------------------------------------------------------------------


 

(iii)                               If any Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the applicable Overnight Rate from time to time in effect, plus any
administrative processing or similar fees customarily charged by the Swing Line
Lender in connection with the foregoing.  If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving Loan included in the relevant Revolving Borrowing or funded
participation in the relevant Swing Line Loan, as the case may be.  A
certificate of the Swing Line Lender submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.

 

(iv)                              Each Lender’s obligation to make Revolving
Loans or to purchase and fund risk participations in Swing Line Loans pursuant
to this Section 2.04(c) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Lender, the Company or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Lender’s obligation to make Revolving Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.03.  No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Company to repay Swing Line Loans, together with interest as provided
herein.

 

(v)                                 In the event that the Swing Line Lender, in
the exercise of its discretion, requires that, as a condition to the making of
any Swing Line Loan, a Defaulting Lender, or the Borrowers, enter into
arrangements satisfactory to the Swing Line Lender for the provision of
sufficient Cash Collateral acceptable to the Swing Line Lender, to eliminate the
Swing Line Lender’s actual or potential Fronting Exposure with respect to any
such Lender, then the provisions of Section 2.16 shall apply.

 

(d)                                 Repayment of Participations.

 

(i)                                     At any time after any Lender has
purchased and funded a risk participation in a Swing Line Loan, if the Swing
Line Lender receives any payment on account of such Swing Line Loan, the Swing
Line Lender will distribute to such Lender its Applicable Percentage thereof in
the same funds as those received by the Swing Line Lender.

 

(ii)                                  If any payment received by the Swing Line
Lender in respect of principal or interest on any Swing Line Loan is required to
be returned by the Swing Line Lender under any of the circumstances described in
Section 10.05 (including pursuant to any settlement entered into by the Swing
Line Lender in its discretion), each Lender shall pay to the Swing Line Lender
its Applicable Percentage thereof on demand of the

 

49

--------------------------------------------------------------------------------


 

Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to the applicable
Overnight Rate.  The Administrative Agent will make such demand upon the request
of the Swing Line Lender.  The obligations of the Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.

 

(e)                                  Interest for Account of Swing Line Lender. 
The Swing Line Lender shall be responsible for invoicing the Company for
interest on the Swing Line Loans.  Until each Lender funds its Base Rate
Revolving Loan or risk participation pursuant to this Section 2.04 to refinance
such Lender’s Applicable Percentage of any Swing Line Loan, interest in respect
of such Applicable Percentage shall be solely for the account of the Swing Line
Lender.

 

(f)                                    Payments Directly to Swing Line Lender. 
The Company shall make all payments of principal and interest in respect of the
Swing Line Loans directly to the Swing Line Lender.

 

2.05                        Prepayments.  (a) Each Borrower may, upon notice
from the Company to the Administrative Agent, at any time or from time to time
voluntarily prepay Revolving Loans in whole or in part without premium or
penalty, and without reduction of the Aggregate Commitments; provided that
(i) such notice must be received by the Administrative Agent not later than
11:00 a.m. (A) three Business Days prior to any date of prepayment of
Eurocurrency Rate Loans denominated in Dollars, (B) four Business Days (or five,
in the case of prepayment of Loans denominated in Special Notice Currencies)
prior to any date of prepayment of Eurocurrency Rate Loans denominated in
Alternative Currencies, and (C) on the date of prepayment of Base Rate Revolving
Loans; (ii) any prepayment of Eurocurrency Rate Loans denominated in Dollars
shall be in a principal amount of $2,000,000 or a whole multiple of $500,000 in
excess thereof; (iii) any prepayment of Eurocurrency Rate Loans denominated in
Alternative Currencies shall be in a minimum principal amount of $2,000,000 or a
whole multiple of $500,000 in excess thereof; and (iv) any prepayment of Base
Rate Revolving Loans shall be in a principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof or, in each case, if less, the entire
principal amount thereof then outstanding.  Each such notice shall specify the
date and amount of such prepayment and the Type(s) of Revolving Loans to be
prepaid and, if Eurocurrency Rate Loans are to be prepaid, the Interest
Period(s) of such Revolving Loans.  The Administrative Agent will promptly
notify each Lender of its receipt of each such notice, and of the amount of such
Lender’s Applicable Percentage of such prepayment.  If such notice is given by
the Company, the applicable Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein.  Any prepayment of a Eurocurrency Rate Loan shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05.  Subject to Section 2.17, each such
prepayment shall be applied to the Revolving Loans of the Lenders in accordance
with their respective Applicable Percentages.

 

(b)                                 The Company may, upon notice to the Swing
Line Lender (with a copy to the Administrative Agent), at any time or from time
to time, voluntarily prepay Swing Line Loans in whole or in part without premium
or penalty, and without reduction of the Swing Line Sublimit; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000 or, if the amount
of Swing Line Loans

 

50

--------------------------------------------------------------------------------


 

outstanding on the date of such prepayment (before giving effect to any such
prepayment) is less than $100,000, then such prepayment may be for the full
amount of such Swing Line Loans outstanding.  Each such notice shall specify the
date and amount of such prepayment.  If such notice is given by the Company, the
Company shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.

 

(c)                                  If the Administrative Agent notifies the
Company at any time that the Total Outstandings at such time exceed an amount
equal to 100% of the Aggregate Commitments then in effect, and, within five
(5) Business Days after receipt of such notice, the Company and the applicable
Designated Borrower shall prepay Loans and/or the Company and the applicable
Designated Borrower shall Cash Collateralize the L/C Obligations in an aggregate
amount sufficient to reduce such Outstanding Amount as of such date of payment
to an amount not to exceed 100% of the Aggregate Commitments then in effect, and
without reduction of the Aggregate Commitments or the Letter of Credit Sublimit;
provided, however, that, subject to the provisions of Section 2.03(g)(ii), no
Borrower shall be required to Cash Collateralize the L/C Obligations pursuant to
this Section 2.05(c) unless after the prepayment in full of the Loans the Total
Outstandings exceed the Aggregate Commitments then in effect.  The
Administrative Agent may, at any time and from time to time after the initial
deposit of such Cash Collateral, request that additional Cash Collateral be
provided in order to protect against the results of further exchange rate
fluctuations to the extent reasonably determined by the Administrative Agent to
be necessary.

 

(d)                                 The Administrative Agent shall notify the
Company at any time that the Outstanding Amount of all Loans and L/C Obligations
denominated in Alternative Currencies at such time exceeds an amount equal to
105% of the Alternative Currency Sublimit then in effect, then, within five
(5) Business Days after receipt of such notice, the Borrowers shall prepay Loans
or Cash Collateralize the L/C Obligations in an aggregate amount sufficient to
reduce such Outstanding Amount as of such date of payment to an amount not to
exceed 100% of the Alternative Currency Sublimit then in effect, but without
reduction of the Alternative Currency Sublimit.

 

2.06                        Termination or Reduction of Commitments.  The
Company may, upon notice to the Administrative Agent, terminate the Aggregate
Commitments, or from time to time permanently reduce the Aggregate Commitments;
provided that (i) any such notice shall be received by the Administrative Agent
not later than 11:00 a.m. five (5) Business Days prior to the date of
termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in excess
thereof, (iii) the Company shall not terminate or reduce the Aggregate
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Outstandings would exceed the Aggregate Commitments as
reduced, and (iv) if, after giving effect to any reduction of the Aggregate
Commitments, the Alternative Currency Sublimit, the Letter of Credit Sublimit,
the Designated Borrower Sublimit or the Swing Line Sublimit exceeds the amount
of the Aggregate Commitments as reduced, such Sublimit shall be automatically
reduced by the amount of such excess.  The Administrative Agent will promptly
notify the Lenders of any such notice of termination or reduction of the
Aggregate Commitments.  The amount of any such Aggregate Commitment reduction
shall not be applied to the Alternative Currency Sublimit, the Letter of Credit
Sublimit, the Designated Borrower Sublimit or the Swing Line Sublimit unless
otherwise

 

51

--------------------------------------------------------------------------------


 

specified by the Company.  Any reduction of the Aggregate Commitments shall be
applied to the Commitment of each Lender according to its Applicable
Percentage.  All fees accrued until the effective date of any termination of the
Aggregate Commitments shall be paid on the effective date of such termination.

 

2.07                        Repayment of Loans.  (a) Each Borrower shall repay
to the Lenders on the Maturity Date the aggregate principal amount of Revolving
Loans made to such Borrower outstanding on such date.

 

(b)                                 The Company shall repay each Swing Line Loan
on the earlier to occur of (i) demand by the Swing Line Lender and (ii) the
Maturity Date.

 

2.08                        Interest.  (a) Subject to the provisions of
subsection (b) below, (i) each Eurocurrency Rate Loan shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the Eurocurrency Rate for such Interest Period plus the
Applicable Rate plus (in the case of a Eurocurrency Rate Loan of any Lender
which is lent from a Lending Office in the United Kingdom or a Participating
Member State) the Mandatory Cost; (ii) each Base Rate Revolving Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate.

 

(b)                                 (i)                                     If
any amount of principal of any Loan is not paid when due, whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

 

(ii)                                  If any amount (other than principal of any
Loan) payable by any Borrower under any Loan Document is not paid when due
(after the expiration of any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, then upon the request of the Required
Lenders, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.

 

(iii)                               Upon the request of the Required Lenders,
while any Event of Default exists, the Borrowers shall pay interest on the
principal amount of all outstanding Obligations hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.

 

(iv)                              Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.

 

(c)                                  Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein.  Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.

 

52

--------------------------------------------------------------------------------


 

(d)                                 For the purposes of the Interest Act
(Canada), (i) whenever a rate of interest or fee rate hereunder is calculated on
the basis of a year (the “deemed year”) that contains fewer days than the actual
number of days in the calendar year of calculation, such rate of interest or fee
rate shall be expressed as a yearly rate by multiplying such rate of interest or
fee rate by the actual number of days in the calendar year of calculation and
dividing it by the number of days in the deemed year, (ii) the principle of
deemed reinvestment of interest shall not apply to any interest calculation
hereunder and (iii) the rates of interest stipulated herein are intended to be
nominal rates and not effective rates or yields.

 

2.09                        Fees.  In addition to certain fees described in
subsections (i) and (j) of Section 2.03:

 

(a)                                  Commitment Fee.  The Company shall pay to
the Administrative Agent for the account of each Lender in accordance with its
Applicable Percentage, a commitment fee in Dollars equal to the Applicable Rate
times the actual daily amount by which the Aggregate Commitments exceed the sum
of (i) the Outstanding Amount of Revolving Loans and (ii) the Outstanding Amount
of L/C Obligations, subject to adjustment as provided in Section 2.17.  The
commitment fee shall accrue at all times during the Commitment Fee Period,
including at any time during which one or more of the conditions in Article IV
is not met, and shall be due and payable quarterly in arrears on the first
Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the Signing Date, and on the
last day of the Availability Period.  The commitment fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Rate during
any quarter, the actual daily amount shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.

 

(b)                                 Other Fees.  The Company shall pay to the
Arrangers and the Administrative Agent for their own respective accounts, in
Dollars, fees in the amounts and at the times specified in the Fee Letters. 
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever absent an error in calculation by the Administrative or the
Lenders.

 

2.10                        Computation of Interest and Fees; Retroactive
Adjustments of Applicable Rate.  (a) All computations of interest for Base Rate
Loans (including when the Base Rate is determined by reference to the
Eurocurrency Rate) shall be made on the basis of a year of 365 or 366 days, as
the case may be, and actual days elapsed.  All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year), or, in the case of interest in respect
of Revolving Loans denominated in Alternative Currencies as to which market
practice differs from the foregoing, in accordance with such market practice. 
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
day.  Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

 

(b)                                 If, as a result of any restatement of or
other adjustment to the financial statements of the Company or for any other
reason, the Company or the Lenders determine that (i)(A) the

 

53

--------------------------------------------------------------------------------


 

Consolidated Leverage Ratio as calculated by the Company as of any applicable
date was inaccurate and (B) a proper calculation of the Consolidated Leverage
Ratio would have resulted in higher pricing for such period, each Borrower shall
immediately and retroactively be obligated to pay to the Administrative Agent
for the account of the applicable Lenders, the applicable L/C Issuer or the
applicable Existing L/C Issuer, as the case may be, promptly on demand by the
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to any Borrower under the Bankruptcy Code of
the United States, automatically and without further action by the
Administrative Agent, any Lender, any L/C Issuer or any Existing L/C Issuer), an
amount equal to the excess of the amount of interest and fees that should have
been paid for such period over the amount of interest and fees actually paid for
such period; and (ii)(A) the Consolidated Leverage Ratio as calculated by the
Company as of any applicable date was inaccurate and (B) a proper calculation of
the Consolidated Leverage Ratio would have resulted in lower pricing for such
period, the Applicable Rate shall be adjusted as of the date of receipt by the
Administrative Agent of a Compliance Certificate reflecting such proper
calculation.  This paragraph shall not limit the rights of the Administrative
Agent, any Lender, any L/C Issuer or any Existing L/C Issuer, as the case may
be, under Section 2.03(c)(iii), 2.03(i) or 2.08(b) or under Article VIII.  The
Borrowers’ obligations under this paragraph shall survive the termination of the
Aggregate Commitments and the repayment of all other Obligations hereunder.

 

2.11                        Evidence of Debt.  (a) The Credit Extensions made by
each Lender shall be evidenced by one or more accounts or records maintained by
such Lender and by the Administrative Agent in the ordinary course of business. 
The accounts or records maintained by the Administrative Agent and each Lender
shall be conclusive absent manifest error of the amount of the Credit Extensions
made by the Lenders to the Borrowers and the interest and payments thereon.  Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrowers hereunder to pay any amount
owing with respect to the Obligations.  In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.  Upon
the request of any Lender to a Borrower made through the Administrative Agent,
such Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a Note, which shall evidence such Lender’s Loans to such
Borrower in addition to such accounts or records.  Each Lender may attach
schedules to a Note and endorse thereon the date, Type (if applicable), amount,
currency and maturity of its Loans and payments with respect thereto.

 

(b)                                 In addition to the accounts and records
referred to in subsection (a), each Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Lender of participations in Letters of Credit
and Swing Line Loans.  In the event of any conflict between the accounts and
records maintained by the Administrative Agent and the accounts and records of
any Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.

 

2.12                        Payments Generally; Administrative Agent’s
Clawback.  (a) General.  All payments to be made by the Borrowers shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein and

 

54

--------------------------------------------------------------------------------


 

except with respect to principal of and interest on Loans denominated in an
Alternative Currency, all payments by the Borrowers hereunder shall be made to
the Administrative Agent, for the account of the respective Lenders to which
such payment is owed, at the applicable Administrative Agent’s Office in Dollars
and in Same Day Funds not later than 2:00 p.m. on the date specified herein. 
Except as otherwise expressly provided herein, all payments by the Borrowers
hereunder with respect to principal and interest on Loans denominated in an
Alternative Currency shall be made to the Administrative Agent, for the account
of the respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in such Alternative Currency and in Same Day Funds
not later than the Applicable Time specified by the Administrative Agent on the
dates specified herein. Without limiting the generality of the foregoing, the
Administrative Agent may require that any payments due under this Agreement be
made in the United States.  If, for any reason, any Borrower is prohibited by
any Law from making any required payment hereunder in an Alternative Currency,
such Borrower shall make such payment in Dollars in the Dollar Equivalent of the
Alternative Currency payment amount.  The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office.  All payments received by the Administrative
Agent (i) after 2:00 p.m., in the case of payments in Dollars, or (ii) after the
Applicable Time specified by the Administrative Agent in the case of payments in
an Alternative Currency, shall in each case be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.  If any payment to be made by any Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.

 

(b)                                 (i)                                    
Funding by Lenders; Presumption by Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Revolving Borrowing of Eurocurrency Rate Loans (or, in the
case of any Revolving Borrowing of Base Rate Loans, prior to 12:00 noon on the
date of such Revolving Borrowing) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Revolving Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Revolving
Borrowing of Base Rate Loans, that such Lender has made such share available in
accordance with and at the time required by Section 2.02) and may, in reliance
upon such assumption, make available to the applicable Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Revolving Borrowing available to the Administrative Agent, then the
applicable Lender and the applicable Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in Same Day
Funds with interest thereon, for each day from and including the date such
amount is made available to such Borrower to but excluding the date of payment
to the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the Overnight Rate, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by such Borrower, the
interest rate applicable to such Revolving Borrowing.  If such Borrower and such
Lender shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to such
Borrower the amount of such interest paid by such Borrower for such period.  If
such Lender pays its share of the applicable Revolving Borrowing to the

 

55

--------------------------------------------------------------------------------


 

Administrative Agent, then the amount so paid shall constitute such Lender’s
Revolving Loan included in such Revolving Borrowing.  Any payment by such
Borrower shall be without prejudice to any claim such Borrower may have against
a Lender that shall have failed to make such payment to the Administrative
Agent.

 

(ii)                                  Payments by Borrowers; Presumptions by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from a Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders, any L/C Issuer or any
Existing L/C Issuer hereunder that such Borrower will not make such payment, the
Administrative Agent may assume that such Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders, such L/C Issuer or such Existing L/C Issuer, as the
case may be, the amount due.  In such event, if such Borrower has not in fact
made such payment, then each of the Lenders, the applicable L/C Issuer or the
applicable Existing L/C Issuer, as the case may be, severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender, such L/C Issuer or such Existing L/C Issuer, as applicable, in Same Day
Funds with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the Overnight Rate.

 

A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.

 

(c)                                  Failure to Satisfy Conditions Precedent. 
If any Lender makes available to the Administrative Agent funds for any Loan to
be made by such Lender to any Borrower as provided in the foregoing provisions
of this Article II, and such funds are not made available to such Borrower by
the Administrative Agent because the conditions to the applicable Credit
Extension set forth in Article IV are not satisfied or waived in accordance with
the terms hereof, the Administrative Agent shall return such funds (in like
funds as received from such Lender) to such Lender, without interest.

 

(d)                                 Obligations of Lenders Several.  The
obligations of the Lenders hereunder to make Revolving Loans, to fund
participations in Letters of Credit and Swing Line Loans and to make payments
pursuant to Section 10.04(c) are several and not joint.  The failure of any
Lender to make any Revolving Loan, to fund any such participation or to make any
payment under Section 10.04(c) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Revolving Loan, to purchase its participation or to make its payment under
Section 10.04(c).

 

(e)                                  Funding Source.  Nothing herein shall be
deemed to obligate any Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner.

 

2.13                        Sharing of Payments by Lenders.  If any Lender
shall, by exercising any right of setoff or counterclaim or otherwise, obtain
payment in respect of any principal of or interest on any of the Revolving Loans
made by it, or the participations in L/C Obligations or in Swing

 

56

--------------------------------------------------------------------------------


 

Line Loans held by it resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Revolving Loans or participations and
accrued interest thereon greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Revolving Loans and subparticipations in L/C Obligations
and Swing Line Loans of the other Lenders, or make such other adjustments as
shall be equitable, so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and other amounts owing
them, provided that:

 

(i)                                     if any such participations or
subparticipations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations or subparticipations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

 

(ii)                                  the provisions of this Section shall not
be construed to apply to (x) any payment made by or on behalf of a Borrower
pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender), (y) the application of Cash Collateral (and proceeds thereof) in
respect of obligations relating to Letters of Credit and Swing Line Loans
(including related Lender participation obligations) provided for in
Section 2.16, or (z) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Revolving Loans or
subparticipations in L/C Obligations or Swing Line Loans to any assignee or
participant, other than to a Borrower or any Subsidiary thereof (as to which the
provisions of this Section shall apply).

 

Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.

 

2.14                        Designated Borrowers.

 

(a)                                  Effective as of the Initial Funding Date,
each of Watson Wyatt and Towers Perrin shall be a “Designated Borrower”
hereunder and may receive Loans for its account on the terms and conditions set
forth in this Agreement.

 

(b)                                 The Company may at any time, upon not less
than 15 Business Days’ notice from the Company to the Administrative Agent (or
such shorter period as may be agreed by the Administrative Agent in its sole
discretion), designate any wholly-owned Subsidiary of the Company (an “Applicant
Borrower”) as a Designated Borrower to receive Loans hereunder by delivering to
the Administrative Agent (which shall promptly deliver counterparts thereof to
each Lender) a duly executed notice and agreement in substantially the form of
Exhibit H (a “Designated Borrower Request and Assumption Agreement”); provided,
however, that the Company may not have more than five (5) Designated Borrowers
at any time; and provided further that no Subsidiary organized under the Laws of
Canada may become a Designated

 

57

--------------------------------------------------------------------------------


 

Borrower.  The parties hereto acknowledge and agree that prior to any Applicant
Borrower becoming entitled to utilize the credit facilities provided for herein
the Administrative Agent and the Lenders shall have received, with respect to
each designation of a wholly-owned Subsidiary as a Designated Borrower, such
supporting resolutions, incumbency certificates, opinions of counsel and other
documents or information, in form, content and scope reasonably satisfactory to
the Administrative Agent, as may be required by the Administrative Agent or the
Required Lenders in their reasonable discretion and consistent with the
requirement of Article IV, and Notes signed by such new Borrowers to the extent
any Lenders so require.  If the Administrative Agent and each Lender approve in
writing (such approval not to be unreasonably withheld, conditioned or delayed)
that an Applicant Borrower shall be entitled to receive Loans hereunder, then
promptly following receipt of all such requested resolutions, incumbency
certificates, opinions of counsel and other documents or information, the
Administrative Agent shall send a notice in substantially the form of Exhibit I
(a “Designated Borrower Notice”) to the Company and the Lenders specifying the
effective date upon which the Applicant Borrower shall constitute a Designated
Borrower for purposes hereof, whereupon each of the Lenders agrees to permit
such Designated Borrower to receive Loans hereunder, on the terms and conditions
set forth herein, and each of the parties agrees that such Designated Borrower
otherwise shall be a Borrower for all purposes of this Agreement.

 

(c)                                  The Obligations of the Company and each
Designated Borrower that is a Domestic Subsidiary shall be joint and several in
nature; therefore, the Company and each Designated Borrower that is Domestic
Subsidiary shall be jointly and severally liable for all of the Obligations,
including in respect of all Loans to Designated Borrowers that are Foreign
Subsidiaries.  The Obligations of all Designated Borrowers that are Foreign
Subsidiaries shall be several in nature, and in no event shall any such
Designated Borrower that is a Foreign Subsidiary be jointly and severally liable
for the Obligations of the Company or any Designated Borrower that is a Domestic
Subsidiary.

 

(d)                                 Each Subsidiary of the Company that is or
becomes a “Designated Borrower” pursuant to this Section 2.14 hereby irrevocably
appoints the Company as its agent for all purposes relevant to this Agreement
and each of the other Loan Documents, including in (i) the giving and receipt of
notices, (ii) the execution and delivery of all documents, instruments and
certificates contemplated herein and all modifications hereto, and (iii) the
receipt of the proceeds of any Loans made by the Lenders, to any such Designated
Borrower hereunder.  Any acknowledgment, consent, direction, certification or
other action which might otherwise be valid or effective only if given or taken
by all Borrowers, or by each Borrower acting singly, shall be valid and
effective if given or taken only by the Company, whether or not any such other
Borrower joins therein.  Any notice, demand, consent, acknowledgement,
direction, certification or other communication delivered to the Company in
accordance with the terms of this Agreement shall be deemed to have been
delivered to each Designated Borrower.

 

58

--------------------------------------------------------------------------------


 

(e)           The Company may from time to time, upon not less than 15 Business
Days’ notice from the Company to the Administrative Agent (or such shorter
period as may be agreed by the Administrative Agent in its sole discretion),
terminate a Designated Borrower’s status as such, provided that there are no
outstanding Loans payable by such Designated Borrower, or other amounts payable
by such Designated Borrower on account of any Loans made to it, as of the
effective date of such termination. The Administrative Agent will promptly
notify the Lenders of any such termination of a Designated Borrower’s status.

 

2.15        Increase in Commitments.

 

(a)           Request for Increase.  Provided there exists no Default, upon
notice to the Administrative Agent (which shall promptly notify the Lenders),
the Company may from time to time, request an increase in the Aggregate
Commitments by an amount (for all such requests) not exceeding $150,000,000;
provided that (i) any such request for an increase shall be in a minimum amount
of $25,000,000, and (ii) the Company may make a maximum of five such requests. 
At the time of sending such notice, the Company (in consultation with the
Administrative Agent) shall specify the time period within which each Lender is
requested to respond (which shall in no event be less than ten Business Days
from the date of delivery of such notice to the Lenders).

 

(b)          Lender Elections to Increase.  Each Lender shall notify the
Administrative Agent within such time period whether or not it agrees to
increase its Commitment and, if so, whether by an amount equal to, greater than,
or less than its Applicable Percentage of such requested increase.  Any Lender
not responding within such time period shall be deemed to have declined to
increase its Commitment.

 

(c)           Notification by Administrative Agent; Additional Lenders.  The
Administrative Agent shall notify the Company and each Lender of the Lenders’
responses to each request made hereunder.  To achieve the full amount of a
requested increase and subject to the approval of the Administrative Agent, the
L/C Issuers and the Swing Line Lender (which approvals shall not be unreasonably
withheld, conditioned or delayed), the Company may also invite additional
Eligible Assignees to become Lenders pursuant to a joinder agreement in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.

 

(d)          Increase Effective Date and Allocations.  If the Aggregate
Commitments are increased in accordance with this Section, the Administrative
Agent and the Company shall determine the effective date (the “Increase
Effective Date”) and the final allocation of such increase.  The Administrative
Agent shall promptly notify the Company and the Lenders of the final allocation
of such increase and the Increase Effective Date.  No such increase in the
Aggregate Commitments shall increase any of the Alternative Currency Sublimit,
the Letter of Credit Sublimit, the Designated Borrower Sublimit or the Swing
Line Sublimit.

 

(e)           Conditions to Effectiveness of Increase.  As a condition precedent
to such increase, the Company shall deliver to the Administrative Agent a
certificate of, on or behalf of, each Loan Party dated as of the Increase
Effective Date (in sufficient copies for each Lender) signed by a Responsible
Officer of such Loan Party (i) certifying and attaching the resolutions adopted
by such Loan Party approving or consenting to such increase, and (ii) in the
case of the Company, certifying that, before and after giving effect to such
increase, (A) the representations

 

59

--------------------------------------------------------------------------------


 

and warranties contained in Article V and the other Loan Documents are true and
correct in all material respects (except, if a qualifier relating to
materiality, Material Adverse Effect or a similar concept applies, such
representation or warranty shall be required to be true and correct in all
respects) on and as of the Increase Effective Date, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct in all material respects (except, if a
qualifier relating to materiality, Material Adverse Effect or a similar concept
applies, such representation or warranty shall be required to be true and
correct in all respects) as of such earlier date, and except that for purposes
of this Section 2.15, the representations and warranties contained in Section
5.05(a) and (b) shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01, and (B) no
Default exists.  The Borrowers shall prepay any Revolving Loans outstanding on
the Increase Effective Date (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep the outstanding Revolving Loans
ratable with any revised Applicable Percentages arising from any nonratable
increase in the Commitments under this Section.

 

(f)            Conflicting Provisions.  This Section shall supersede any
provisions in Section 2.13 or 10.01 to the contrary.

 

2.16        Cash Collateral and Other Credit Support.

 

(a)           Certain Credit Support Events; Grant of Security Interest.  Upon
the request of the Administrative Agent, (i) if an L/C Issuer or an Existing L/C
Issuer, as applicable, has honored any full or partial drawing request under any
Letter of Credit and such drawing has resulted in an L/C Borrowing, or (ii) if,
as of the Letter of Credit Expiration Date, any L/C Obligation for any reason
remains outstanding, the Borrower shall, in each case, promptly Cash
Collateralize the then Outstanding Amount of all L/C Obligations.  In addition,
(v) if the Administrative Agent notifies the Company at any time that the
Outstanding Amount of all L/C Obligations at such time exceeds 105% of the
Letter of Credit Sublimit then in effect, then, within five (5) Business Days
after receipt of such notice, the Company shall Cash Collateralize the L/C
Obligations in an amount equal to the amount by which the Outstanding Amount of
all L/C Obligations exceeds the Letter of Credit Sublimit, (w) the
Administrative Agent may, at any time and from time to time after the initial
deposit of Cash Collateral, request that additional Cash Collateral be provided
in order to protect against the results of exchange rate fluctuations as
reasonably determined by the Administrative Agent, (x) Sections 2.05(c), 2.05(d)
and 8.02(c) set forth certain additional requirements to deliver Cash Collateral
hereunder, (y) Section 2.03(a)(iii)(G) contemplates the delivery of Cash
Collateral in certain circumstances to support the issuance of Letters of
Credit, and (z) Section 2.04 contemplates the delivery of Cash Collateral in
connection with the issuance of Swing Line Loans.  The Company, and to the
extent provided by any Lender, such Lender, hereby grants to the Administrative
Agent, for the benefit of the Administrative Agent, the L/C Issuers, the
Existing L/C Issuers and the Lenders (including the Swing Line Lender), a
security interest in all such cash, deposit accounts and all balances therein,
and all other property provided as collateral pursuant to Section 2.03, 2.04,
2.05(c), 2.05(d) and 8.02(c), and all proceeds of the foregoing.  Cash
Collateral shall be maintained in blocked, interest bearing deposit accounts at
Bank of America subject to the control of the Administrative Agent.  For the
avoidance of doubt, to the extent that any other Person may have a claim, by
virtue of an intercreditor arrangement, tag-along right or any other term in any
other

 

60

--------------------------------------------------------------------------------


 

document or instrument, to share in any Cash Collateral provided pursuant to any
of the aforementioned sections of this Agreement, an L/C Issuer, an Existing L/C
Issuer, Swing Line Lender or Administrative Agent, as applicable, may take such
provisions into account in determining whether Cash Collateral is satisfactory.

 

(b)           Application.  Notwithstanding anything to the contrary contained
in this Agreement, (i) Cash Collateral (and proceeds thereof) provided by any
Defaulting Lender pursuant to Sections 2.03 or 2.04 to support the obligations
of such Lender in respect of Letters of Credit or Swing Line Loans shall be held
and applied, first, to fund the L/C Advances of such Lender, such Lender’s
funding of participations in Swing Line Loans, or such Lender’s Applicable
Percentage of Base Rate Revolving Loans used to repay L/C Borrowings, L/C
Advances or Swing Line Loans with respect to which such Cash Collateral was
provided, as applicable, and, second, to fund any interest accrued for the
benefit of the applicable L/C Issuer, applicable Existing L/C Issuer or Swing
Line Lender pursuant to Sections 2.03(c)(vi) and 2.04(c)(iii) allocable to such
Lender, and (ii) Cash Collateral (and proceeds thereof) otherwise provided by or
on behalf of any Borrower under Sections 2.03, 2.04, 2.05(c), 2.05(d) or 8.02(c)
to support L/C Obligations or Swing Line Loans shall be held and applied, first,
to the satisfaction of the specific L/C Obligations, Swing Line Loans or
obligations to fund participations therein of the applicable Defaulting Lender
for which the Cash Collateral was so provided and, second, if remedies under
Section 8.02 shall have been exercised, to the application of such collateral or
other credit support (or proceeds thereof) to any other Obligations in
accordance with Section 8.03.

 

(c)           Release.  Cash Collateral provided under Section 2.03 or 2.04 in
connection with any Lender’s status as a Defaulting Lender shall be released
(except as the applicable L/C Issuer, applicable Existing L/C Issuer or Swing
Line Lender and the Person providing such Cash Collateral may agree otherwise
(as applicable)) promptly following the earlier to occur of (A) the termination
of such Lender’s status as a Defaulting Lender or (B) following the applicable
L/C Issuer’s, Existing L/C Issuer’s or Swing Line Lender’s (as applicable) good
faith determination that there remain outstanding no L/C Obligations or Swing
Line Loans, as applicable, as to which it has actual or potential Fronting
Exposure in relation to such Lender as to which it desires to maintain Cash
Collateral; subject, however, to the additional condition that, as to any such
Cash Collateral provided by or on behalf of a Borrower, no Default or Event of
Default shall then have occurred and be continuing.

 

2.17        Defaulting Lenders.  Notwithstanding anything to the contrary
contained in this Agreement to the contrary, if any Lender becomes a Defaulting
Lender, then, until such time as such Lender is no longer a Defaulting Lender,
to the extent permitted by applicable Law:

 

(a)           Waivers and Amendments.  Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in Section 10.01.

 

(b)           Reallocation of Loan Payments.  (i) Any payment or prepayment of
any portion of the principal amount of Loans of such Lender (whether voluntary
or mandatory, at maturity, pursuant to Article VIII or otherwise) shall be
applied, first, to the Loans of other Lenders as if such Defaulting Lender had
no Loans outstanding, until such time as the Outstanding Amount of

 

61

--------------------------------------------------------------------------------


 

Revolving Loans of each Lender shall equal its pro rata share thereof based on
its Applicable Percentage (without giving effect to Section 2.17(d)), ratably to
the Lenders in accordance with their Applicable Percentages of Loans being
repaid or prepaid; second, to the then outstanding amounts (including interest
thereon) owed under the terms hereof by such Defaulting Lender to the
Administrative Agent or (to the extent the Administrative Agent has received
notice thereof) to any other Lender, ratably to the Persons entitled thereto,
and third, to the posting of Cash Collateral in respect of its Applicable
Percentage (without giving effect to the last sentence in the definition
thereof) of L/C Obligations and Swing Line Loans, ratably to an L/C Issuer, an
Existing L/C Issuer and Swing Line Lender in accordance with their respective
applicable Fronting Exposures, and (ii) any other amounts thereafter received by
the Administrative Agent for the account of such Defaulting Lender (including
amounts made available to the Administrative Agent by such Defaulting Lender
pursuant to Section 10.08) shall be applied, first, to the liabilities above
referred to in item second of clause (i) above, and second, to the matters above
referred to in item third of clause (i) above.  Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are reallocated to pay
outstanding amounts owed by a Defaulting Lender or to post Cash Collateral
pursuant to this Section 2.17(b)) shall be deemed paid to such Defaulting
Lender, and each Lender hereby irrevocably consents thereto.

 

(c)           Certain Fees. Such Defaulting Lender (i) shall not be entitled to
receive any commitment fee pursuant to Section 2.09(a) for any period during
which such Lender is a Defaulting Lender (and the Borrowers shall not be
required to pay any such fee that otherwise would have been required to have
been paid to such Defaulting Lender) and (ii) shall be limited in its right to
receive Letter of Credit Fees as provided in Section 2.03(h).

 

(d)           Reallocation of Applicable Percentages to Reduce Fronting
Exposure. During any period in which there is a Defaulting Lender as to which an
L/C Issuer, an Existing L/C Issuer or Swing Line Lender (as applicable) has not
received Cash Collateral acceptable to it in respect of the related
participation and funding obligations of such Defaulting Lender, then upon the
request of an L/C Issuer, an Existing L/C Issuer or Swing Line Lender (as
applicable) to the Administrative Agent, for purposes of computing the amount of
the obligation of each non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit or Swing Line Loans pursuant to Sections
2.03 and 2.04, the “Applicable Percentage” of each non-Defaulting Lender shall
be computed without giving effect to the Commitment of such Defaulting Lender;
provided, that, (i) in all cases, the obligation of each non-Defaulting Lender
to acquire, refinance or fund participations in Letters of Credit or Swing Line
Loans shall not exceed the positive difference, if any, between (1) the
Commitment of such non-Defaulting Lender and (2) the aggregate Outstanding
Amount of the Revolving Loans of such Lender, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all other L/C Obligations (prior to
giving effect to such reallocation), plus such Lender’s Applicable Percentage of
the Outstanding Amount of all other Swing Line Loans (prior to giving effect to
such reallocation), and (ii) each such reallocation shall be given effect only
if, at the initial date of such reallocation, no Default or Event of Default
shall have occurred or be continuing.

 

A Lender that has become a Defaulting Lender because of an event referenced in
the definition of Defaulting Lender may cure such status and shall no longer
constitute a Defaulting Lender as a result of such event when (i) such
Defaulting Lender shall have fully funded or paid, as applicable, all Loans,
participations in respect of Letters of Credit or Swing Line Loans or

 

62

--------------------------------------------------------------------------------


 

other amounts required to be funded or paid by it hereunder as to which it is
delinquent (together, in each case, with such interest thereon as shall be
required to any Person as otherwise provided in this Agreement), (ii) the
Administrative Agent shall have received a certification by such Defaulting
Lender of its ability and intent to comply with the provisions of this Agreement
going forward, and (iii) each of (x) the Administrative Agent, (y) the L/C
Issuers, the Existing L/C Issuers, the Swing Line Lender and any other Lender as
to which a delinquent obligation was owed, and (z) in the case of the failure to
fund any Loan, the Company, shall have determined (and notified the
Administrative Agent) that they are satisfied, in their sole discretion, that
such Defaulting Lender intends to continue to perform its obligations as a
Lender hereunder and has all approvals required to enable it, to continue to
perform its obligations as a Lender hereunder.  No reference in this subsection
to an event being “cured” shall by itself preclude any claim by any Person
against any Lender that becomes a Defaulting Lender for such direct damages as
may otherwise be available to such Person arising from any failure to fund or
pay any amount when due hereunder or from any other event that gave rise to such
Lender’s status as a Defaulting Lender.

 

ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01        Taxes.

 

(a)           Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes.

 

(i)            Any and all payments by or on account of any obligation of the
respective Borrowers hereunder or under any other Loan Document shall to the
extent permitted by applicable Laws be made free and clear of and without
reduction or withholding for any Taxes.  If, however, applicable Laws require
any Borrower or the Administrative Agent to withhold or deduct any Tax, such Tax
shall be withheld or deducted in accordance with such Laws as determined by such
Borrower or the Administrative Agent, as the case may be, upon the basis of the
relevant information and documentation that is delivered to the Company or the
Administrative Agent pursuant to subsection (e) below.

 

(ii)           If any Borrower or the Administrative Agent shall be required by
the Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the Code or other applicable
Law and the information and documentation it has received pursuant to subsection
(e) below, (B) the Administrative Agent shall timely pay the full amount
withheld or deducted to the relevant Governmental Authority in accordance with
the Code and other applicable Law, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes or Other Taxes, the sum
payable by such Borrower shall be increased as necessary so that after any
required withholding or the making of all required deductions (including
deductions applicable to additional sums payable under this Section 3.01) the
Administrative Agent, Lender, the applicable L/C Issuer or the applicable
Existing L/C

 

63

--------------------------------------------------------------------------------


 

Issuer, as the case may be, receives an amount equal to the sum it would have
received had no such withholding or deduction been made.

 

(iii)          If any Borrower or the Administrative Agent shall be required by
any applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Borrower or the Administrative Agent, as required by such
Laws, shall withhold or make such deductions as are determined by it to be
required based upon applicable Law and the information and documentation it has
received pursuant to subsection (e) below, (B) such Borrower or the
Administrative Agent, to the extent required by such Laws, shall make such
deductions and (iii) such Borrower shall timely pay the full amount so withheld
or deducted by it to the relevant Governmental Authority in accordance with such
Laws, and (C) to the extent that the withholding or deduction is made on account
of Indemnified Taxes or Other Taxes, the sum payable by such Borrower shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the Administrative Agent, Lender, the
applicable L/C Issuer or the applicable Existing L/C Issuer, as the case may be,
receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

 

(b)          Payment of Other Taxes by the Borrowers.  Without limiting the
provisions of subsection (a) above, each Borrower shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable Laws.

 

(c)           Tax Indemnifications.

 

(i)            Without limiting the provisions of subsection (a) or (b) above,
each Borrower shall, and does hereby, indemnify the Administrative Agent, each
Lender, each L/C Issuer and each Existing L/C Issuer, and shall make payment in
respect thereof within 10 days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section
3.01) withheld or deducted by such Borrower or the Administrative Agent or paid
by the Administrative Agent, such Lender, such L/C Issuer or such Existing L/C
Issuer, as the case may be, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  Each Borrower shall also, and does hereby, indemnify
the Administrative Agent, and shall make payment in respect thereof within 10
days after demand therefor, for any amount which a Lender, an L/C Issuer or an
Existing L/C Issuer for any reason fails to pay indefeasibly to the
Administrative Agent as required by clause (ii) of this subsection.  A
certificate as to the amount of any such payment or liability delivered to a
Borrower by a Lender, an L/C Issuer or an Existing L/C Issuer (with a copy to
the Administrative Agent), or by the Administrative Agent on its own behalf or
on behalf of a Lender, an L/C Issuer or an Existing L/C Issuer, shall be
conclusive absent manifest error.

 

(ii)           Without limiting the provisions of subsection (a) or (b) above,
each Lender, each L/C Issuer and each Existing L/C Issuer shall, and does
hereby, indemnify

 

64

--------------------------------------------------------------------------------


 

each Borrower and the Administrative Agent, and shall make payment in respect
thereof within 10 days after demand therefor, for the full amount of any and all
Taxes and any and all related losses, claims, liabilities, penalties, interest
and expenses (including the fees, charges and disbursements of any counsel for
the Borrower or the Administrative Agent) incurred by or asserted against the
Borrower or the Administrative Agent by any Governmental Authority as a result
of the failure by such Lender, such L/C Issuer or such Existing L/C Issuer, as
the case may be, to deliver, or as a result of the inaccuracy, inadequacy or
deficiency of, any documentation required to be delivered by such Lender, such
L/C Issuer or such Existing L/C Issuer, as the case may be, to such Borrower or
the Administrative Agent pursuant to subsection (e).  Each Lender, each L/C
Issuer and each Existing L/C Issuer hereby authorizes the Administrative Agent
to set off and apply any and all amounts at any time owing to such Lender, such
L/C Issuer or such Existing L/C Issuer, as the case may be, under this Agreement
or any other Loan Document against any amount due to the Administrative Agent
under this clause (ii).  The agreements in this clause (ii) shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender, an L/C Issuer or an Existing L/C
Issuer, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all other Obligations.

 

(d)          Evidence of Payments.  Upon request by a Borrower or the
Administrative Agent, as the case may be, after any payment of Taxes by such
Borrower or by the Administrative Agent to a Governmental Authority as provided
in this Section 3.01, such Borrower shall deliver to the Administrative Agent or
the Administrative Agent shall deliver to such Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to such
Borrower or the Administrative Agent, as the case may be.

 

(e)           Status of Lenders; Tax Documentation.

 

(i)            Each Lender, each L/C Issuer and each Existing L/C Issuer shall
deliver to the Company and to the Administrative Agent, at the time or times
prescribed by applicable Laws or when reasonably requested by the Company or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Company or
the Administrative Agent, as the case may be, to determine (A) whether or not
payments made by the respective Borrowers hereunder or under any other Loan
Document are subject to Taxes, (B) if applicable, the required rate of
withholding or deduction, and (C) such Lender’s, such L/C Issuer’s or such
Existing L/C Issuer’s entitlement to any available exemption from, or reduction
of, applicable Taxes in respect of all payments to be made to such Lender, such
L/C Issuer or such Existing L/C Issuer by the respective Borrowers pursuant to
this Agreement or otherwise to establish such Lender’s, such L/C Issuer’s or
such Existing L/C Issuer’s status for withholding tax purposes in the applicable
jurisdictions.

 

(ii)           Without limiting the generality of the foregoing, if a Borrower
is resident for tax purposes in the United States,

 

65

--------------------------------------------------------------------------------


 

(A)          any Lender, any L/C Issuer or any Existing L/C Issuer that is a
“United States person” within the meaning of Section 7701(a)(30) of the Code
shall deliver to the Company and the Administrative Agent executed originals of
Internal Revenue Service Form W-9 or such other documentation or information
prescribed by applicable Laws or reasonably requested by the Company or the
Administrative Agent as will enable such Borrower or the Administrative Agent,
as the case may be, to determine whether or not such Lender, such L/C Issuer or
such Existing L/C Issuer is subject to backup withholding or information
reporting requirements; and

 

(B)           Each Foreign Lender, and each L/C Issuer and Existing L/C Issuer
that is a Foreign Lender, that is entitled under the Code or any applicable
treaty to an exemption from or reduction of withholding tax with respect to
payments hereunder or under any other Loan Document shall deliver to the Company
and the Administrative Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender, such L/C
Issuer or such Existing L/C Issuer becomes a Lender under this Agreement (and
from time to time thereafter upon the request of the Company on behalf of such
Borrower or the Administrative Agent, but only if such Foreign Lender, such L/C
Issuer or such Existing L/C Issuer is legally entitled to do so), whichever of
the following is applicable:

 

(I)           duly completed and executed originals of Internal Revenue Service
Form W-8BEN, or any successor form thereto, claiming eligibility for benefits of
an income tax treaty to which the United States is a party;

 

(II)           duly completed and executed originals of Internal Revenue Service
Form W-8ECI, or any successor form thereto;

 

(III)         executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation;

 

(IV)         in the case of a Foreign Lender, L/C Issuer or Existing L/C Issuer
claiming the benefits of the exemption for portfolio interest under section
881(c) of the Code, (x) a certificate to the effect that such Foreign Lender,
such L/C Issuer or such Existing L/C Issuer is not (A) a “bank” within the
meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of
such Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed and executed originals of Internal Revenue Service Form
W-8BEN, or any successor form thereto; or

 

(V)           duly completed and executed originals of any other form prescribed
by applicable Laws as a basis for claiming exemption from or a reduction in
United States Federal withholding tax together with such supplementary
documentation as may be prescribed by applicable Laws to

 

66

--------------------------------------------------------------------------------


 

permit such Borrower or the Administrative Agent to determine the withholding or
deduction required to be made.

 

(iii)          Each Lender, each L/C Issuer and each Existing L/C Issuer shall
promptly (A) notify the Company and the Administrative Agent of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction, and (B) take such steps as shall not be materially disadvantageous to
it, in the reasonable judgment of such Lender, such L/C Issuer or such Existing
L/C Issuer, and as may be reasonably necessary (including the re-designation of
its Lending Office) to avoid any requirement of applicable Laws of any
jurisdiction that any Borrower or the Administrative Agent make any withholding
or deduction for Taxes from amounts payable to such Lender, such L/C Issuer or
such Existing L/C Issuer.

 

(iv)          Each of the Borrowers shall promptly deliver to the Administrative
Agent or any Lender, as the Administrative Agent or such Lender shall reasonably
request, on or prior to the Signing Date (or such later date on which it first
becomes a Borrower), and in a timely fashion thereafter, such documents and
forms required by any relevant taxing authorities under the Laws of any
jurisdiction, duly executed and completed by such Borrower, as are required to
be furnished by such Lender or the Administrative Agent under such Laws in
connection with any payment by the Administrative Agent or any Lender of Taxes
or Other Taxes, or otherwise in connection with the Loan Documents, with respect
to such jurisdiction.

 

(f)           Treatment of Certain Refunds.  Unless required by applicable Laws,
at no time shall the Administrative Agent have any obligation to file for or
otherwise pursue on behalf of a Lender, an L/C Issuer or an Existing L/C Issuer,
or have any obligation to pay to any Lender, any L/C Issuer or any Existing L/C
Issuer, any refund of Taxes withheld or deducted from funds paid for the account
of such Lender, such L/C Issuer or such Existing L/C Issuer, as the case may
be.  If the Administrative Agent, any Lender, any L/C Issuer or any Existing L/C
Issuer determines, in its sole discretion, that it has received a refund of any
Taxes or Other Taxes as to which it has been indemnified by any Borrower or with
respect to which any Borrower has paid additional amounts pursuant to this
Section, it shall pay to such Borrower an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by such
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses and net of any loss or gain
realized in the conversion of such funds from or to another currency incurred by
the Administrative Agent, such Lender, such L/C Issuer or such Existing L/C
Issuer, as the case may be, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that each Borrower, upon the request of the Administrative Agent, such Lender,
such L/C Issuer or such Existing L/C Issuer, agrees to repay the amount paid
over to such Borrower (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) to the Administrative Agent, such Lender,
such L/C Issuer or such Existing L/C Issuer in the event the Administrative
Agent, such Lender, such L/C Issuer or such Existing L/C Issuer is required to
repay such refund to such Governmental Authority.  This subsection shall not be
construed to require the Administrative Agent, any Lender, any L/C Issuer or any
Existing L/C Issuer to make available its tax returns (or any other information
relating to its taxes that it deems confidential) to any Borrower or any other
Person.

 

67

--------------------------------------------------------------------------------


 

3.02        Illegality.  If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund Loans
(whether denominated in Dollars or an Alternative Currency) whose interest is
determined by reference to the Eurocurrency Rate, or to determine or charge
interest rates based upon the Eurocurrency Rate, or any Governmental Authority
has imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars or any Alternative Currency in the
applicable interbank market, then, on notice thereof by such Lender to the
Company through the Administrative Agent, (i) any obligation of such Lender to
make or continue Eurocurrency Rate Loans in the affected currency or currencies
or, in the case of Eurocurrency Rate Loans in Dollars, to convert Base Rate
Revolving Loans to Eurocurrency Rate Loans, shall be suspended and (ii) if such
notice asserts the illegality of such Lender making or maintaining Base Rate
Loans the interest rate on which is determined by reference to the Eurocurrency
Rate component of the Base Rate, the interest rate on which Base Rate Loans of
such Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate, in each case until such Lender notifies the Administrative Agent and
the Company that the circumstances giving rise to such determination no longer
exist.  Upon receipt of such notice, (x) each Borrower shall, following demand
from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable and such Loans are denominated in Dollars, convert all such
Eurocurrency Rate Loans of such Lender to Base Rate Loans (the interest rate on
which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurocurrency Rate component of the Base Rate), in each case, either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurocurrency Rate Loans to such day, or immediately, if such
Lender may not lawfully continue to maintain such Eurocurrency Rate Loans and
(y) if such notice asserts the illegality of such Lender determining or charging
interest rates based upon the Eurocurrency Rate, the Administrative Agent, upon
receipt of the copy of the demand made by the Borrower to such Lender, shall
during the period of such suspension compute the Base Rate applicable to such
Lender without reference to the Eurocurrency Rate component thereof.  Upon any
such prepayment or conversion, each Borrower shall also pay accrued interest on
the amount so prepaid or converted.

 

3.03        Inability to Determine Rates.  If, prior to the commencement of any
Interest Period for any Eurocurrency Rate Loan, the Required Lenders determine
that for any reason in connection with any request for a Eurocurrency Rate Loan
or a conversion to or continuation thereof that (a) deposits (whether in Dollars
or an Alternative Currency) are not being offered to banks in the applicable
offshore interbank market for such currency for the applicable amount and
Interest Period of such Eurocurrency Rate Loan, (b) adequate and reasonable
means do not exist for determining the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan (whether
denominated in Dollars or an Alternative Currency) or in connection with an
existing or proposed Base Rate Loan, or (c) the Eurocurrency Rate for any
requested Interest Period with respect to a proposed Eurocurrency Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such
Eurocurrency Rate Loan, the Administrative Agent will promptly so notify the
Company and each Lender.  Thereafter, until the Administrative Agent shall
notify the Borrowers and the Lenders that the circumstances giving rise to such
notice no longer exist, (x) the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans in the affected currency or currencies shall be
suspended and (y) in the

 

68

--------------------------------------------------------------------------------


 

event of a determination described in the preceding sentence with respect to the
Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice.  Upon receipt of such notice, each Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans in the affected currency or currencies or, failing that,
will be deemed to have converted such request into a request for a Revolving
Borrowing of Base Rate Loans in the amount specified therein.

 

3.04        Increased Costs; Reserves on Eurocurrency Rate Loans.

 

(a)           Increased Costs Generally.  If any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except (A) any reserve requirement contemplated by Section 3.04(e)
and (B) the requirements of the Bank of England and the Financial Services
Authority or the European Central Bank reflected in the Mandatory Cost, other
than as set forth below), any L/C Issuer or any Existing L/C Issuer;

 

(ii)           subject any Lender, any L/C Issuer or any Existing L/C Issuer to
any tax of any kind whatsoever with respect to this Agreement, any Letter of
Credit, any participation in a Letter of Credit or any Eurocurrency Rate Loan
made by it, or change the basis of taxation of payments to such Lender or such
L/C Issuer in respect thereof (except for Indemnified Taxes or Other Taxes
covered by Section 3.01 and the imposition of, or any change in the rate of, any
Excluded Tax payable by such Lender, such L/C Issuer or such Existing L/C
Issuer);

 

(iii)          result in the failure of the Mandatory Cost, as calculated
hereunder, to represent the cost to any Lender of complying with the
requirements of the Bank of England and/or the Financial Services Authority or
the European Central Bank in relation to its making, funding or maintaining
Eurocurrency Rate Loans; or

 

(iv)          impose on any Lender, any L/C Issuer or any Existing L/C Issuer or
the London interbank market any other condition, cost or expense affecting this
Agreement or Eurocurrency Rate Loans made by such Lender or any Letter of Credit
or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurocurrency Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender, such L/C Issuer or such
Existing L/C Issuer of participating in, issuing or maintaining any Letter of
Credit (or of maintaining its obligation to participate in or to issue any
Letter of Credit), or to reduce the amount of any sum received or receivable by
such Lender, such L/C Issuer or such Existing L/C Issuer hereunder (whether of
principal, interest or any other amount) then, upon request of such Lender, such
L/C Issuer or such Existing L/C Issuer, the Company or the

 

69

--------------------------------------------------------------------------------


 

applicable Designated Borrower will pay to such Lender, such L/C Issuer or such
Existing L/C Issuer, as the case may be, such additional amount or amounts as
will compensate such Lender or such L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.

 

(b)          Capital Requirements.  If any Lender, any L/C Issuer or any
Existing L/C Issuer determines that any Change in Law affecting such Lender,
such L/C Issuer or such Existing L/C Issuer or any Lending Office of such Lender
or such Lender’s, such L/C Issuer’s or such Existing L/C Issuer’s holding
company, if any, regarding capital requirements has or would have the effect of
reducing the rate of return on such Lender’s, such L/C Issuer’s or such Existing
L/C Issuer’s capital or on the capital of such Lender’s, such L/C Issuer’s or
such Existing L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such L/C Issuer or Existing L/C Issuer, to a level below that
which such Lender, such L/C Issuer or such Existing L/C Issuer or such Lender’s,
such L/C Issuer’s or such Existing L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s,
such L/C Issuer’s or such Existing L/C Issuer’s policies and the policies of
such Lender’s, such L/C Issuer’s or such Existing L/C Issuer’s holding company
with respect to capital adequacy), then from time to time the Company or the
applicable Designated Borrower will pay to such Lender, such L/C Issuer or such
Existing L/C Issuer, as the case may be, such additional amount or amounts as
will compensate such Lender, such L/C Issuer or such Existing L/C Issuer or such
Lender’s, such L/C Issuer’s or such Existing L/C Issuer’s holding company for
any such reduction suffered.

 

(c)           Certificates for Reimbursement.  A certificate of a Lender, such
L/C Issuer or such Existing L/C Issuer setting forth the amount or amounts
necessary to compensate such Lender, such L/C Issuer or such Existing L/C Issuer
or its respective holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Company shall be
conclusive absent manifest error.  The Company or the applicable Designated
Borrower shall pay such Lender, such L/C Issuer or such Existing L/C Issuer, as
the case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.

 

(d)          Delay in Requests.  Failure or delay on the part of any Lender,
such L/C Issuer or such Existing L/C Issuer to demand compensation pursuant to
the foregoing provisions of this Section shall not constitute a waiver of such
Lender’s, such L/C Issuer’s or such Existing L/C Issuer’s right to demand such
compensation, provided that no Company shall be required to compensate a Lender,
an L/C Issuer or an Existing L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
six (6) months prior to the date that such Lender, such L/C Issuer or such
Existing L/C Issuer, as the case may be, notifies the Company of the Change in
Law giving rise to such increased costs or reductions and of such Lender’s, such
L/C Issuer’s or such Existing L/C Issuer’s intention to claim compensation
therefor (except that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the six-month period referred to above shall
be extended to include the period of retroactive effect thereof).

 

(e)           Additional Reserve Requirements.  The Company or the applicable
Designated Borrower shall pay to each Lender, (i) as long as such Lender shall
be required to maintain reserves with respect to liabilities or assets
consisting of or including Eurocurrency funds or

 

70

--------------------------------------------------------------------------------


 

deposits (currently known as “Eurocurrency liabilities”), additional interest on
the unpaid principal amount of each Eurocurrency Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive, absent
manifest error), and (ii) as long as such Lender shall be required to comply
with any reserve ratio requirement or analogous requirement of any other central
banking or financial regulatory authority imposed in respect of the maintenance
of the Commitments or the funding of the Eurocurrency Rate Loans, such
additional costs (expressed as a percentage per annum and rounded upwards, if
necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive, absent manifest
error, which in each case shall be due and payable on each date on which
interest is payable on such Loan, provided the Company shall have received at
least 10 days’ prior notice (with a copy to the Administrative Agent) of such
additional interest or costs from such Lender.  If a Lender fails to give notice
10 days prior to the relevant Interest Payment Date, such additional interest or
costs shall be due and payable 10 days from receipt of such notice.

 

3.05        Compensation for Losses.  Within ten (10) days after receipt by a
Borrower of demand of any Lender (with a copy to the Administrative Agent) from
time to time, the Company or the applicable Designated Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

 

(a)           any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

(b)          any failure by any Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the Company
or the applicable Designated Borrower;

 

(c)           any failure by any Borrower to make payment of any Loan or drawing
under any Letter of Credit (or interest due thereon) denominated in an
Alternative Currency on its scheduled due date or any payment thereof in a
different currency; or

 

(d)          any assignment of a Eurocurrency Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the Company
pursuant to Section 10.13;

 

including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan, from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract.  The Company or the applicable Designated Borrower will also pay any
customary administrative fees charged by such Lender in connection with the
foregoing.

 

For purposes of calculating amounts payable by the Company (or the applicable
Designated Borrower) to the Lenders under this Section 3.05, each Lender shall
be deemed to have funded each Eurocurrency Rate Loan made by it at the
Eurocurrency Rate for such Loan by a matching deposit or other borrowing in the
offshore interbank market for such currency for a comparable

 

71

--------------------------------------------------------------------------------


 

amount and for a comparable period, whether or not such Eurocurrency Rate Loan
was in fact so funded.

 

3.06        Mitigation Obligations; Replacement of Lenders.

 

(a)           Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or any Borrower is required to pay any
additional amount to any Lender, any L/C Issuer, any Existing L/C Issuer or any
Governmental Authority for the account of any Lender, any L/C Issuer or any
Existing L/C Issuer pursuant to Section 3.01, or if any Lender gives a notice
pursuant to Section 3.02, then such Lender, such L/C Issuer or such Existing L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such L/C Issuer or such Existing
L/C Issuer, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender, such L/C Issuer or such
Existing L/C Issuer, as the case may be, to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender, such L/C Issuer or such
Existing L/C Issuer, as the case may be.  The Company or each Designated
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender, any L/C Issuer or any Existing L/C Issuer in connection with any such
designation or assignment.

 

(b)          Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Company may replace such Lender in accordance with Section
10.13.

 

3.07        Survival.  All of the Borrowers’ obligations under this Article III
shall survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder and resignation of the Administrative Agent.

 

ARTICLE IV.
CONDITIONS PRECEDENT TO EFFECTIVENESS AND CREDIT EXTENSIONS

 

4.01        Conditions to Effectiveness of this Agreement.  The effectiveness of
this Agreement is subject to satisfaction of the following conditions precedent:

 

(a)           The Administrative Agent’s receipt of the following, each of which
shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
Company, each dated the Signing Date (or, in the case of certificates of
governmental officials, a recent date before the Signing Date) and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:

 

(i)            executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Company;

 

72

--------------------------------------------------------------------------------


 

(ii)           such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of the Company as
the Administrative Agent may reasonably require evidencing the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Agreement and the other Loan
Documents to which the Company is a party;

 

(iii)          such documents and certifications as the Administrative Agent may
reasonably require to evidence that the Company is duly organized or formed, and
that the Company is validly existing, in good standing and qualified to engage
in business in each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, except to
the extent that failure to do so could not reasonably be expected to have an
Initial Funding Date Material Adverse Effect, which such jurisdictions are set
forth on Schedule 4.01(a)(iii);

 

(iv)          an opinion of Hunton & Williams LLP, counsel to the Company,
addressed to the Administrative Agent and each Lender, in form and substance
satisfactory to the Administrative Agent and the Required Lenders;

 

(v)           an opinion of Walter Bardenwerper, general counsel to the Company,
addressed to the Administrative Agent and each Lender, in form and substance
satisfactory to the Administrative Agent and the Required Lenders;

 

(vi)          such other assurances, certificates, documents, consents or
opinions as the Administrative Agent, any L/C Issuer, the Swing Line Lender or
the Required Lenders reasonably may require.

 

(b)          Any fees required to be paid on or before the Signing Date shall
have been paid, including without limitation, the Ticking Fee (as defined in the
Commitment Letter), which such fee shall cease accruing after the Signing Date.

 

(c)           Unless waived by the Administrative Agent, the Company shall have
paid all actual and reasonable fees, charges and disbursements of counsel to the
Administrative Agent (directly to such counsel if requested by the
Administrative Agent) to the extent invoiced prior to or on the Signing Date,
plus such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the effectiveness proceedings (provided
that such estimate shall not thereafter preclude a final settling of accounts
between the Company and the Administrative Agent).

 

(d)          The Signing Date shall have occurred on or before February 26,
2010.

 

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required hereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Signing Date specifying its
objection thereto.

 

73

--------------------------------------------------------------------------------


 

4.02        Conditions to Initial Funding.  The obligation of each Lender and
each L/C Issuer to make its initial Credit Extension hereunder is subject to the
satisfaction of the following conditions precedent:

 

(a)           The Signing Date shall have occurred;

 

(b)          The Administrative Agent’s receipt of the following, each of which
shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party (to the extent applicable), each dated the Initial Funding
Date unless otherwise noted below (or, in the case of certificates of
governmental officials, a recent date before the Initial Funding Date) and each
in form and substance satisfactory to the Administrative Agent and each of the
Lenders:

 

(i)            counterparts of the Subsidiary Guaranty duly executed by each
Domestic Subsidiary of the Company, sufficient in number for distribution to the
Administrative Agent and the Lenders;

 

(ii)           counterparts of the Company Guaranty duly executed by the
Company, sufficient in number for distribution to the Administrative Agent and
the Lenders;

 

(iii)          Notes executed by the Company and each Designated Borrower in
favor of each Lender requesting Notes;

 

(iv)          such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Loan Party is a party;

 

(v)           such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing and qualified to
engage in business in each jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification, except
to the extent that failure to do so could not reasonably be expected to have an
Initial Funding Date Material Adverse Effect, which such jurisdictions are set
forth on Schedule 4.02(b)(v);

 

(vi)          (i) an opinion of Hunton & Williams LLP, counsel to the Loan
Parties, addressed to the Administrative Agent and each Lender, in form and
substance satisfactory to the Administrative Agent and the Required Lenders; and
(ii) an opinion of general counsel to the Company, addressed to the
Administrative Agent and each Lender, in form and substance satisfactory to the
Administrative Agent and the Required Lenders;

 

(vii)         opinions of local counsel to the Loan Parties in the States of
Delaware, Pennsylvania, and such other jurisdictions as are required for the
states of organization of each Subsidiary Guarantor, in form and substance
satisfactory to the Administrative Agent and the Required Lenders;

 

74

--------------------------------------------------------------------------------


 

(viii)        [intentionally omitted];

 

(ix)           a certificate of a Responsible Officer of each Loan Party
attaching (A) all Requisite Regulatory Approvals (as defined in, and required
by, the Merger Agreement), and all such Requisite Regulatory Approvals shall be
in full force and effect, and (B) either (i) attaching copies of all other
material governmental, shareholder and third party consents, licenses and
approvals required in connection with the Transaction, including the execution,
delivery and performance by such Loan Party and the validity against such Loan
Party of the Loan Documents to which it is a party, and such consents, licenses
and approvals shall be in full force and effect, or (ii) stating that no such
other material consents, licenses or approvals are so required, except those as
have been obtained or made and are in full force and effect;

 

(x)            a certificate signed by a Responsible Officer of the Company
certifying (A) that the conditions specified in Sections 4.03(a) and (b) have
been satisfied, and (B) that there has been no event or condition since (1) in
the case of Watson Wyatt and its Subsidiaries, June 30, 2009, (2) in the case of
Towers Perrin and its Subsidiaries, June 30, 2009, or (3) in the case of the
Company and its Subsidiaries, the date of its formation, that has had or could
be reasonably expected, either individually or in the aggregate, to have an
Initial Funding Date Material Adverse Effect; and (C) as to the accuracy of and
attaching (1) a proposed Schedule 1.01B of Existing Letters of Credit, (2) a
proposed Schedule 5.05, (3) a proposed Schedule 5.11, (4) proposed updated parts
(a) and (b) of Schedule 5.13, (5) a proposed updated Schedule 5.17, (6) a
proposed updated Schedule 7.01, (7) a proposed Schedule 7.02, (8) a proposed
updated Schedule 7.03(c), and (9) a proposed updated Schedule 7.03(f), in each
case as of the Initial Funding Date and giving effect to the Merger for approval
by the Administrative Agent and each Lender, such approval not to be
unreasonably withheld, conditioned or delayed;

 

(xi)           a certificate signed by a Responsible Officer of the Company,
Watson Wyatt and Towers Perrin certifying as to the absence of any action, suit,
investigation or proceeding pending or, to the knowledge of the Company, Watson
Wyatt or Towers Perrin, threatened in writing, in any court or before any
arbitrator or Governmental Authority that could reasonably be expected to (A)
have an Initial Funding Date Material Adverse Effect or (B) materially delay or
alter the terms of the Transaction;

 

(xii)          (A) interim financial statements of each of Watson Wyatt and
Towers Perrin and their respective Subsidiaries dated as of September 30, 2009,
which interim financial statements shall be substantially consistent with, and
not materially worse than, the Reference Financial Statements, and (B) pro forma
consolidated financial statements (the “Pro Forma Financial Statements”) of the
Company and its Subsidiaries giving effect to all elements of the Transaction as
of the date of such interim statements which are consistent in all material
respects with the pro forma consolidated financial statements filed with the SEC
in the connection with the S-4 on September 3, 2009;

 

(xiii)         a duly completed Compliance Certificate showing financial
covenant calculations as of the Initial Funding Date and as of the last day of
the fiscal quarter of Watson Wyatt and the fiscal period of Towers Perrin, in
each case, ended as of

 

75

--------------------------------------------------------------------------------


 

September 30, 2009 (giving effect to the Transaction as if the Transaction
occurred on the first date of the period of the four fiscal consecutive quarters
most recently then ended), signed by a Responsible Officer of the Company;

 

(xiv)        certificates signed by a responsible officer of each of the
Company, Watson Wyatt and Towers Perrin, respectively, attesting to the Solvency
of the Company and its Subsidiaries, taken as a whole, Watson Wyatt and its
Subsidiaries, taken as a whole, and Towers Perrin and its Subsidiaries, taken as
a whole (in each case, after giving effect to the Transaction and the initial
incurrence of Indebtedness hereunder and under the Senior Subordinated Notes);

 

(xv)         a certificate of a Responsible Officer of the Company attaching the
Merger Agreement and all other agreements, instruments and documents relating to
the Merger and certifying that (A) the final terms and conditions of each aspect
of the Transaction, including, without limitation, all tax aspects thereof, are
(i) as described in the commitment letter agreement dated as of October 2, 2009
among Watson Wyatt, Towers Perrin, Bank of America, PNC and the Arrangers (the
“Commitment Letter”) and otherwise materially consistent with the description
thereof received in writing as part of the Information (as defined in the
Commitment Letter) and (ii) are otherwise reasonably satisfactory to the
Lenders, (B) the Merger Agreement in the form executed on June 26, 2009 (as
amended by Amendment No. 1 dated as of October 19, 2009), and all other
agreements, instruments and documents relating to the Merger have not have been
altered, amended or otherwise changed or supplemented or any condition therein
waived in a manner that is adverse to the Lenders (as determined by the
Arrangers in their sole discretion), other than with the prior written consent
of the Arrangers, and (C) the Merger has been, or will be substantially
simultaneously with the Initial Funding Date, consummated in material accordance
with the terms of the Merger Agreement and in compliance with applicable law and
regulatory approvals other than those regulatory approvals non-compliance with
which could not reasonably be expected to result in an Initial Funding Date
Material Adverse Effect;

 

(xvi)        delivery of (A) documents and/or evidence of other actions as may
be reasonably necessary under applicable law to perfect and register the Liens
of the Administrative Agent under the Pledge Agreement as a first priority Lien
in and to such Pledged Interests as the Administrative Agent may reasonably
require, including the delivery by the Company and each Domestic Subsidiary
having an Equity Interest of TP Luxembourg of all certificates evidencing
Pledged Interests, accompanied in each case by duly executed stock powers (or
other appropriate transfer documents) in blank affixed thereto; and (B) each
other document (including Uniform Commercial Code financing statements) required
by the Collateral Documents or under law or reasonably requested by the
Administrative Agent to be filed, registered or recorded in order to create in
favor of the Administrative Agent, for the benefit of the Guaranteed Parties, a
perfected Lien on the collateral described therein, prior to any other Liens
(subject only to Liens permitted pursuant to Section 7.01), in proper form for
filing, registration or recording.  The Administrative Agent is hereby
irrevocably authorized to execute and file or cause to be filed, with or if
permitted by applicable law without the signatures of the Company or any other
Loan Party, as applicable, Uniform Commercial Code financing statements

 

76

--------------------------------------------------------------------------------


 

reflecting the Company or any Domestic Subsidiary party to a Collateral Document
as “debtor” and the Administrative Agent as “secured party”, and continuations
thereof and amendments thereto, as the Administrative Agent deems necessary or
advisable to give effect to the transactions contemplated hereby and by the
other Loan Documents;

 

(xvii)       a certificate of a Responsible Officer of the Company listing the
transaction fees, costs and expenses incurred on or prior to the Initial Funding
Date in connection with the Transaction and described in clause (iv) of the
definition of Consolidated EBITDA;

 

(xviii)      evidence that each of the Existing Watson Wyatt Credit Agreement
and the Existing Towers Perrin Credit Agreement has been or concurrently with
the Initial Funding Date is being terminated and all Liens securing obligations
and guaranties under the Existing Watson Wyatt Credit Agreement and the Existing
Towers Perrin Credit Agreement have been or concurrently with the Initial
Funding Date are being released; and

 

(xix)         such other assurances, certificates, documents, consents or
opinions as the Administrative Agent, any L/C Issuer, the Swing Line Lender or
the Required Lenders reasonably may require.

 

(c)           Any fees required to be paid on or before the Initial Funding Date
shall have been paid, including without limitation any fees required to be paid
by Wyatt Watson or Towers Perrin pursuant to the Fee Letters.

 

(d)          Unless waived by the Administrative Agent, the Company shall have
paid all actual and reasonable fees, charges and disbursements of counsel to the
Administrative Agent (directly to such counsel if requested by the
Administrative Agent) to the extent invoiced prior to or on the Initial Funding
Date, plus such additional amounts of such fees, charges and disbursements as
shall constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the initial funding proceedings
(provided that such estimate shall not thereafter preclude a final settling of
accounts between the Company and the Administrative Agent).

 

(e)           No Law shall be applicable, which in the reasonable judgment of
the Administrative Agent, could restrain, prevent or impose any material adverse
conditions on the Company and its Subsidiaries or that could seek or threaten
any of the foregoing

 

(f)           The Initial Funding Date shall have occurred on or before April
30, 2010.  The parties hereto acknowledge and agree that if all of the
conditions precedent set forth in this Section 4.02 have not been satisfied or
waived and the Initial Funding Date has not occurred on or prior to April 30,
2010, this Agreement (and the commitment of each Lender to make Loans and of the
obligation of each L/C Issuer to make L/C Credit Extensions hereunder) shall
terminate and be of no further force or effect other than with respect to those
contingent reimbursement and indemnity obligations (including without limitation
reimbursement of actual and reasonable fees and expenses of counsel) which by
the terms of this Agreement are stated to survive termination of this Agreement.

 

77

--------------------------------------------------------------------------------


 

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.02,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required hereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the Initial Funding Date specifying its
objection thereto.

 

4.03                        Conditions to All Credit Extensions.  The obligation
of each Lender to honor any Request for Credit Extension (other than a Revolving
Loan Notice requesting only a conversion of Revolving Loans to the other Type,
or a continuation of Eurocurrency Rate Loans) is subject to the following
conditions precedent:

 

(a)                               The representations and warranties of (i) the
Borrowers contained in Article V and (ii) each Loan Party contained in each
other Loan Document or in any document furnished at any time under or in
connection herewith or therewith, shall be true and correct in all material
respects on and as of the date of such Credit Extension, except that (w) if a
qualifier relating to materiality, Material Adverse Effect, Initial Funding Date
Material Adverse Effect or a similar concept applies, such representation or
warranty shall be required to be true and correct in all respects, (x) to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct as of such earlier date,
(y) for purposes of this Section 4.03, the representations and warranties
contained in Sections 5.05(a) and (b) shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01 and (z) the references to “Material Adverse Effect” in such
representations and warranties made by the Borrowers and the other Loan Parties
on the Initial Funding Date shall be deemed to be a reference to “Initial
Funding Date Material Adverse Effect”.

 

(b)                               No Default shall exist, or would result from
such proposed Credit Extension or the application of the proceeds thereof.

 

(c)                                The Administrative Agent and, if applicable,
the applicable L/C Issuer or the Swing Line Lender shall have received a Request
for Credit Extension in accordance with the requirements hereof.

 

(d)                               If the applicable Borrower is a Designated
Borrower, then the conditions of Section 2.14 to the designation of such
Borrower as a Designated Borrower shall have been met to the satisfaction of the
Administrative Agent.

 

(e)                                In the case of a Credit Extension to be
denominated in an Alternative Currency, there shall not have occurred any change
in national or international financial, political or economic conditions or
currency exchange rates or exchange controls which in the reasonable opinion of
the Administrative Agent, the Required Lenders (in the case of any Loans to be
denominated in an Alternative Currency) or the L/C Issuers (in the case of any
Letter of Credit to be denominated in an Alternative Currency) would make it
impracticable for such Credit Extension to be denominated in the relevant
Alternative Currency.

 

78

--------------------------------------------------------------------------------


 

Each Request for Credit Extension (other than a Revolving Loan Notice requesting
only a conversion of Revolving Loans to the other Type or a continuation of
Eurocurrency Rate Loans) submitted by the Company shall be deemed to be a
representation and warranty that the conditions specified in Sections
4.03(a) and (b) have been satisfied on and as of the date of the applicable
Credit Extension.

 

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

 

Except as otherwise provided in Section 5.23, each Borrower represents and
warrants to the Administrative Agent and the Lenders that:

 

5.01                        Existence, Qualification and Power.  Each Loan Party
and each Subsidiary thereof (a) is duly organized or formed, validly existing
and, as applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite corporate or other
organizational power and authority to (i) carry on its business as now conducted
and (ii) execute, deliver and perform its obligations under the Loan Documents
to which it is a party, and (c) is duly qualified and is licensed and, as
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (a) (with respect only to Subsidiaries other than Loan Parties),
(b)(i) or (c), to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.

 

5.02                        Authorization; No Contravention.  The execution,
delivery and performance by each Loan Party of each Loan Document to which such
Loan Party is party, have been duly authorized by all necessary corporate or
other organizational action, and do not and will not (a) contravene the terms of
any of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien (other than Liens (if
any) created under this Agreement or any other Loan Document) under, or require
any payment to be made under (i) any Contractual Obligation constituting any
indenture, agreement or other instrument to which such Loan Party is a party or
affecting such Loan Party or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law applicable to such Loan Party, in the case of each of
clauses (b) and (c) which could reasonably be expected to have a Material
Adverse Effect.

 

5.03                        Governmental Authorization; Other Consents.  No
approval, consent, exemption, authorization, or other action by, or notice to,
or filing with, any Governmental Authority or any other Person is necessary or
required in connection with the execution, delivery or performance by any Loan
Party of this Agreement or any other Loan Document to which such Loan Party is a
party, except those as have been obtained or made and are in full force and
effect.

 

5.04                        Binding Effect.  This Agreement has been, and each
other Loan Document, when delivered hereunder, will have been, duly executed and
delivered by each Loan Party that is party thereto.  This Agreement constitutes,
and each other Loan Document when so executed and delivered will constitute, a
legal, valid and binding obligation of such Loan Party, enforceable

 

79

--------------------------------------------------------------------------------


 

against each Loan Party that is party thereto in accordance with its terms,
except as may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium, Debtor Relief Laws or similar Laws affecting the enforcement of
creditors’ rights generally and by general principles of equity.

 

5.05                        Financial Statements; No Material Adverse Effect. 
On and after the Initial Funding Date:

 

(a)                               The Reference Financial Statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; (ii) fairly
present in all material respects the financial condition of Wyatt Watson and its
Subsidiaries and Towers Perrin and its Subsidiaries, respectively, as of the
date thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) show all material
indebtedness and other liabilities, direct or contingent, of such Persons as of
the date thereof, including liabilities for taxes, material commitments and
Indebtedness.  The Parties hereto acknowledge and agree that after the Initial
Funding Date the representations and warranties contained in this
Section 5.05(a) shall refer to the Company and its Subsidiaries and the
financial statements most recently delivered by the Company and its Subsidiaries
pursuant to Section 6.01(a).

 

(b)                               The unaudited consolidated balance sheets of
Watson Wyatt and its Subsidiaries and Towers Perrin and its Subsidiaries dated
September 30, 2009, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for the fiscal quarter ended on
that date (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present in all material respects the financial
condition of such Persons as of the date thereof and their results of operations
for the period covered thereby, subject, in the case of clauses (i) and (ii), to
the absence of footnotes and to normal year-end audit adjustments.  Schedule
5.05 sets forth all material indebtedness and other liabilities, direct or
contingent, of such Persons not set forth in such financial statements,
including liabilities for taxes, material commitments and Indebtedness. The
Parties hereto acknowledge and agree that after the Initial Funding Date the
representations and warranties contained in this Section 5.05(b) shall refer to
the Company and its Subsidiaries and the financial statements required to be
delivered by the Company and its Subsidiaries pursuant to Section 6.01(b).

 

(c)                                Since the date of the Reference Financial
Statements, there has been no event or circumstance, either individually or in
the aggregate, that has had or could reasonably be expected to have a Material
Adverse Effect.

 

(d)          The Pro Forma Financial Statements, certified by a Responsible
Officer of Watson Wyatt and Towers Perrin, copies of which have been furnished
to each Lender, fairly present the consolidated pro forma financial condition of
such Persons as at such date and the consolidated pro forma results of
operations of such Persons for the period ended on such date, all in accordance
with GAAP.

 

80

--------------------------------------------------------------------------------


 

5.06                        Litigation.  There are no actions, suits,
proceedings, claims or disputes pending or, to the knowledge of the Company,
threatened in writing, at law, in equity, in arbitration or before any
Governmental Authority, by or against the Company or any of its Subsidiaries or
against any of their properties or revenues that (a) purport to draw into
question the validity or enforceability of this Agreement or any other Loan
Document or of any Lien granted hereunder or thereunder, or (b) either
individually or in the aggregate, if determined adversely, could reasonably be
expected to have a Material Adverse Effect.

 

5.07                        No Default.  Neither any Loan Party nor any
Subsidiary thereof is in default under or with respect to any Contractual
Obligation that could, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.  No Default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.

 

5.08                        Ownership of Property; Liens.  Each of the Company
and each Subsidiary has good record to, or valid leasehold interests in, all
real property necessary or used in the ordinary conduct of its business, except
for Permitted Liens and such other defects in title as could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect. 
The property of the Company and its Subsidiaries is subject to no Liens, other
than Permitted Liens.

 

5.09                        Environmental Compliance.  The Company and its
Subsidiaries conduct in the ordinary course of business a review of the effect
of existing Environmental Laws and claims alleging potential liability or
responsibility for violation of any Environmental Law on their respective
businesses, operations and properties, and as a result thereof the Company has
reasonably concluded that such Environmental Laws and claims could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

5.10                        Insurance.  The properties of the Company and its
Subsidiaries are insured with financially sound and reputable insurance
companies not Affiliates of the Company, in such amounts (after giving effect to
any self-insurance compatible with the following standards), with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the Company or the applicable Subsidiary operates.

 

5.11                        Taxes.  The Company and its Subsidiaries have filed
all foreign, Federal, state and other material tax returns and reports required
to be filed, and have paid all foreign, Federal, state and other material taxes,
assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or assets otherwise due and payable, except those which
are being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP.  There is no proposed tax assessment against the Company or any Subsidiary
that could reasonably be expected to result in a Material Adverse Effect. 
Neither any Loan Party nor any Subsidiary thereof is party to any tax sharing
agreement with a Person that is not a Loan Party or a Subsidiary thereof, except
as set forth on Schedule 5.11.

 

81

--------------------------------------------------------------------------------


 

5.12                        ERISA Compliance.

 

(a)                               Each Pension Plan is in compliance in all
material respects with the applicable provisions of ERISA, the Code and other
Federal or state laws; provided, however, that this sentence applies to a
Multiemployer Plan only the extent to the knowledge of the Borrowers.  Each
Pension Plan which is intended to be a qualified plan under Section 401(a) of
the Code has received a favorable determination letter from the Internal Revenue
Service to the effect that the form of such Pension Plan as to which the
favorable determination letter was issued is qualified under Section 401(a) of
the Code and the trust related thereto has been determined by the Internal
Revenue Service to be exempt from federal income tax under Section 501(a) of the
Code; provided, however, that this sentence applies to a Multiemployer Plan only
the extent to the knowledge of the Borrowers.

 

(b)                               There are no pending or, to the knowledge of
the Borrowers, threatened claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Pension Plan that could reasonably
be expected to have a Material Adverse Effect.  There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Pension Plan that has resulted or could reasonably be expected to result in
a Material Adverse Effect; provided, however, that this sentence applies to a
Multiemployer Plan only the extent to the knowledge of the Borrowers.

 

(c)                                (i) Neither any Borrower nor any ERISA
Affiliate has taken any action which would constitute or result in an ERISA
Event with respect to any Pension Plan and as to which any Borrower or any ERISA
Affiliate has any unsatisfied liability; (ii) each Borrower and each ERISA
Affiliate has met all applicable requirements under the Pension Funding Rules in
respect of each Pension Plan (other than a Multiemployer Plan) and has made all
required contributions to each Multiemployer Plan on a timely basis, and no
waiver of the minimum funding standards under the Pension Funding Rules has been
applied for or obtained for any Pension Plan (other than a Multiemployer Plan
only to the extent to the knowledge of the Borrowers); (iii) neither any
Borrower nor any ERISA Affiliate has incurred any liability to the PBGC other
than for the payment of premiums, and there are no premium payments which have
become due which are unpaid; (iv) neither any Borrower nor any ERISA Affiliate
has engaged in a transaction that could be subject to Section 4069 or 4212(c) of
ERISA; (v) no Pension Plan has been terminated by the plan administrator thereof
nor by the PBGC, and no event or circumstance has occurred or exists that could
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan; and (vi) neither any Borrower nor any
ERISA Affiliate has any unsatisfied liability on account of the termination,
before the Signing Date, of a plan that was subject to Title IV of ERISA,
Section 302 of ERISA or Section 412 of the Code.

 

5.13                        Subsidiaries; Equity Interests.  As of the Signing
Date, the Company has no Subsidiaries other than those specifically disclosed in
Part (a) of Schedule 5.13, and all of the outstanding Equity Interests in such
Subsidiaries have been validly issued, are fully paid and nonassessable and are
owned by a Loan Party or another Subsidiary of the Company in the amounts
specified on Part (a) of Schedule 5.13 free and clear of all Liens (other than
Permitted Liens that attach to all assets of the holder of such Equity
Interests).  The Company has no equity investments in any other corporation or
entity other than those specifically disclosed in Part (b) 

 

82

--------------------------------------------------------------------------------


 

of Schedule 5.13.  All of the outstanding Equity Interests in the Company have
been validly issued and are fully paid and nonassessable.

 

5.14                        Margin Regulations; Investment Company Act.

 

(a)                               No Borrower is engaged or will engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the FRB),
or extending credit for the purpose of purchasing or carrying margin stock.
 Following the application of the proceeds of each Borrowing or drawing under
each Letter of Credit, not more than 25% of the value of the assets (either of
the applicable Borrower only or of the Company and its Subsidiaries on a
consolidated basis) subject to the provisions of Section 7.01 or Section 7.05 or
subject to any restriction contained in any agreement or instrument between any
Borrower and any Lender or any Affiliate of any Lender relating to Indebtedness
and within the scope of Section 8.01(e) will be margin stock.

 

(b)                               None of the Company, any Person Controlling
the Company, or any Subsidiary is or is required to be registered as an
“investment company” under the Investment Company Act of 1940.

 

5.15                        Disclosure.  The Company has disclosed to the
Administrative Agent and the Lenders all agreements, instruments and corporate
or other restrictions to which it or any of its Subsidiaries is subject, and all
other matters known to it, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect.  No report,
financial statement, certificate or other information furnished (whether in
writing or orally) by or on behalf of any Loan Party to the Administrative Agent
or any Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, taken as a whole, in the
light of the circumstances under which they were made, not materially
misleading; provided that, with respect to projected financial information, the
Company represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time, and based only on
information currently available at the time of the making thereof.

 

5.16                        Compliance with Laws.  Each Loan Party and each
Subsidiary thereof is in compliance in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which
(a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

 

5.17                        Taxpayer Identification Number; Other Identifying
Information.  The true and correct U.S. taxpayer identification number of the
Company and each Designated Borrower that is a Domestic Subsidiary and a party
hereto on the Signing Date is set forth on Schedule 10.02.  The true and correct
unique identification number of each Designated Borrower that is a

 

83

--------------------------------------------------------------------------------


 

Foreign Subsidiary and a party hereto on the Signing Date that has been issued
by its jurisdiction of organization and the name of such jurisdiction are set
forth on Schedule 5.17.

 

5.18                        Intellectual Property; Licenses, Etc.  The Company
and its Subsidiaries own, or possess the right to use, all of the trademarks,
service marks, trade names, copyrights, patents, patent rights, franchises,
licenses and other intellectual property rights (collectively, “IP Rights”) that
are reasonably necessary for the operation of their respective businesses,
without conflict with the rights of any other Person, which conflict, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.  To the knowledge of the Company, no slogan or other
advertising device, product, process, method, substance, part or other material
now employed, or now contemplated to be employed, by the Company or any
Subsidiary infringes upon any rights held by any other Person, which
infringement, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.  No claim or litigation regarding
any of the foregoing is pending or, to the knowledge of the Company, threatened
in writing, which, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

 

5.19                        Solvency.  Both before and after giving effect to
the Loans hereunder, the Loan Parties on a consolidated basis are Solvent.

 

5.20                        Casualty, Etc.  Neither the businesses nor the
properties of any Loan Party or any of its Subsidiaries are affected by any
fire, explosion, accident, strike, lockout or other labor dispute, drought,
storm, hail, earthquake, embargo, act of God or of the public enemy or other
casualty (whether or not covered by insurance) that, either individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect.

 

5.21                        Labor Relations.  There are no strikes, lockouts or
other material labor disputes or grievances against the Company or any of its
Subsidiaries, or, to the knowledge of the Loan Parties, threatened against or
affecting the Company or any of its Subsidiaries, and no significant unfair
labor practice, charges or grievances are pending against the Company or any of
its Subsidiaries, or to the knowledge of the Loan Parties, threatened against
any of them before any Governmental Authority, that, either individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect. 
All payments due from the Company or any of its Subsidiaries pursuant to the
provisions of any collective bargaining agreement have been paid or accrued as a
liability on the books of the Company or applicable Subsidiary, except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

 

5.22                        OFAC.  No Loan Party (i) is a person whose property
or interest in property is blocked or subject to blocking pursuant to Section 1
of Executive Order 13224 of September 23, 2001 Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism
(66 Fed. Reg. 49079 (2001)), (ii) engages in any dealings or transactions
prohibited by Section 2 of such executive order, or is otherwise associated with
any such person in any manner violative of Section 2, or (iii) is a person on
the list of Specially Designated Nations and Blocked Persons or subject to the
limitations or prohibitions under any other U.S. Department of Treasury’s Office
of Foreign Asset Control regulation or executive order.

 

84

--------------------------------------------------------------------------------


 

5.23                        Representations as to Foreign Obligors.  Each of the
Company and each Foreign Obligor represents and warrants to the Administrative
Agent and the Lenders that:

 

(a)                               Such Foreign Obligor is subject to civil and
commercial Laws with respect to its obligations under this Agreement and the
other Loan Documents to which it is a party (collectively as to such Foreign
Obligor, the “Applicable Foreign Obligor Documents”), and the execution,
delivery and performance by such Foreign Obligor of the Applicable Foreign
Obligor Documents constitute and will constitute private and commercial acts and
not public or governmental acts.  Neither such Foreign Obligor nor any of its
property has any immunity from jurisdiction of any court or from any legal
process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) under the laws of the
jurisdiction in which such Foreign Obligor is organized and existing in respect
of its obligations under the Applicable Foreign Obligor Documents.

 

(b)                               The Applicable Foreign Obligor Documents are
in proper legal form under the applicable Laws of the jurisdiction in which such
Foreign Obligor is organized and existing for the enforcement thereof against
such Foreign Obligor under the Laws of such jurisdiction, and to ensure the
legality, validity, enforceability, priority or admissibility in evidence of the
Applicable Foreign Obligor Documents, except as may be limited by applicable
bankruptcy, insolvency, moratorium, Debtor Relief Laws or similar Laws affecting
the enforcement of creditors’ rights generally and by general principles of
equity.  It is not necessary to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Foreign Obligor
Documents that the Applicable Foreign Obligor Documents be filed, registered or
recorded with, or executed or notarized before, any court or other authority in
the jurisdiction in which such Foreign Obligor is organized and existing or that
any registration charge or stamp or similar tax be paid on or in respect of the
Applicable Foreign Obligor Documents or any other document, except for (i) any
such filing, registration, recording, execution or notarization as has been made
or is not required to be made until the Applicable Foreign Obligor Document or
any other document is sought to be enforced and (ii) any charge or tax as has
been timely paid.

 

(c)                                There is no material tax, levy, impost, duty,
fee, assessment or other governmental charge, or any deduction or withholding,
imposed by any Governmental Authority in or of the jurisdiction in which such
Foreign Obligor is organized and existing either (i) on or by virtue of the
execution or delivery of the Applicable Foreign Obligor Documents or (ii) on any
payment to be made by such Foreign Obligor pursuant to the Applicable Foreign
Obligor Documents, except as has been disclosed to the Administrative Agent.

 

(d)                               The execution, delivery and performance of the
Applicable Foreign Obligor Documents executed by such Foreign Obligor are, under
applicable foreign exchange control regulations of the jurisdiction in which
such Foreign Obligor is organized and existing, not subject to any notification
or authorization except (i) such as have been made or obtained or (ii) such as
cannot be made or obtained until a later date (provided that any notification or
authorization described in clause (ii) shall be made or obtained as soon as is
reasonably practicable).

 

85

--------------------------------------------------------------------------------


 

ARTICLE VI.

AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Obligation
hereunder shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding (other than indemnities and other similar contingent
obligations surviving the termination of this Agreement for which no claim has
been made and which are unknown and not calculable at the time of termination
and those obligations under any Swap Contract), the Company shall, and shall
(except in the case of the covenants set forth in Sections 6.01, 6.02, and 6.03)
cause each Subsidiary to:

 

6.01                        Financial Statements.  Deliver to the Administrative
Agent (with sufficient copies for each Lender), in form and detail reasonably
satisfactory to the Administrative Agent and the Required Lenders:

 

(a)                               as soon as available, but in any event no
later than the earlier of (x) five (5) days after the date on which the
consolidated financial statements for each fiscal year are required to be filed
with the SEC under the Securities Exchange Act of 1934 and (y) 90 days after the
end of such fiscal year of the Company (commencing with the fiscal year ended
June 30, 2010), a consolidated and consolidating balance sheet of the Company
and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, changes in shareholders’
equity, and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP, audited and accompanied by a report
and opinion of an independent certified public accountant of nationally
recognized standing reasonably acceptable to the Required Lenders, which report
and opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” or like qualification
or exception or any qualification or exception as to the scope of such audit;
and

 

(b)                               as soon as available, but in any event no
later than the earlier of (x) five (5) days after the date on which the
consolidated financial statements for each of the first three fiscal quarters of
each fiscal year are required to be filed with the SEC under the Securities
Exchange Act of 1934 and (y) 50 days after the end of such fiscal quarter of the
Company (commencing with the fiscal quarter ended March 31, 2010), a
consolidated balance sheet of the Company and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of income or
operations for such fiscal quarter and for the portion of the Company’s fiscal
year then ended, and the related consolidated statements of changes in
shareholders’ equity, and cash flows for the portion of the Company’s fiscal
year then ended, in each case setting forth in each case in comparative form, as
applicable, the figures for the corresponding fiscal quarter of the previous
fiscal year and the corresponding portion of the previous fiscal year, all in
reasonable detail, certified by the chief executive officer, chief financial
officer, treasurer or controller of the Company as fairly presenting in all
material respects the financial condition, results of operations, shareholders’
equity and cash flows of the Company and its Subsidiaries in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes.

 

86

--------------------------------------------------------------------------------


 

As to any information contained in materials furnished pursuant to
Section 6.02(c), the Company shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Company to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.

 

6.02                        Certificates; Other Information.  Deliver to the
Administrative Agent (with sufficient copies for each Lender), in form and
detail reasonably satisfactory to the Administrative Agent and the Required
Lenders:

 

(a)                               concurrently with the delivery of the
financial statements referred to in Sections 6.01(a) and (b), a duly completed
Compliance Certificate signed by the chief executive officer, chief financial
officer, treasurer or controller of the Company;

 

(b)                               promptly after any request by the
Administrative Agent or any Lender, copies of any detailed audit reports or
management letters submitted to the board of directors (or the audit committee
of the board of directors) of the Company by independent accountants in
connection with the accounts or books of the Company or any Subsidiary, or any
audit of any of them;

 

(c)                                promptly after the same become publicly
available, copies of each annual report, proxy or financial statement or other
report or communication sent to the stockholders of the Company, and copies of
all annual, regular, periodic and special reports and registration statements
which the Company may file or be required to file with the SEC under Section 13
or 15(d) of the Securities Exchange Act of 1934, and not otherwise required to
be delivered to the Administrative Agent pursuant hereto;

 

(d)                               promptly after the furnishing thereof, copies
of any statement or report furnished to any holder of debt securities of any
Loan Party or any Subsidiary thereof pursuant to the terms of any indenture,
loan or credit or similar agreement and not otherwise required to be furnished
to the Lenders pursuant to Section 6.01 or any other clause of this
Section 6.02; and

 

(e)                                promptly, and in any event within five
Business Days after receipt thereof by any Loan Party or any Subsidiary thereof,
copies of each notice or other correspondence received from the SEC (or
comparable agency in any applicable non-U.S. jurisdiction) concerning any
investigation or possible investigation or other inquiry by such agency
regarding financial or other operational results of any Loan Party or any
Subsidiary thereof; and

 

(f)                                 promptly, such additional information
regarding the business, financial or corporate affairs of the Company or any
Subsidiary, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender may from time to time reasonably request.

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Company’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial,

 

87

--------------------------------------------------------------------------------


 

third-party website or whether sponsored by the Administrative Agent); provided
that: (i) the Company shall deliver paper copies of such documents to the
Administrative Agent (with sufficient copies for any requesting Lender) for the
Administrative Agent or any Lender that requests the Company to deliver such
paper copies until a written request to cease delivering paper copies is given
by the Administrative Agent or such Lender and (ii) the Company shall notify the
Administrative Agent (by telecopier or electronic mail) of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents.  Notwithstanding
anything contained herein, in every instance the Company shall be required to
provide paper copies of the Compliance Certificates required by
Section 6.02(b) to the Administrative Agent.  Except for such Compliance
Certificates, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Company with any
such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

 

Each Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuers materials
and/or Information provided by or on behalf of the Borrowers hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to any of the Borrowers or
their respective Affiliates, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities.  Each Borrower hereby
agrees that (w) all Borrower Materials that are to be made available to Public
Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a minimum,
shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC”, each Borrower shall be
deemed to have authorized the Administrative Agent, the Arrangers, the L/C
Issuers and the Lenders to treat such Borrower Materials as not containing any
material non-public information with respect to such Borrower or its securities
for purposes of United States Federal and state securities laws (provided,
however, that to the extent such Borrower Materials constitute Information, they
shall be treated as set forth in Section 10.07); (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Side Information”; and (z) the Administrative Agent
and the Arrangers shall be entitled to treat any Borrower Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Side Information”.  Notwithstanding the foregoing, no
Borrower shall be under any obligation to mark any Borrower Materials “PUBLIC.”

 

6.03                        Notices.  Promptly notify the Administrative Agent
and each Lender:

 

(a)                               of the occurrence of any Default;

 

(b)                               of any matter that has resulted or could
reasonably be expected to result in a Material Adverse Effect, including (i)
breach or non-performance of, or any default under, a Contractual Obligation of
the Company or any Subsidiary; (ii) any dispute, litigation, investigation,
proceeding or suspension between the Company or any Subsidiary and any

 

88

--------------------------------------------------------------------------------


 

Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting the Company or any
Subsidiary, including pursuant to any applicable Environmental Laws;

 

(c)                                of the occurrence of any ERISA Event that has
resulted in, or could reasonably be expected to result in, liability of any
Borrower or any ERISA Affiliate in an aggregate amount in excess of the
Threshold Amount; and

 

(d)                               of any material change in accounting policies
or financial reporting practices by the Company or any Subsidiary, including any
determination by the Company referred to in Section 2.10(b).

 

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating what action the Company has taken and proposes
to take with respect thereto.  Each notice pursuant to Section 6.03(a) shall
describe with reasonable particularity any and all provisions of this Agreement
and any other Loan Document that have been breached.

 

6.04                        Payment of Obligations.  Pay and discharge as the
same shall become due and payable, all its obligations and liabilities,
including (a) all tax liabilities, assessments and governmental charges or
levies upon it or its properties or assets, unless (i) the same are being
contested in good faith by appropriate proceedings diligently conducted,
(ii) adequate reserves in accordance with GAAP are being maintained by the
Company or such Subsidiary, and (iii) the failure to make such payment pending
such contest could not reasonably be expected to result in a Material Adverse
Effect; (b) all lawful claims which, if unpaid, would by law become a Lien upon
its property, unless (i) the same are being contested in good faith be
appropriate proceedings diligently conducted, (ii) adequate reserves in
accordance with GAAP are being maintained by the Company or such Subsidiary and
(iii) the failure to make such payment pending such contest could not reasonably
be expected to result in a Material Adverse Effect; and (c) all Indebtedness
(other than Indebtedness the non-payment of which would not violate
Section 8.01(e)), as and when due and payable, but subject to any subordination
provisions contained in any instrument or agreement evidencing such
Indebtedness.

 

6.05                        Preservation of Existence, Etc.  (a) Except as
contemplated by Schedule 7.18, preserve, renew and maintain in full force and
effect its legal existence and good standing under the Laws of the jurisdiction
of its organization except in a transaction permitted by Section 7.04 or 7.05;
(b) take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the ordinary course of its
business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) preserve or renew all of its
registered patents, trademarks, trade names and service marks, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect.  Notwithstanding anything to the contrary contained in this
Agreement, the Company and its Subsidiaries may consummate the Transaction,
including, without limitation, the Merger and all changes of organizational name
and organizational structure relating thereto and contemplated thereby.

 

89

--------------------------------------------------------------------------------


 

6.06                        Maintenance of Properties.  (a) Maintain, preserve
and protect all of its material properties and equipment necessary in the
operation of its business in good working order and condition, ordinary wear and
tear excepted; and (b) make all necessary repairs thereto and renewals and
replacements thereof except, in the case of each of clause (a) and (b), where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.

 

6.07                        Maintenance of Insurance.  Maintain with financially
sound and reputable insurance companies not Affiliates of the Company (other
than PCIC providing errors and omissions insurance covering such loss or damage,
in such amounts and structured with reinsurance and supplemental coverage as is
materially equivalent to the coverage in effect on the Initial Funding Date or
in amounts or with program structures which provide such coverage as is
customarily carried by Persons in the same or similar business or in amounts or
with program structures which provide such coverage as is customarily carried by
Persons in the same or similar business) insurance with respect to its
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts (after giving effect to any self-insurance compatible with the
following standards) as are customarily carried under similar circumstances by
such other Persons and endeavoring to provide for not less than 30 days’ prior
notice to the Administrative Agent of termination, lapse or cancellation of such
insurance (or for ten (10) days’ prior notice in the case of termination, lapse
or cancellation of such insurance by reason of nonpayment).

 

6.08                        Compliance with Laws.  Comply in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees, in each case, applicable to it or to its business or property,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted; or (b) the failure to comply therewith, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

 

6.09                        Books and Records.  Maintain books of record and
account, in which full, true and correct entries in conformity with GAAP
consistently applied shall be made of all financial transactions and matters
involving the assets and business of the Company or such Subsidiary, as the case
may be.

 

6.10                        Inspection Rights.  Permit representatives and
independent contractors of the Administrative Agent and each Lender to visit and
inspect any of its properties, to examine its corporate, financial and operating
records, and make copies thereof or abstracts therefrom, and to discuss its
affairs, finances and accounts with its directors, officers, and independent
public accountants, all at such reasonable times during normal business hours
and as often as may be reasonably desired, upon reasonable advance notice to the
Company; provided, however, that so long as no Event of Default has occurred and
is continuing, the Company shall only be required to reimburse the
Administrative Agent and the Lenders for the cost of once such visit and
examination per fiscal year of the Company; provided further that when an Event
of Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Company at any time during normal business hours
and without advance notice.

 

90

--------------------------------------------------------------------------------


 

6.11                        Additional Subsidiary Guarantors.  Notify the
Administrative Agent at the time that any Person becomes a Domestic Subsidiary,
and promptly thereafter (and in any event within 60 days), cause such Person to
(i) become a Subsidiary Guarantor by executing and delivering to the
Administrative Agent a Subsidiary Guaranty Joinder Agreement or such other
documents as the Administrative Agent shall deem appropriate for such purpose,
and (ii) deliver to the Administrative Agent documents of the types referred to
in clauses (iii) and (iv) of Section 4.01(a) and favorable opinions of counsel
to such Person (which shall cover, among other things, the legality, validity,
binding effect and enforceability of the documentation referred to in clause
(i)), all in form, content and scope reasonably satisfactory to the
Administrative Agent.

 

6.12                        Initial Funding Date.  In the event the Initial
Funding Date shall not have occurred on or before April 30, 2010, pay (on or
before April 30, 2010) any and all accrued and unpaid fees and expenses required
to be paid under this Agreement or the Commitment Letter through such date.

 

6.13                        Senior Subordinated Notes.  Not later than five
(5) Business Days after the Initial Funding Date, deliver or cause to be
delivered to the Administrative Agent a certificate of a Responsible Officer of
the Company (a) attaching the Final Senior Subordinated Indenture and all other
final documentation for the Senior Subordinated Notes, (b) certifying that the
Final Senior Subordinated Indenture is in substantially the form of the draft
Indenture delivered to the Arrangers on September 3, 2009 (the “Draft
Indenture”) (in any event, the Final Senior Subordinated Indenture shall not be
more adverse to the Lenders than the Draft Indenture (as determined by the
Arrangers in their sole discretion)), and which such final documentation for the
Senior Subordinated Notes shall be in form and substance reasonably satisfactory
to the Arrangers and (c) certifying as to that effectiveness of the Final Senior
Subordinated Indenture and the funding of the Senior Subordinated Notes
substantially simultaneously with the closing thereof.

 

6.14                        Additional Equity Interests.  Subject to
Section 6.16, notify the Administrative Agent at the time the Company or any
Domestic Subsidiary acquires an Equity Interest of TP Luxembourg, and promptly
thereafter (and in any event within 60 days), cause the Company or such Domestic
Subsidiary, as applicable, to enter into a Pledge Joinder Agreement pursuant to
which the Company or such Domestic Subsidiary, as applicable, shall pledge its
then owned Pledged Interests.

 

6.15                        Further Assurances.  Take, and cause each other Loan
Party to take, such actions as are necessary or as the Administrative Agent or
the Required Lenders may reasonably request from time to time to ensure that the
Obligations of each Loan Party under the Loan Documents are secured by the
Collateral Documents, including (a) the execution and delivery of Collateral
Documents and the filing or recording thereof and (b) the delivery of
certificated securities and other collateral with respect to which perfection is
obtained by possession.

 

6.16                        Foreign Subsidiary Ownership.  Cause TP Luxembourg
to be owned directly by the Company or any Domestic Subsidiary of the Company
(or a combination thereof).

 

91

--------------------------------------------------------------------------------


 

ARTICLE VII.
NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Obligation
hereunder shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding (other than indemnities and other similar contingent
obligations surviving the termination of this Agreement for which no claim has
been made and which are unknown and not calculable at the time of termination
and those obligations under any Swap Contract), the Company shall not, nor shall
it permit any Subsidiary to, directly or indirectly:

 

7.01                        Liens.  On or after the Signing Date, create, incur,
assume or suffer to exist any Lien upon any of its property, assets or revenues,
whether now owned or hereafter acquired, other than the following:

 

(a)                               Liens pursuant to any Loan Document;

 

(b)                               Liens existing on the date hereof and listed
on Schedule 7.01 and any renewals or extensions thereof, provided that (i) the
property covered thereby is not changed, (ii) the amount secured or benefited
thereby is not increased except as contemplated by Section 7.03(c), (iii) the
direct or any contingent obligor with respect thereto is not changed, and
(iv) any renewal or extension of the obligations secured or benefited thereby is
permitted by Section 7.03(c);

 

(c)                                Liens for taxes not yet due or which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP;

 

(d)                               carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business which are not overdue for a period of more than 30 days or which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person;

 

(e)                                pledges or deposits in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other social security legislation, other than any Lien imposed by ERISA;

 

(f)                                 Liens and deposits to secure the performance
of bids, trade contracts and leases (other than Indebtedness), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business;

 

(g)                                easements, rights-of-way, restrictions and
other similar encumbrances affecting real property which, in the aggregate, are
not substantial in amount, and which do not in any case materially detract from
the value of the property subject thereto or materially interfere with the
ordinary conduct of the business of the applicable Person;

 

(h)                               Liens securing judgments for the payment of
money not constituting an Event of Default under Section 8.01(h);

 

92

--------------------------------------------------------------------------------


 

(i)                                   any interest or title of a lessor under,
and Liens arising from Uniform Commercial Code financing statements (or
equivalent filings, registration or agreements in foreign jurisdictions)
relating to, leases that are not capital leases;

 

(j)                                  normal and customary rights of setoff upon
deposits of cash in favor of banks or other depository institutions;

 

(k)          Liens of a collection bank arising under Section 4- 210 of the UCC
on items in the course of collection;

 

(l)                                   Liens deemed to exist in connection with
Investments in repurchase agreements that constitute Permitted Investments;

 

(m)         Liens of the Administrative Agent for the benefit of the
Administrative Agent and the Lenders;

 

(n)          Liens securing Indebtedness permitted under Section 7.03(h);
provided that (i) such Liens do not at any time encumber any property other than
the property financed by such Indebtedness and (ii) the Indebtedness secured
thereby does not exceed the cost or fair market value, whichever is lower, of
the property being acquired on the date of acquisition;

 

(o)          Liens to secure Indebtedness permitted by Section 7.03(j) and
Section 7.03(k);

 

(p)          Liens securing Acquired Indebtedness permitted under
Section 7.03(l); provided that (i) such Liens do not at any time encumber any
property other than the property financed by such Indebtedness and (ii) the
Indebtedness secured thereby does not exceed the cost or fair market value,
whichever is lower, of the property being acquired on the date of acquisition;

 

(q)                               extensions, renewals, or replacements of any
Lien referred to in Section 7.01(c) through 7.01(p); provided, that the
principal amount of the Indebtedness secured thereby is not increased and that
any such extension, renewal or replacement is limited to the assets originally
encumbered thereby.

 

7.02                        Investments.  Make any Investments, except:

 

(a)          Investments existing on the Signing Date (other than Permitted
Investments and Investments permitted by Section 7.02(d)) and set forth on
Schedule 7.02 and extensions and renewals thereof; provided that (i) the amount
of such Investment is not increased at the time of such extension or renewal,
and (ii) the terms of such renewal or extension taken as a whole, and of any
agreement entered into and of any instrument issued in connection therewith, are
no less favorable in any material respect to the Loan Parties or the Lenders
than the terms of any agreement or instrument governing the Investment being
extended or renewed;

 

(b)                               Investments held by the Company or such
Subsidiary in the form of cash equivalents and other Permitted Investments;

 

93

--------------------------------------------------------------------------------


 

(c)                                Loans or advances to officers, directors and
employees of the Company and its Subsidiaries in an aggregate amount not to
exceed $5,000,000 at any time outstanding, made in the ordinary course of
business;

 

(d)                               (i) Investments of the Company or any
Subsidiary Guarantor in the Company or any Subsidiary Guarantor, and (ii)
Investments of the Company or any Subsidiary Guarantor in any Designated
Borrower that is a Foreign Subsidiary or in TP Luxembourg; provided that the
amount of Investments permitted by this Section 7.02(d)(ii), when taken together
with (x) any Investments of any Loan Party in any Subsidiary that is not a Loan
Party (other than TP Luxembourg) and any Investments of TP Luxembourg in any
Subsidiary that is not a Loan Party permitted by Section 7.02(i) and (y) any
Indebtedness of any Designated Borrower that is a Foreign Subsidiary or of TP
Luxembourg owing to the Company and any Subsidiary Guarantor permitted by
Section 7.03(k)(iii), shall not exceed $50,000,000 in the aggregate at any time
outstanding;

 

(e)                                Investments of any Subsidiary that is not a
Loan Party (other than TP Luxembourg) in any other Subsidiary that is not a Loan
Party (other than TP Luxembourg);

 

(f)                                 Investments consisting of extensions of
credit in the nature of accounts receivable or notes receivable arising from the
grant of trade credit in the ordinary course of business, and Investments
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss;

 

(g)                                Guarantees permitted by Section 7.03;

 

(h)                               transactions in connection with Swap Contracts
permitted by Section 7.03(g);

 

(i)                                   (i) Investments of any Loan Party in any
Subsidiary that is not a Loan Party (other than TP Luxembourg), and (ii)
Investments of TP Luxembourg in any Subsidiary that is not a Loan Party;
provided that the amount of Investments permitted by this Section 7.02(i), when
taken together with (x) any Investments of the Company and any Subsidiary
Guarantor in any such Designated Borrower that is a Foreign Subsidiary or in TP
Luxembourg permitted by Section 7.02(d)(ii) and (y) any Indebtedness of any
Designated Borrower that is a Foreign Subsidiary or of TP Luxembourg owing to
the Company and any Subsidiary Guarantor permitted by Section 7.03(k)(iii),
shall not exceed $50,000,000 in the aggregate at any time outstanding;

 

(j)                                  (i) Investments of a Foreign Subsidiary
(other than TP Luxembourg) (except as may be restricted by Section 7.02(i)) in
the Company or another Subsidiary; and (ii) Investments of TP Luxembourg in the
Company or any Subsidiary Guarantor;

 

(k)                               the purchase or other acquisition of all of
the Equity Interests in, or all or substantially all of the property of, any
Person (or any division or other business unit of such Person) that, upon the
consummation thereof, will be wholly-owned directly by the Company or one or
more of its wholly-owned Subsidiaries (including as a result of a merger or
consolidation); provided that, with respect to each purchase or other
acquisition made pursuant to this Section 7.02(k);

 

94

--------------------------------------------------------------------------------


 

(i)                                     any such newly-created or acquired
Subsidiary that is a Domestic Subsidiary shall comply with the requirements of
Section 6.11;

 

(ii)                                  the lines of business of the Person to be
(or the property of which is to be) so purchased or otherwise acquired shall be
substantially the same lines of business as one or more of the principal
businesses of the Borrower and its Subsidiaries in the ordinary course;

 

(iii)                               in the case of the purchase or other
acquisition of the Equity Interests in, or all of substantially all of the
property of any Person, the board of directors (or other comparable governing
body) of such Person shall have duly approved such purchase or other
acquisition; and

 

(iv)                              (A) immediately before and immediately after
giving pro forma effect to any such purchase or other acquisition, no Default
shall have occurred and be continuing, and (B) immediately after giving pro
forma effect to such purchase or other acquisition, the Company and its
Subsidiaries shall demonstrate a Consolidated Leverage Ratio of less than 2.00
to 1.00, such compliance to be determined on the basis of the financial
information most recently delivered to the Administrative Agent and the Lenders
pursuant to Section 6.01(a) or (b) as though such purchase or other acquisition
had been consummated as of the first day of the fiscal period covered thereby;

 

(l)                                   Dispositions permitted by Sections
7.05(d), 7.05(g), 7.05(h), 7.05(i) and 7.05(j); and

 

(m)                           other Investments not exceeding $30,000,000 in the
aggregate in any fiscal year of the Company.

 

7.03                        Indebtedness.  Create, incur, assume or suffer to
exist any Indebtedness, except:

 

(a)                               Indebtedness under the Loan Documents;

 

(b)                               Senior Note Indebtedness;

 

(c)                                Indebtedness outstanding on the Signing Date
and listed on Schedule 7.03(c) and any refinancings, refundings, renewals or
extensions thereof; provided that (i) the principal amount (giving effect to
accrued interest on any principal balance being refinanced, refunded, renewed or
extended) of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing and by an amount equal to any
existing commitments unutilized thereunder and (ii) the terms relating to
principal amount, amortization, maturity, collateral (if any) and subordination
(if any), and other material terms taken as a whole, of any such refinancing,
refunding, renewing or extending Indebtedness, and of any agreement entered into
and of any instrument issued in connection therewith, are no less favorable in
any material respect to the Loan Parties or the Lenders than the terms of any
agreement or instrument governing the Indebtedness being refinanced, refunded,
renewed or extended and the interest rate applicable to

 

95

--------------------------------------------------------------------------------


 

any such refinancing, refunding, renewing or extending Indebtedness does not
exceed the then applicable market interest rate;

 

(d)                               (i) Guarantees of the Company or any
Subsidiary Guarantor in respect of Indebtedness otherwise permitted hereunder of
the Company or of any Subsidiary Guarantor; (ii) Guarantees by the Company or
any Subsidiary Guarantor in respect of Indebtedness otherwise permitted
hereunder of any Designated Borrower that is a Foreign Subsidiary or of TP
Luxembourg; and (iii) to the extent not permitted by clause (i) or (ii) of this
Section 7.03(d), Guarantees by any Subsidiary in respect of Indebtedness of the
Company or any other Subsidiary; provided, that Guarantees by any Loan Party or
by TP Luxembourg of Indebtedness of any Subsidiary that is not Subsidiary
Guarantor shall be subject to Section 7.02;

 

(e)           Guarantees in favor of the Administrative Agent for the benefit of
the Administrative Agent and the Lenders;

 

(f)           Guarantees of the Company and its Subsidiaries as set forth on
Schedule 7.03(f), existing on the Signing Date and incurred in connection with
operating leases;

 

(g)                                obligations (contingent or otherwise) of the
Company or any Subsidiary existing or arising under any Swap Contract, provided
that (i) such obligations are (or were) entered into by such Person in the
ordinary course of business for the purpose of directly mitigating risks
associated with liabilities, commitments, investments, assets, or property held
or reasonably anticipated by such Person, or changes in the value of securities
issued by such Person, and not for purposes of speculation or taking a “market
view”; and (ii) such Swap Contract does not contain any provision exonerating
the non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;

 

(h)                               Indebtedness in respect of capital leases,
Synthetic Lease Obligations and purchase money obligations for fixed or capital
assets within the limitations set forth in Section 7.01(n); provided, however,
that the aggregate amount of all such Indebtedness at any one time outstanding
shall not exceed $50,000,000;

 

(i)                                   unsecured Indebtedness of the Company or
any Subsidiary Guarantor;

 

(j)                                  except as otherwise permitted by this
Section 7.03, (i) secured Indebtedness of the Company or any Subsidiary
Guarantor; and (ii) Indebtedness of Foreign Subsidiaries; provided that the
aggregate amount of all such Indebtedness permitted by this clause (ii) at any
one time outstanding shall not exceed $25,000,000; provided further that the
aggregate amount of all such Indebtedness permitted by this Section 7.03(j) at
any one time outstanding shall not exceed $100,000,000;

 

(k)                               (i) secured Indebtedness of the Company owing
to any Subsidiary Guarantor, (ii) secured Indebtedness of any Subsidiary
Guarantor owing to the Company, and (iii) Indebtedness of any Designated
Borrower that is a Foreign Subsidiary or of TP Luxembourg owing to the Company
or any Subsidiary Guarantor; provided that the amount of Indebtedness permitted
by this Section 7.03(k)(iii), when taken together with (x) any Investments of
the Company and any Subsidiary Guarantor in any such Designated Borrower that is
a Foreign Subsidiary or in TP Luxembourg permitted by Section 7.02(d)(ii) and
(y) any Investments of any

 

96

--------------------------------------------------------------------------------


 

Loan Party in any Subsidiary that is not a Loan Party (other than TP Luxembourg)
and any Investments of TP Luxembourg in any Subsidiary that is not a Loan Party
permitted by Section 7.02(i), shall not exceed $50,000,000 in the aggregate at
any time outstanding;

 

(l)                                   Indebtedness of any Person acquired in
connection with an Investment permitted by Section 7.02(k); provided that such
Indebtedness (i) is existing at the time such Person is acquired, (ii) was not
created in contemplation of such acquisition (such Indebtedness, “Acquired
Indebtedness”); provided that the aggregate principal amount of Acquired
Indebtedness shall not exceed $30,000,000 at any time outstanding;

 

(m)         Indebtedness payable to former employees of the Company or any
Subsidiary in the ordinary course of business consistent with past practice in
connection with the employee stock buyback program of the Company or such
Subsidiary; and

 

(n)                               obligations of the Company to purchase,
redeem, retire or otherwise make any payment in respect of Class R Restricted
Holding Company Stock and Class S Restricted Holding Company Stock (as each such
term is defined in the Merger Agreement).

 

7.04                        Fundamental Changes.  Merge, dissolve, liquidate,
consolidate with or into another Person, or Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except that, so long as no Default exists or would result therefrom:

 

(a)                               any Subsidiary may merge with (i) the Company,
provided that the Company shall be the continuing or surviving Person, or
(ii) any one or more other Subsidiaries, provided that when any Subsidiary
Guarantor is merging with another Subsidiary, the Subsidiary Guarantor shall be
the continuing or surviving Person;

 

(b)                               any Subsidiary may Dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to the
Company or to another Subsidiary; provided that if the transferor in such a
transaction is a Subsidiary Guarantor, then the transferee must either be the
Company or a Subsidiary Guarantor; provided further that if the transferor of
such property is TP Luxembourg then the transferee must be the Company or a
Subsidiary Guarantor;

 

(c)           the Company, Watson Wyatt and Towers Perrin, whether through one
or more merger Subsidiaries, may consummate the Merger in accordance in all
material respects with the Merger Agreement and may otherwise consummate the
Transaction;

 

(d)                               any Subsidiary (other than a Subsidiary
Guarantor or a Designated Borrower) may liquidate or dissolve if the Company
determines in good faith that such liquidation or dissolution is in the best
interests of the Company and is not materially disadvantageous to the Lenders;
and

 

(e)                                the Company and its Subsidiaries may Dispose
of assets as permitted by Sections 7.05(d), 7.05(g), 7.05(h), 7.05(i) and
7.05(j).

 

7.05                        Dispositions.  Make any Disposition or enter into
any agreement to make any Disposition, except:

 

97

--------------------------------------------------------------------------------


 

(a)           Dispositions of obsolete or worn out property, whether now owned
or hereafter acquired, in the ordinary course of business;

 

(b)          Dispositions of inventory and Permitted Investments in the ordinary
course of business;

 

(c)           Dispositions of equipment or real property to the extent that
(i) such property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

 

(d)          Dispositions of property by any Subsidiary to the Company or to a
wholly-owned Subsidiary; provided that if the transferor of such property is a
Subsidiary Guarantor, the transferee thereof must either be the Company or a
Subsidiary Guarantor; provided further that if the transferor of such property
is TP Luxembourg, then such transfer shall comply with the requirements set
forth in Section 7.05(i);

 

(e)           Dispositions permitted by Section 7.04;

 

(f)           non-exclusive licenses of IP Rights in the ordinary course of
business for terms not exceeding five years;

 

(g)          Dispositions of Intangible Assets directly related to the
Disposition of any tangible asset permitted by this Section 7.05;

 

(h)          Dispositions of Intangible Assets by the Company, Subsidiary
Guarantors and TP Luxembourg to any Foreign Subsidiary; provided that (i) the
aggregate book value of all such Intangible Assets Disposed of in reliance on
this clause (h) during the term of this Agreement shall not exceed $200,000,000
and (ii)(x) if the transferee of such Intangible Asset is a first-tier Foreign
Subsidiary (other than TP Luxembourg), the holders of Equity Interests in such
Foreign Subsidiary shall pledge 65% of the Voting Interests of such Foreign
Subsidiary (or if the relevant Person shall own less than 65% of such Voting
Interests, then 100% of the Voting Interests of such Foreign Subsidiary owned by
such Person so long as the aggregate amount of such Voting Interests of such
Foreign Subsidiary pledged by the Company and its Subsidiaries does not exceed
65% of the aggregate amount of such Voting Interests of) and 100% of the
nonvoting Equity Interests (at all times exclusive of the meaning of “stock
entitled to vote” as described in Treasury Regulation Section 1.956-2(c)(2)) of
such Foreign Subsidiary, and (y) if the transferee of such Intangible Asset is
not a first-tier Foreign Subsidiary, the holders of Equity Interests in the
first-tier Foreign Subsidiary (other than TP Luxembourg) that is the direct or
indirect parent of such Foreign Subsidiary shall pledge 65% of the Voting
Interests of such Foreign Subsidiary (or if the relevant Person shall own less
than 65% of such Voting Interests, then 100% of the Voting Interests of such
Foreign Subsidiary owned by such Person so long as the aggregate amount of such
Voting Interests of such Foreign Subsidiary pledged by the Company and its
Subsidiaries does not exceed 65% of the aggregate amount of such Voting
Interests of) and 100% of the nonvoting Equity Interests (at all times exclusive
of the meaning of “stock entitled to vote” as described in Treasury Regulation
Section 1.956-2(c)(2)) of such Foreign Subsidiary;

 

98

--------------------------------------------------------------------------------


 

(i)            Dispositions of tangible assets by the Company and its
Subsidiaries to any Subsidiary; provided that (i) at the time of such
Disposition, no Default shall exist or would result from such Disposition and
(ii) after giving effect to any such Disposition and all other permitted
Dispositions, (A) the Company, Subsidiary Guarantors and TP Luxembourg (on an
unconsolidated basis) own at least 60% of the Consolidated Tangible Assets of
the Company and its Subsidiaries and (B) the Company, Subsidiary Guarantors and
TP Luxembourg (on an unconsolidated basis) represent at least of 60% of total
revenues of the Company and its Subsidiaries (calculated on a consolidated basis
for the most recent period for which financial statements are available); for
the avoidance of doubt, reference herein to TP Luxembourg on an unconsolidated
basis specifically means without consolidating the tangible assets or total
revenues of any of its directly or indirectly owned Subsidiaries; and

 

(j)            Dispositions of tangible assets by the Company and its
Subsidiaries not otherwise permitted under this Section 7.05; provided that
(i) at the time of such Disposition, no Default shall exist or would result from
such Disposition, (ii) the aggregate book value of all such tangible assets
Disposed of in reliance on this clause (j) during the term of this Agreement
shall not exceed 10% of the amount of Consolidated Tangible Assets of the
Company and its Subsidiaries as of the Initial Funding Date; and (iii) after
giving effect to any such Disposition and all other permitted Dispositions,
(A) the Company, Subsidiary Guarantors and TP Luxembourg (on an unconsolidated
basis) own at least 60% of the Consolidated Tangible Assets of the Company and
its Subsidiaries and (B) the Company, Subsidiary Guarantors and TP Luxembourg
(on an unconsolidated basis) represent at least of 60% of total revenues of the
Company and its Subsidiaries (calculated on a consolidated basis for the most
recent period for which financial statements are available); for the avoidance
of doubt, reference herein to TP Luxembourg on an unconsolidated basis
specifically means without consolidating the tangible assets or total revenues
of any of its directly or indirectly owned Subsidiaries;

 

provided, however, that any Disposition pursuant to clauses (a), (b), (c), (e),
(f) and (j) shall be for fair market value.

 

7.06        Restricted Payments.  Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that, so long as no Default shall have occurred and be continuing at the
time of any action described below or would result therefrom:

 

(a)           each Subsidiary may make Restricted Payments to the Company, any
other Subsidiary and any other Person that owns an Equity Interest in such
Subsidiary, ratably according to their respective holdings of the type of Equity
Interest in respect of which such Restricted Payment is being made;

 

(b)          the Company and each Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person;

 

(c)           the Company and each Subsidiary may purchase, redeem or otherwise
acquire Equity Interests issued by it with the proceeds received from the
substantially concurrent issue of new shares of its common stock or other common
Equity Interests;

 

99

--------------------------------------------------------------------------------


 

(d)          cash dividends and distributions paid and payable on the stock of
the Company, Watson Wyatt and Towers Perrin; and

 

(e)           repurchases and redemptions of the stock of the Company, Watson
Wyatt and Towers Perrin;

 

provided, that in the case of clauses ( d) and (e) above, (i) immediately before
and immediately after giving effect to any such Restricted Payment, no Default
shall have occurred and be continuing, and (ii) immediately after giving pro
forma effect to any such Restricted Payment, other than a quarterly cash
dividend under clause (d) above payable in the ordinary course of business, and
any Indebtedness incurred to fund such Restricted Payment, the Company and its
Subsidiaries shall demonstrate a Consolidated Leverage Ratio of less than 2.00
to 1.00, such compliance to be determined on the basis of the financial
information most recently delivered to the Administrative Agent and the Lenders
pursuant to Section 6.01(a) or (b) as though such Restricted Payment had been
made as of the last day of the fiscal period covered thereby.

 

7.07        Change in Nature of Business.  Engage in any material line of
business substantially different from those lines of business conducted by the
Company and its Subsidiaries on the date hereof or any business reasonably
related or incidental thereto.

 

7.08        Transactions with Affiliates.  Enter into any transaction of any
kind with any Affiliate of the Company, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Company or such Subsidiary as would be obtainable by the Company or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate, provided that the foregoing restriction shall not apply
to (i) transactions between or among the Company and/or its Subsidiaries as
permitted by this Agreement, (ii) Restricted Payments permitted to be made or
paid pursuant to this Agreement, (iii) payment of employees in accordance with
past practices or as approved by the board of directors or comparable governing
body of the Company or any Subsidiary, (iv) provision of financial and other
services and the sharing of know- how, technology and office space in the
ordinary course of business, (v) indemnification agreements between the Company
or any Subsidiary and its officers, directors, and certain other employees
relating to such Person’s service or employment, as applicable, and (vi) any
aspect of the Transaction, including, without limitation, the Merger.

 

7.09        Burdensome Agreements.  On and after the Initial Funding Date, enter
into any Contractual Obligation (other than this Agreement or any other Loan
Document) that (a) limits the ability (i) of any Subsidiary to make Restricted
Payments to the Company or any Subsidiary Guarantor or to otherwise transfer
property to the Company or any Subsidiary Guarantor, (ii) of any Subsidiary to
Guarantee the Indebtedness of the Company or (iii) of the Company or any
Subsidiary to create, incur, assume or suffer to exist Liens on property of such
Person; provided, however, that this clause (iii) shall not prohibit any
negative pledge incurred or provided in favor of any holder of Indebtedness
permitted under Section 7.03(h) solely to the extent any such negative pledge
relates to the property financed by or the subject of such Indebtedness; or
(b) requires the grant of a Lien to secure an obligation of such Person if a
Lien is granted to secure another obligation of such Person; provided, that the
foregoing shall not apply to

 

100

--------------------------------------------------------------------------------


 

restrictions or conditions imposed by law or by this Agreement or any other Loan
Document, nor to transactions permitted expressly by the terms of this Agreement
or the other Loan Documents.

 

7.10        Use of Proceeds.  (a) Use the proceeds of any Credit Extension,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, to purchase or carry margin stock (within the meaning of Regulation
U of the FRB) or to extend credit to others for the purpose of purchasing or
carrying margin stock or to refund indebtedness originally incurred for such
purpose; or (b) use the proceeds of the Credit Extensions other than (i) for the
Existing Debt Retirement, (ii) to finance the costs and expenses of the
Transaction and certain other costs and expenses, (iii) to finance payments to
retiring shareholders related to the Merger, (iv) to finance the repurchase of
shares of capital stock of Watson Wyatt, Towers Perrin and the Company, (v) to
finance Permitted Acquisitions and other acquisitions permitted by this
Agreement, (vi) to repay the Senior Subordinated Notes, and (vii) to finance
ongoing working capital and other general corporate or business purposes of the
Company and its Subsidiaries after consummation of the Merger; in each case, not
in contravention (x) of any Loan Document or (y) in any material respect of any
applicable Law.

 

7.11        Sale and Leaseback Transactions.  Enter into any arrangement,
directly or indirectly, whereby it shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereinafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
sold or transferred.

 

7.12        Amendment to Material Documents.  Amend, modify or waive any of its
rights in a manner materially adverse to the Lenders under (a) its Organization
Documents (other than in connection with the consummation of the Transaction) or
(b) any Contractual Obligation, if any, disclosed by the Company in filings with
the SEC.

 

7.13        Modification of Certain Documents.  Amend, modify, terminate or
change in any manner any term or condition of the Merger Agreement, the Final
Senior Subordinated Indenture, the Senior Subordinated Notes (or any refinancing
thereof), in each case, so that the terms and conditions thereof are less
favorable in any material respect to the Administrative Agent, the Lenders and
the L/C Issuers than the terms and conditions of the relevant documents as of
the Initial Funding Date.

 

7.14        Company Activities.  At any time before the Initial Funding Date,
with respect to the Company only, engage in any business activity other than
(i) maintaining its legal existence and good standing, (ii) consummating the
Transaction and business activities incidental and reasonably related thereto
and (iii) owning Equity Interests in Subsidiaries subject to this Section 7.14.

 

7.15        Financial Covenants.

 

(a)           Consolidated Interest Coverage Ratio.  Permit the Consolidated
Interest Coverage Ratio as of the end of any period of four consecutive fiscal
quarters of the Company to be less than 3.00 to 1.00.

 

101

--------------------------------------------------------------------------------


 

(b)          Consolidated Leverage Ratio.  Permit the Consolidated Leverage
Ratio as of the end of any period of four consecutive fiscal quarters of the
Company to be more than 2.50 to 1.00.

 

7.16        Approvals and Authorizations.  Fail to maintain all material
authorizations, consents, approvals and licenses from, exemptions of, and
filings and registrations with, each Governmental Authority of the jurisdiction
in which each Foreign Obligor is organized and existing, and all approvals and
consents of each other Person in such jurisdiction, in each case that are
required in connection with the Loan Documents.

 

7.17        Changes in Accounting Practices.  Make any change in (a) fiscal year
or (b) accounting policies or reporting practices, except (i) as required by
GAAP or (ii) as related to the conformance of accounting policies or reporting
practices resulting from the Transaction; provided, however, that if any such
change in the accounting policies would affect the computation of any financial
ratio or requirement set forth in any Loan Document, and either the Company or
the Required Lenders shall so request, the Administrative Agent, the Lenders and
the Company shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in accounting
policy or reporting practice (subject to the approval of the Required Lenders,
not to be unreasonably withheld, conditioned or delayed); provided further that,
until so amended, (x) such ratio or requirement shall continue to be computed in
accordance with the accounting policies and reporting practices in effect prior
to such change therein and (y) the Company shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in accounting policy or reporting practice.

 

7.18        Post-Funding Deliveries.  Fail to satisfy any of the requirements
set forth on Schedule 7.18 within the time period specified therein.

 

ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES

 

8.01        Events of Default.  Any of the following shall constitute an Event
of Default:

 

(a)           Non-Payment.  Any Borrower or any other Loan Party fails to pay
(i) when and as required to be paid herein, and in the currency required
hereunder, any amount of principal of any Loan or any L/C Obligation, or
(ii) within five (5) Business Days after the same becomes due, any interest on
any Loan or on any L/C Obligation, or any fee due hereunder, or (iii) within
five (5) Business Days after the same becomes due, any other amount payable
hereunder or under any other Loan Document; or

 

(b)          Specific Covenants.  The Company fails to perform or observe any
term, covenant or agreement contained in any of Section 6.01, 6.02, 6.03,
6.05(a) (with respect to the existence of each Loan Party), 6.10, 6.11, 6.14 or
6.16 or Article VII; or

 

102

--------------------------------------------------------------------------------


 

(c)           Other Defaults.  Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days (other than with respect to a failure to observe
Section 6.08 and such failure continues for 90 days, provided that (i) the
Company has commenced action to cure such Default within 30 days of such Default
and (ii) such action to cure is diligently pursued during such period) after the
earlier of (x) written notice thereof has been given by the Administrative Agent
to the Company and (y) any Responsible Officer of the Company becomes aware of
such failure; or

 

(d)          Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Company or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect (except, if a qualifier relating to
materiality, Material Adverse Effect or a similar concept applies, such
representation or warranty was incorrect or misleading in any respect when made
or deemed made) when made or deemed made, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects (except, if a qualifier
relating to materiality, Material Adverse Effect or a similar concept applies,
such representation or warranty shall be required to be true and correct in all
respects) as of such earlier date; or

 

(e)           Cross-Default.  (i) The Company or any Subsidiary (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the Company or any Subsidiary is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which the Company or any Subsidiary is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by the Company or such Subsidiary as a result thereof is greater than the
Threshold Amount; or

 

(f)           Insolvency Proceedings, Etc.  Any Loan Party or any of its
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all

 

103

--------------------------------------------------------------------------------


 

or any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 90 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 90 calendar days, or an order for relief is entered
in any such proceeding; or

 

(g)          Inability to Pay Debts; Attachment.  (i) The Company or any
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 60 days after its issue or levy; or

 

(h)          Judgments.  There is entered against the Company or any Subsidiary
(i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments or orders) in excess of $50,000,000
(to the extent not covered by (x) independent third-party insurance or (y) PCIC
maintained in accordance with Section 6.07, in the case of each of clauses
(x) and (y) as to which the insurer does not dispute coverage), or (ii) any one
or more non-monetary final judgments that have, or could reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect and, in
either case, (A) enforcement proceedings are commenced by any creditor upon such
judgment or order, or (B) there is a period of 30 consecutive days during which
a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or

 

(i)            ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of the Company under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $50,000,000,
or (ii) the Company or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of $50,000,000; or

 

(j)            Invalidity of Loan Documents.  (i) Any provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations (other than indemnities and other similar contingent
obligations surviving the termination of this Agreement for which no claim has
been made and which are unknown and not calculable at the time of termination
and those obligations under any Swap Contract), ceases to be in full force and
effect; or any Loan Party or any other Person contests in any manner the
validity or enforceability of any provision of any Loan Document; or any Loan
Party denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any provision of any Loan
Document, or (ii) the subordination or standstill provisions set forth in the
Senior Subordinated Notes or the Final Senior Subordinated Indenture cease to be
in full force and effect; or

 

(k)           Change of Control.  There occurs any Change of Control.

 

104

--------------------------------------------------------------------------------


 

8.02        Remedies Upon Event of Default.  If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders, take any or all of the following actions:

 

(a)           declare the commitment of each Lender to make Loans and any
obligation of each L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;

 

(b)          declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers;

 

(c)           require that the Company Cash Collateralize the L/C Obligations
(in an amount equal to the then Outstanding Amount thereof); and

 

(d)          exercise on behalf of itself, the Lenders, the L/C Issuers and the
Existing L/C Issuers all rights and remedies available to it, the Lenders, the
L/C Issuers and the Existing L/C Issuers under the Loan Documents;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States in connection with an Event of Default under Section 8.01(f), the
obligation of each Lender to make Loans and any obligation of each L/C Issuer to
make L/C Credit Extensions shall automatically terminate, the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable, and the obligation of the Company to
Cash Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of the Administrative Agent or any
Lender.

 

8.03        Application of Funds.  After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.16 and 2.17, be applied by the Administrative Agent in the following
order:

 

First, to payment of that portion of the Obligations constituting reasonable
fees, indemnities, expenses and other amounts (including actual and reasonable
fees, charges and disbursements of counsel to the Administrative Agent and
amounts payable under Article III) payable to the Administrative Agent in its
capacity as such;

 

Second, to payment of that portion of the Obligations constituting reasonable
fees, indemnities and other amounts (other than principal, interest and Letter
of Credit Fees) payable to the Lenders, the L/C Issuers and the Existing L/C
Issuers (including actual and reasonable fees, charges and disbursements of
counsel to the respective Lenders, the L/C Issuers and the Existing L/C Issuers
and amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

 

105

--------------------------------------------------------------------------------


 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations arising under the Loan Documents, ratably among the Lenders, the L/C
Issuers and the Existing L/C Issuers in proportion to the respective amounts
described in this clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations then owing under
Guaranteed Hedge Agreements and Guaranteed Cash Management Agreements, ratably
among the Lenders, the L/C Issuers, the Existing L/C Issuers, the Hedge Banks
and the Cash Management Banks in proportion to the respective amounts described
in this clause Fourth held by them;

 

Fifth, to the Administrative Agent for the account of the L/C Issuers or the
Existing L/C Issuers, as applicable, to Cash Collateralize that portion of L/C
Obligations comprised of the aggregate undrawn amount of Letters of Credit, to
the extent not otherwise Cash Collateralized by the Company pursuant to
Section 2.03; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full (other than indemnities and other similar contingent obligations
surviving the termination of this Agreement for which no claim has been made and
which are unknown and not calculable at the time of termination and those
obligations under any Swap Contract), to the Company or as otherwise required by
Law.

 

Subject to Sections 2.03(c) and 2.16, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth above.

 

Notwithstanding the foregoing, Obligations arising under Guaranteed Cash
Management Agreements and Guaranteed Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be.  Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX for
itself and its Affiliates as if a “Lender” party hereto.

 

ARTICLE IX.
ADMINISTRATIVE AGENT

 

9.01        Appointment and Authority.  (a)  Each of the Lenders, each L/C
Issuer and each Existing L/C Issuer hereby irrevocably appoints Bank of America
to act on its behalf as the Administrative Agent hereunder and under the other
Loan Documents and authorizes the Administrative Agent to take such actions on
its behalf and to exercise such powers as are delegated to the Administrative
Agent by the terms hereof or thereof, together with such actions

 

106

--------------------------------------------------------------------------------


 

and powers as are reasonably incidental thereto.  The provisions of this
Article are solely for the benefit of the Administrative Agent, the Lenders, the
L/C Issuers and the Existing L/C Issuers, other than the first and second
sentences of Section 9.06(a), and no Borrower shall have rights as a third party
beneficiary of any of such provisions.

 

(b)          The Administrative Agent shall also act as the “collateral agent”
under the Loan Documents, and each of the Lenders (including in its capacities
as a potential Hedge Bank and a potential Cash Management Bank), the L/C Issuers
and the Existing L/C Issuers hereby irrevocably appoints and authorizes the
Administrative Agent to act as the agent of such Lender, such L/C Issuer and
such Existing L/C Issuer for purposes of acquiring, holding and enforcing any
and all Liens on the Pledged Interests granted by any of the Loan Parties to
secure any of the Obligations, together with such powers and discretion as are
reasonably incidental thereto.  In this connection, the Administrative Agent, as
“collateral agent” and any co-agents, sub-agents and attorneys-in-fact appointed
by the Administrative Agent pursuant to Section 9.05 for purposes of holding or
enforcing any Lien on the Pledged Interests (or any portion thereof) granted
under the Collateral Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent), shall be entitled to
the benefits of all provisions of this Article IX and Article X (including
Section 10.04(c), as though such co-agents, sub-agents and attorneys-in-fact
were the “collateral agent” under the Loan Documents) as if set forth in full
herein with respect thereto.

 

9.02        Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrowers or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

 

9.03        Exculpatory Provisions.  The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents.  Without limiting the generality of the foregoing, the
Administrative Agent:

 

(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)          shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and

 

107

--------------------------------------------------------------------------------


 

(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any of the Borrowers or any of
their respective Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Company, a
Lender or an L/C Issuer.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

9.04        Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Responsible Officer.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed in good faith by it to have been made by the proper
Responsible Officer, and shall not incur any liability for relying thereon.  In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the applicable L/C Issuer, the Administrative Agent
may presume that such condition is satisfactory to such Lender or such L/C
Issuer unless the Administrative Agent shall have received notice to the
contrary from such Lender or such L/C Issuer prior to the making of such Loan or
the issuance of such Letter of Credit.  The Administrative Agent may consult
with legal counsel (who may be counsel for the Company), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.

 

9.05        Delegation of Duties.  The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and

 

108

--------------------------------------------------------------------------------


 

powers by or through their respective Related Parties.  The exculpatory
provisions of this Article shall apply to any such sub agent and to the Related
Parties of the Administrative Agent and any such sub agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

 

9.06        Resignation of Administrative Agent.

 

(a)           The Administrative Agent may at any time give notice of its
resignation to the Lenders, the L/C Issuers, the Existing L/C Issuers and the
Company.  Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, subject to the approval of the Company provided that no
Event of Default has occurred and is continuing, to appoint a successor, which
shall be a bank with an office in the United States, or an Affiliate of any such
bank with an office in the United States.  If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the
Lenders, the L/C Issuers and the Existing L/C Issuers, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
if the Administrative Agent shall notify the Company and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender, each L/C Issuer
and each Existing L/C Issuer directly, until such time as the Required Lenders
appoint a successor Administrative Agent as provided for above in this Section. 
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section).  The fees payable by the Company to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Company and such successor.  After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

 

(b)          Any resignation by Bank of America as Administrative Agent pursuant
to this Section shall also constitute its resignation as an L/C Issuer and Swing
Line Lender.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (a) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring L/C Issuer and
Swing Line Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.

 

109

--------------------------------------------------------------------------------


 

9.07        Non-Reliance on Administrative Agent and Other Lenders.  Each
Lender, each L/C Issuer and each Existing L/C Issuer acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender, each L/C Issuer and each
Existing L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

 

9.08        No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the Bookrunners, Arrangers, Syndication Agent or
Co-Documentation Agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender, an L/C Issuer or an Existing L/C Issuer hereunder.

 

9.09        Administrative Agent May File Proofs of Claim.  In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on any Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise

 

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuers, the Existing L/C Issuers and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders, the L/C Issuers, the Existing L/C Issuers and the Administrative
Agent and their respective agents and counsel and all other amounts due the
Lenders, the L/C Issuers, the Existing L/C Issuers and the Administrative Agent
under Sections 2.03(i) and (j), 2.09 and 10.04) allowed in such judicial
proceeding; and

 

(b)          to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender, each L/C Issuer and each Existing L/C Issuer to make such payments
to the Administrative Agent and, in the event that the Administrative Agent
shall consent to the making of such payments directly to the Lenders, the L/C
Issuers and the Existing L/C Issuers, to pay to the Administrative Agent any
amount due for the reasonable compensation, expenses, disbursements and advances
of the Administrative Agent and its agents and counsel, and any other amounts
due the Administrative Agent under Sections 2.09 and 10.04.

 

110

--------------------------------------------------------------------------------


 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender, any L/C
Issuer or any Existing L/C Issuer any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lender,
any L/C Issuer or any Existing L/C Issuer to authorize the Administrative Agent
to vote in respect of the claim of any Lender, any L/C Issuer or any Existing
L/C Issuer in any such proceeding.

 

9.10        Collateral and Guaranty Matters.  Each of the Lenders (including in
its capacities as a potential Hedge Bank and potential Cash Management Bank),
the L/C Issuers and the Existing L/C Issuers irrevocably authorize the
Administrative Agent, at its option and in its discretion,

 

(a)           to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than
(A) indemnities and other similar contingent obligations surviving the
termination of this Agreement for which no claim has been made and which are
unknown and not calculable at the time of termination and (B) obligations and
liabilities under Guaranteed Cash Management Agreements and Guaranteed Hedge
Agreements as to which arrangements satisfactory to the applicable Cash
Management Bank or Hedge Bank shall have been made) and the expiration or
termination of all Letters of Credit, (ii) that is sold or to be sold as part of
or in connection with any sale permitted hereunder or under any other Loan
Document, or (iii) subject to Section 10.01, if approved, authorized or ratified
in writing by the Required Lenders; and

 

(b)          to release any Subsidiary Guarantor from its obligations under the
Subsidiary Guaranty if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release its interest
in particular types or items of property or to release any Subsidiary Guarantor
from its obligations under the Guaranty pursuant to this Section 9.10.

 

9.11        Secured Cash Management Agreements and Secured Hedge Agreements.  No
Cash Management Bank or Hedge Bank who obtains the benefit of the provisions of
Section 8.03, any Guaranty or any Pledged Interest by virtue of the provisions
hereof or of any Guaranty or any Collateral Document shall have any right to
notice of any action or to consent to, direct or object to any action hereunder
or under any other Loan Document or otherwise in respect of the Pledged
Interests (including the release or impairment of any Pledged Interest) other
than in its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents.  Notwithstanding any other provision of this
Article IX to the contrary, the Administrative Agent shall be required to verify
the payment of, or that other satisfactory arrangements have been made with
respect to, Obligations arising under Guaranteed Cash Management Agreements and
Guaranteed Hedge Agreements only if the Administrative Agent has received
written notice of such Obligations, together with such supporting documentation
as the Administrative Agent may request, from the applicable Cash Management
Bank or Hedge Bank, as the case may be.

 

111

--------------------------------------------------------------------------------


 

ARTICLE X.
MISCELLANEOUS

 

10.01      Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Company or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Company or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

 

(a)           waive any condition set forth in Section 4.01(a), Section 4.02 or
Section 4.03 (relating to the Signing Date or the Initial Funding Date and the
initial Credit Extension), as applicable) without the written consent of each
Lender;

 

(b)          extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;

 

(c)           postpone any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees or other amounts due to
the Lenders (or any of them) hereunder or under any other Loan Document without
the written consent of each Lender directly affected thereby;

 

(d)          reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso
to this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of any Borrower to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;

 

(e)           change Section 8.03 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender;

 

(f)           amend Section 1.06 or the definition of “Alternative Currency”
without the written consent of each Lender;

 

(g)          change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder without the written
consent of each Lender; or

 

(h)          release (i) the Company from the Company Guaranty or release all or
substantially all of the value of the Subsidiary Guaranty without the written
consent of each Lender, or (ii) all or substantially all of the Pledged
Interests or any other collateral securing the Obligations except with respect
to Dispositions and releases of Pledged Interests permitted or required
hereunder or

 

112

--------------------------------------------------------------------------------


 

as provided in the other Loan Documents, except to the extent any such release
under clause (i) or clause (ii) above is permitted pursuant to Section 9.10 (in
which case such release may be made by the Administrative Agent acting alone);

 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the applicable L/C Issuer or Existing L/C Issuer in
addition to the Lenders required above, affect the rights or duties of the
applicable L/C Issuer or Existing L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and
(iv) each Fee Letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto.  Notwithstanding anything to
the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent (and any amendment, waiver or
consent which by its terms requires the consent of all Lenders may be effected
with the consent of all Lenders other than Defaulting Lenders), except that
(x) the Commitment of any Defaulting Lender may not be increased or extended
without the consent of such Defaulting Lender and (y) any waiver, amendment or
the modification requiring the consent of all Lenders or each affected Lender
that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender.

 

10.02      Notices; Effectiveness; Electronic Communication.

 

(a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

 

(i)            if to a Borrower, the Administrative Agent, Bank of America as an
L/C Issuer or the Swing Line Lender, to the address, telecopier number,
electronic mail address or telephone number specified for such Person on
Schedule 10.02;

 

(ii)           if to any other Lender or L/C Issuer, to the address, telecopier
number, electronic mail address or telephone number specified in its
Administrative Questionnaire; and

 

(iii)          if to any Existing L/C Issuer, to the address, telecopier number,
electronic mail address or telephone number specified in the Administrative
Questionnaire submitted in its capacity as a Lender.

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if

 

113

--------------------------------------------------------------------------------


 

not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next business day for the
recipient).  Notices and other communications delivered through electronic
communications to the extent provided in subsection (b) below, shall be
effective as provided in such subsection (b).

 

(b)          Electronic Communications.  Notices and other communications to the
Lenders, the L/C Issuers and the Existing L/C Issuers hereunder may be delivered
or furnished by electronic communication (including e-mail and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent,
provided that the foregoing shall not apply to notices to any Lender, any L/C
Issuer or any Existing L/C Issuer pursuant to Article II if such Lender, such
L/C Issuer or such Existing L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or the Company
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)           The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to any Borrower,
any Lender, any L/C Issuer, any Existing L/C Issuer or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of a Borrower’s or the Administrative Agent’s
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent Party;
provided, however, that in no event shall any Agent Party have any liability to
any Borrower, any Lender,

 

114

--------------------------------------------------------------------------------


 

any L/C Issuer, any Existing L/C Issuer or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

 

(d)          Change of Address, Etc.  Each of the Borrowers, the Administrative
Agent, the Swing Line Lender, the L/C Issuers and the Existing L/C Issuers may
change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto.  Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Company, the Administrative
Agent, the Swing Line Lender, the L/C Issuers and the Existing L/C Issuers.  In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender.  Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities Laws (provided, however,
that to the extent the same constitutes Information, it shall be treated no less
confidentially than as set forth in Section 10.07).

 

(e)           Reliance by Administrative Agent, L/C Issuers, Existing L/C
Issuers and Lenders.  The Administrative Agent, the L/C Issuers, the Existing
L/C Issuers and the Lenders shall be entitled to rely and act upon any notices
(including telephonic Revolving Loan Notices and Swing Line Loan Notices)
purportedly given by or on behalf of any Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof. 
The Company shall indemnify the Administrative Agent, each L/C Issuer, each
Existing L/C Issuer, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of any Borrower.  All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

 

10.03      No Waiver; Cumulative Remedies; Enforcement.  No failure by any
Lender or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.  The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions

 

115

--------------------------------------------------------------------------------


 

and proceedings at law in connection with such enforcement shall be instituted
and maintained exclusively by, the Administrative Agent in accordance with
Section 8.02 for the benefit of all the Lenders, the L/C Issuers and the
Existing L/C Issuers; provided, however, that the foregoing shall not prohibit
(a) the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) any L/C Issuer, any
Existing L/C Issuer or the Swing Line Lender from exercising the rights and
remedies that inure to its benefit (solely in its capacity as L/C Issuer,
Existing L/C Issuer or Swing Line Lender, as the case may be) hereunder and
under the other Loan Documents, (c) any Lender from exercising setoff rights in
accordance with Section 10.08 (subject to the terms of Section 2.13), or (d) any
Lender form filing proofs of claim or appearing and filing pleadings on its own
behalf during the pendency of a proceeding relative to any Loan Party under any
Debtor Relief Law; and provided, further, that if at any time there is no Person
acting as Administrative Agent hereunder and under the other Loan Documents,
then (i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.13, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.

 

10.04      Expenses; Indemnity; Damage Waiver.

 

(a)           Costs and Expenses.  The Company shall pay (i) all reasonable and
documented out of pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable and documented fees, charges and
disbursements of counsel for the Administrative Agent), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable and documented
out-of-pocket expenses incurred by any L/C Issuer or any Existing L/C Issuer in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (iii) all documented
out-of-pocket expenses incurred by the Administrative Agent, any Lender, any L/C
Issuer or any Existing L/C Issuer (including the reasonable and documented fees,
charges and disbursements of any counsel for the Administrative Agent, any
Lender, any L/C Issuer or any Existing L/C Issuer) in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such documented out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.

 

(b)          Indemnification by the Company.  The Company shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender, each L/C Issuer
and each Existing L/C Issuer, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related documented out-of-pocket expenses (including, without limitation, the
reasonable fees, disbursements and other charges of (w) one counsel for all
Indemnitees, (x) if deemed necessary by the Administrative Agent, one firm of
local counsel

 

116

--------------------------------------------------------------------------------


 

in each appropriate jurisdiction for all Indemnitees, (y) if deemed necessary by
the Administrative Agent, special regulatory counsel and (z) in the case of an
actual or perceived conflict of interest with respect to any Indemnitee, of
another firm of counsel for such affected Indemnitee), incurred by any
Indemnitee or asserted against any Indemnitee by any third party or by any
Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) any aspect of the Transaction or any similar transaction and any
of the other transactions contemplated thereby, whether or not any aspect of the
Transaction is consummated, (ii) the execution or delivery of this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder, the consummation of the transactions contemplated
hereby or thereby, or, in the case of the Administrative Agent (and any
sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 3.01), (iii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the applicable
L/C Issuer or Existing L/C Issuer to honor a demand for payment under a Letter
of Credit if the documents presented in connection with such demand do not
strictly comply with the terms of such Letter of Credit), (iv) any actual or
alleged presence or release of Hazardous Materials on or from any property owned
or operated by any Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to any Borrower or any of its Subsidiaries, or
(v) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Company or any other Loan
Party, and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or (y) result from a claim brought by the Company or any other
Loan Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Company or such
other Loan Party has obtained a final and nonappealable judgment in its favor on
such claim as determined by a court of competent jurisdiction.

 

(c)           Reimbursement by Lenders.  To the extent that the Company for any
reason fails to pay any amount required under subsection (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
each L/C Issuer, each Existing L/C Issuer or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), such L/C Issuer, such Existing L/C Issuer or such Related
Party, as the case may be, such Lender’s Applicable Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent), such L/C Issuer or such Existing L/C Issuer in its capacity as such,
or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), such L/C Issuer or such Existing
L/C Issuer in connection with such capacity.  The obligations of the Lenders
under this subsection (c) are subject to the provisions of Section 2.12(d).

 

117

--------------------------------------------------------------------------------


 

(d)          Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, no Borrower shall assert, and hereby waives, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, the Transaction, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof.  No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence,
willful misconduct or breach in bad faith of such Indemnitee as determined by a
final and nonappealable judgment of a court of competent jurisdiction.

 

(e)           Payments.  All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.

 

(f)           Survival.  The agreements in this Section shall survive the
resignation of the Administrative Agent, the Swing Line Lender and Bank of
America as an L/C Issuer, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.

 

10.05      Payments Set Aside.  To the extent that any payment by or on behalf
of any Borrower is made to the Administrative Agent, any L/C Issuer, any
Existing L/C Issuer or any Lender, or the Administrative Agent, any L/C Issuer,
any Existing L/C Issuer or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent,
such L/C Issuer, such Existing L/C Issuer or such Lender in its discretion) to
be repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender,
each L/C Issuer and each Existing L/C Issuer severally agrees to pay to the
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect, in the applicable currency of such recovery or payment.  The obligations
of the Lenders, the L/C Issuers and the Existing L/C Issuers under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Agreement.

 

10.06      Successors and Assigns.

 

(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that no
Borrower may assign or otherwise transfer any of its

 

118

--------------------------------------------------------------------------------


 

rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the L/C Issuers, the Existing L/C Issuers and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)          Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:

 

(i)            Minimum Amounts.

 

(A)          in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and

 

(B)           in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $1,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Company
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.

 

(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans;

 

119

--------------------------------------------------------------------------------


 

(iii)          Required Consents.  No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this Section
and, in addition:

 

(A)          the consent of the Company (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Company shall be deemed to have consented to any such assignment unless it shall
object thereto by written notice to the Administrative Agent within five (5)
Business Days after having received notice thereof;

 

(B)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender;

 

(C)           the consent of the L/C Issuers or the Existing L/C Issuers, as the
case may be, (such consent not to be unreasonably withheld or delayed) shall be
required for any assignment that increases the obligation of the assignee to
participate in exposure under one or more Letters of Credit (whether or not then
outstanding); and

 

(D)          the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment.

 

(iv)         Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(v)          No Assignment to Certain Persons.  No such assignment shall be made
(A) to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (A), (B) the Company or any of the Company’s Affiliates
or Subsidiaries or (C) to a natural person.

 

(vii)        Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Company and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the

 

120

--------------------------------------------------------------------------------


 

applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit and Swing Line Loans in accordance with
its Applicable Percentage.

 

(viii)       No Assignment Resulting in Additional Indemnified Taxes.  No such
assignment shall be made to any Person that, through its Lending Offices, is not
capable of lending the applicable Alternative Currencies to the relevant
Borrowers without the imposition of any additional Indemnified Taxes.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, each Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

 

(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrowers, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans and L/C Obligations owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). 
The entries in the Register shall be conclusive, and the Borrowers, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  In
addition, the Administrative Agent shall maintain on the Register information
regarding the designation, and revocation of designation, of any Lender as a
Defaulting Lender.  The Register shall be available for inspection by each of
the Borrowers and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

(d)          Participations.  Any Lender may at any time, without the consent
of, or notice to, any Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person, a Defaulting Lender or the Company
or any of the Company’s Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender

 

121

--------------------------------------------------------------------------------


 

shall remain solely responsible to the other parties hereto for the performance
of such obligations and (iii) the Borrowers, the Administrative Agent, the
Lenders, the L/C Issuers and the Existing L/C Issuers shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  Subject to subsection (e) of this
Section, each Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.

 

(e)           Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Company’s prior written consent.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Company is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrowers, to comply with Section 3.01(e) as though it were a
Lender.

 

(f)           Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note(s), if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

 

(g)          Resignation as an L/C Issuer or Swing Line Lender after
Assignment.  Notwithstanding anything to the contrary contained herein, (i) if
at any time Bank of America assigns all of its Commitment and Loans pursuant to
subsection (b) above, Bank of America may, (A) upon 30 days’ notice to the
Company and the Lenders, resign as an L/C Issuer and/or (B) upon 30 days’ notice
to the Company, resign as Swing Line Lender, and (ii) if at any time PNC assigns
all of its Commitment and Loans pursuant to subsection (b) above, PNC may, upon
30 days’ notice to the Company and the Lenders, resign as an L/C Issuer.  In the
event of any such resignation as an L/C Issuer or Swing Line Lender, the
Required Lenders, subject to the approval of the Company, shall be entitled to
appoint from among the Lenders a successor L/C Issuer or Swing Line Lender
hereunder; provided, however, that no failure by the Company to appoint any such
successor shall affect the resignation of (x) Bank of America as an L/C Issuer
or Swing Line Lender and (y) PNC as an L/C Issuer, as the case may be.  If Bank
of America or PNC resign as an L/C Issuer, it shall retain all the rights,
powers, privileges and duties of the an L/C Issuer hereunder with respect to all
Letters of Credit outstanding as of the effective date of

 

122

--------------------------------------------------------------------------------


 

its resignation as an L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Revolving Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)). 
If Bank of America resigns as Swing Line Lender, it shall retain all the rights
of the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Revolving Loans or
fund risk participations in outstanding Swing Line Loans pursuant to Section
2.04(c).  Upon the appointment of a successor L/C Issuer and/or Swing Line
Lender, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer or Swing Line
Lender, as the case may be, and (b) such successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America or PNC, as the case may be, to effectively assume the obligations of
Bank of America or PNC, as the case may be, with respect to such Letters of
Credit.

 

10.07      Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent, the Lenders, the L/C Issuers and the Existing L/C Issuers
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its Affiliates and to its and
its Affiliates’ respective partners, directors, officers, employees, agents,
trustees, advisors and representatives, in each case, who may need to know the
Information in connection with this Transaction or as necessary to effectuate
the administration and enforcement of or performance under this Agreement, any
other Loan Document or any related transaction (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable Laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or any Eligible
Assignee invited to be a Lender pursuant to Section 2.15(c) or (ii) any actual
or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to a Borrower and its obligations, (g) with the consent of
the Company or (h) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Administrative Agent, any Lender, any L/C Issuer, any Existing L/C Issuer or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Company.

 

For purposes of this Section, “Information” means all information received from
the Company or any Subsidiary relating to the Company or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender, any L/C Issuer or any
Existing L/C Issuer on a nonconfidential basis prior to disclosure by the
Company or any Subsidiary, provided that, in the case of information received
from the Company or any Subsidiary after the date hereof, such information is
clearly identified at the

 

123

--------------------------------------------------------------------------------


 

time of delivery as confidential (it being understood that a single written
notice to the Administrative Agent that all such information delivered with such
notice shall be deemed to be confidential shall suffice as clear identification
as to the confidential nature of all such information delivered or to be
delivered).  Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

 

Each of the Administrative Agent, the Lenders, the L/C Issuers and the Existing
L/C Issuers acknowledges that (a) the Information may include material
non-public information concerning the Borrower or a Subsidiary, as the case may
be, (b) it has developed compliance procedures regarding the use of material
non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including United States Federal
and state securities Laws, the compliance procedures referenced in clause (b)
and its Contractual Obligations.

 

10.08      Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer, each Existing L/C Issuer and each of
their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by applicable law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, such L/C Issuer, such Existing L/C
Issuer or any such Affiliate to or for the credit or the account of any Borrower
against any and all of the obligations of any Borrower now or hereafter existing
under this Agreement or any other Loan Document to such Lender, such L/C Issuer
or such Existing L/C Issuer, irrespective of whether or not such Lender, such
L/C Issuer or such Existing L/C Issuer shall have made any demand under this
Agreement or any other Loan Document, to the extent such obligations of such
Borrower are then due and owing, or are owed to a branch or office of such
Lender, such L/C Issuer or such Existing L/C Issuer different from the branch or
office holding such deposit or obligated on such indebtedness; provided, that in
the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.17
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.  The rights of each Lender, each L/C Issuer, each Existing L/C Issuer
and their respective Affiliates under this Section are in addition to other
rights and remedies (including other rights of setoff) that such Lender, such
L/C Issuer, such Existing L/C Issuer or their respective Affiliates may have. 
Each Lender, each L/C Issuer and each Existing L/C Issuer agrees to notify the
Company and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

 

10.09      Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If the Administrative Agent
or any Lender shall receive interest in an amount that

 

124

--------------------------------------------------------------------------------


 

exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Company. 
In determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

 

10.10      Counterparts; Integration; Effectiveness.  This Agreement and the
other Loan Documents may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.  This
Agreement and the other Loan Documents constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01 and Section 4.02, this Agreement and
the other Loan Documents shall become effective when it shall have been executed
by the Administrative Agent and when the Administrative Agent shall have
received counterparts hereof that, when taken together, bear the signatures of
each of the other parties hereto.  Delivery of an executed counterpart of a
signature page of this Agreement and any other Loan Document by telecopy or
other electronic imaging means shall be effective as delivery of a manually
executed counterpart of this Agreement and the other Loan Documents.

 

10.11      Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Obligation hereunder shall remain unpaid or
unsatisfied or any Letter of Credit shall remain outstanding (other than
indemnities and other similar contingent obligations surviving the termination
of this Agreement for which no claim has been made and which are unknown and not
calculable at the time of termination and those obligations under any Swap
Contract).

 

10.12      Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this Section
10.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined reasonably

 

125

--------------------------------------------------------------------------------


 

and in good faith by the Administrative Agent, the L/C Issuers or the Swing Line
Lender, as applicable, then such provisions shall be deemed to be in effect only
to the extent not so limited.

 

10.13      Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender is a Defaulting Lender or a Restricted Lender (as
defined below) or if any other circumstance exists hereunder that gives the
Company the right to replace a Lender as a party hereto, then the Company may,
at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

 

(a)           the Company shall have paid (or caused a Designated Borrower to
pay) to the Administrative Agent the assignment fee specified in Section
10.06(b);

 

(b)          such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Company or applicable Designated Borrower (in the case of all other amounts);

 

(c)           in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;

 

(d)          such assignment does not conflict with applicable Laws; and

 

(e)           with respect to the replacement of a Restricted Lender, such
assignment is requested within 90 days of such Lender’s failure to approve the
applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

 

For the purposes of this Section 10.13, a “Restricted Lender” means a Lender
that fails to approve an amendment, waiver or consent requested by the Company
or any other Loan Party pursuant to Section 10.01 that has received the written
approval of not less than the Required Lenders but also requires the approval of
such Lender.

 

10.14      Governing Law; Jurisdiction; Etc.

 

(a)           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

126

--------------------------------------------------------------------------------


 

EACH LOAN DOCUMENT (OTHER THAN AS OTHERWISE EXPRESSLY SET FORTH IN A LOAN
DOCUMENT) WILL BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK (INCLUDING FOR SUCH PURPOSES SECTIONS 5-1401 AND 5-1402 OF
THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).

 

(b)          SUBMISSION TO JURISDICTION.  EACH BORROWER AND EACH OTHER PARTY
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO
THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. 
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, ANY LENDER, ANY L/C ISSUER OR ANY EXISTING L/C
ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY BORROWER OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

 

(c)           WAIVER OF VENUE.  EACH BORROWER AND EACH OTHER PARTY HERETO
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS
SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)          SERVICE OF PROCESS.  (i)  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.  (ii) EACH DESIGNATED BORROWER
THAT IS A FOREIGN SUBSIDIARY APPOINTS THE COMPANY AS ITS AGENT FOR SERVICE OF
PROCESS.

 

127

--------------------------------------------------------------------------------


 

10.15      Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

10.16      No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that:  (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Arrangers and
the Lenders are arm’s-length commercial transactions between such Borrower and
its Affiliates, on the one hand, and the Administrative Agent and the Arrangers,
on the other hand, (B) such Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and
(C) such Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Administrative Agent, the Arrangers and the
Lenders each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for such Borrower or any of
its Affiliates or any other Person and (B) neither the Administrative Agent, the
Arrangers nor the Lenders has any obligation to such Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents and
(iii) the Administrative Agent, the Arrangers and the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of such Borrower and its Affiliates,
and neither the Administrative Agent, the Arrangers nor the Lenders has any
obligation to disclose any of such interests to such Borrower or its
Affiliates.  To the fullest extent permitted by law, each of the Borrowers
hereby waives and releases any claims that it may have against the
Administrative Agent, the Arrangers or the Lenders with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

 

10.17      Electronic Execution of Assignments and Certain Other Documents.  The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and

 

128

--------------------------------------------------------------------------------


 

National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

10.18      USA PATRIOT Act Notice.  Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrowers that pursuant to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of
each Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Borrower in accordance
with the Act.  Each Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provided all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

 

10.19      Judgment Currency.  If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given.  The obligation of each
Borrower in respect of any such sum due from it to the Administrative Agent or
any Lender hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or such Lender,
as the case may be, of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent or such Lender, as the case may be, may in accordance
with normal banking procedures purchase the Agreement Currency with the Judgment
Currency.  If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from any Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss.  If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
such Borrower (or to any other Person who may be entitled thereto under
applicable Law).

 

129

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

COMPANY:

 

 

 

TOWERS WATSON & CO. (f/k/a Jupiter Saturn

Holding Company)

 

 

 

 

 

By:

/s/ Roger F. Millay

 

Name:

Roger F. Millay

 

Title:

Chief Financial Officer

 

Jupiter Saturn Holding Company

Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as

 

Administrative Agent

 

 

 

 

By:

/s/ William S. Rowe

 

Name:

William S. Rowe

 

Title:

Senior Vice President

 

Jupiter Saturn Holding Company

Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Lender, an L/C

Issuer and Swing Line Lender

 

 

 

 

By:

/s/ William S. Rowe

 

Name:

William S. Rowe

 

Title:

Senior Vice President

 

Jupiter Saturn Holding Company

Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION, as a

Lender and an L/C Issuer

 

 

 

 

By:

/s/ Denise D. Killen

 

Name:

Denise D. Killen

 

Title:

Senior Vice President

 

Jupiter Saturn Holding Company

Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

/s/ Reed R. Menefee

 

Name:

Reed R. Menefee

 

Title:

Vice President

 

Jupiter Saturn Holding Company

Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK

 

 

 

 

 

 

 

By:

/s/ Mark A. Flatin

 

Name:

Mark A. Flatin

 

Title:

Managing Director

 

Jupiter Saturn Holding Company

Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

U.S. BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

/s/ Patrick McGraw

 

Name:

Patrick McGraw

 

Title:

Vice President

 

Jupiter Saturn Holding Company

Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

By:

/s/ Philip A. Mousin

 

Name:

Philip A. Mousin

 

Title:

Senior Vice President

 

Jupiter Saturn Holding Company

Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

CITIZENS BANK OF PENNSYLVANIA

 

 

 

 

 

By:

/s/ Leslie D. Broderick

 

Name:

Leslie D. Broderick

 

Title:

Senior Vice President

 

Jupiter Saturn Holding Company

Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

SOVEREIGN BANK, as a Lender and a Co-Documentation Agent

 

 

 

 

 

By:

/s/ Francis D. Phillips

 

Name:

Francis D. Phillips

 

Title:

Senior Vice President

 

Jupiter Saturn Holding Company

Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

BRANCH BANKING AND TRUST COMPANY

 

 

 

 

 

By:

/s/ James E. Davis

 

Name:

James E. Davis

 

Title:

Senior Vice President

 

Jupiter Saturn Holding Company

Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA

 

 

 

 

 

By:

/s/ Dustin Craven

 

Name:

Dustin Craven

 

Title:

Attorney-in-Fact

 

Jupiter Saturn Holding Company

Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

TORONTO DOMINION (NEW YORK) LLC

 

 

 

 

 

By:

/s/ Debbi L. Brito

 

Name:

Debbi L. Brito

 

Title:

Authorized Signatory

 

Jupiter Saturn Holding Company

Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Donald Schwartz

 

Name:

Donald Schwartz

 

Title:

Senior Vice President

 

Jupiter Saturn Holding Company

Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.

 

 

 

 

 

By:

/s/ Ross Levitsky

 

Name:

Ross Levitsky

 

Title:

Managing Director

 

Jupiter Saturn Holding Company

Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------